Madam President, I would like to take advantage of the Commission President' s attendance to ask him about a serious matter. Every year, the European Movement in France organises a very important event, "Europe Day" , on 9 May. This year we wish to organise a day dedicated to the euro. Since last September, this movement has been asking you to fund this day. It is not possible to organise the day without your support. Yet, to date, we have received no assurance that the Commission' s contribution will be paid. If we have no such assurance by the end of the week, the European Movement in France will have to abandon the idea of organising this year' s "Europe Day" . I believe this would be extremely harmful to the common cause to which we dedicate all our strength.
Mr Prodi, do you wish to give Mrs Berès such assurance now or later in the course of your speech?
Mrs Berès, I am not familiar with the details of the question you have raised, but I will investigate the matter immediately and give you a response today.
Thank you, Mr President.
Vote on a request for urgent procedure
The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has decided to apply the procedure without report to that proposal. I shall give the floor immediately to Mr Watson, who is Chairman of that committee, to give us its opinion.
Watson (ELDR), Chairman of the Committee on Citizen's Freedoms and Rights, Justice and Home Affairs. Madam President, the committee which I have the honour to chair is very much aware of the importance of this matter and the urgency of its adoption before 25 March 2001, to allow the Nordic Union to be fully involved. We would have preferred to have been informed of this earlier by the Council. They have brought it to us at the very last moment.
Nonetheless, in the circumstances it is our view that we would not wish to delay the vote on this, and we consider it best to treat this as a matter without report; we would therefore suggest that it be put straight to the vote in this part-session.
There being no Member who wishes to speak against this urgent procedure, we shall put the matter to the vote.
(Parliament approved the request for urgent procedure)
Commission work programme for 2001/Nice
The next item is the joint debate on the presentation of the Commission's programme for 2001 and the oral question to the Commission tabled by Mr van Velzen and others, on behalf of the Group of the European People's Party and European Democrats, on the follow-up to the Nice European Council (B5-0006/2001).
I now give the floor to Mr Prodi, President of the Commission.
Madam President, ladies and gentlemen, it is only right that we should hold a general debate on the state of the Union once a year. I would like today's debate to be another step forward along the road we are to travel in 2001. It is a road which will clearly be marked by a number of events and priorities, which I shall mention shortly, but, most importantly, it will be taking us already - and I am tempted to say at last - in the direction of the Europe of tomorrow.
The Commission of which I have the honour of being President has always asked to be judged by what it does. That is why it is extremely important for me that cooperation between the Commission and Parliament, and the Commission's fruitful relationship with the Member States in the Council, lead to substantial, practical results. This is why I hope that this annual debate will become a valuable forum for free, open, common debate in which we can discuss our successes and problems in a constructive atmosphere, with a view to accomplishing the projects which are of real concern to the citizens of Europe.
I know that, on these occasions, the tradition is for the Commission President to present a detailed review of the policies implemented, but I am sure that nobody will object if I depart somewhat from that tradition and confine today's discussion to our main priorities for 2001 and to the longer-term question of Europe's future.
I will not dwell on the last 12 months. When I stood before this House, a year ago, I announced the four strategic objectives that my Commission had set itself: one, to promote new forms of governance on a European scale; two, to stabilise Europe and consolidate our influence in the world; three, to set new economic and social priorities; and four, to improve the quality of life for all.
With a view to improving the quality of life of the European citizens, we published our White Paper on Food Safety and a proposal for a regulation laying down requirements and basic principles in the area of food safety. We also proposed to set up a European Food Agency, which will come into operation next year.
In addition to this, we proposed to set up a European Air Safety Authority and prepared new, tough legislation on maritime safety following the Erika disaster.
To promote a new social and economic agenda for Europe, we put forward detailed, ambitious proposals to the Lisbon European Council. As a result, the EU now has an integrated strategy that will allow it to become the most dynamic, competitive knowledge-based economy in the world.
The key to stabilising our continent is our strategy for enlarging the European Union. Throughout 2000, the Commission resolutely pursued accession negotiations with the candidate countries, and we also launched the public debate on a genuine migration policy.
Finally, to promote new forms of European governance, we set to work on a White Paper which is scheduled to be published before the end of the summer.
Essentially, ladies and gentlemen, my Commission delivered on its commitments during 2000, seeking clear, simple solutions. Today, before this House, I want to say how proud I am of my staff, for whom 2000 was a year of far-reaching internal reforms. My fellow Commissioners and I are aware that we have made considerable demands of our colleagues, not only in terms of workload, but especially because they have had to adapt to changes in working methods and to taking greater individual responsibility for their action.
Internal reform, while clearly not a political objective in itself, is nevertheless one of the Commission's ongoing tasks for 2001. Indeed, every organisation of every kind has to adapt continuously to a changing world. That is what we are trying to do right now. However, no administration can be expected to cope with so much stress for very long, however genuinely necessary the changes are. I am therefore determined to bring the internal reforms to a swift conclusion, in a climate of consultation and transparency, while fully complying with all our undertakings.
The Commission's political decisions are set out in the work programme for 2001 which was adopted at the end of January and immediately forwarded to Parliament. The key elements of this programme are structured around a number of major events. These are not a random collection of disparate items. They are linked by the constant guiding principle that our action must meet the practical needs of Europe's citizens and protect their interests. The debate on the future of the Union, which I shall be saying more about shortly, is also based on that principle. But first, let me describe the Commission's major initiatives for this year in greater detail.
Madam President, ladies and gentlemen, all our work since the Lisbon Summit and in preparing for Stockholm has had one constant aim: to create and preserve the conditions in which we can leave to our children a dynamic, just and prosperous Europe whose citizens have the latest skills, good jobs and an active role within our Community.
On the basis of the Commission's input, the Lisbon Summit last year produced a strategy for achieving this goal. Next month, at Stockholm, on the basis of the Commission's reports, the European Council will review progress to date - the areas where we have forged ahead, but also the areas where we are lagging behind.
One of the key goals of our strategy is to restore the right conditions for full employment. We are already seeing some encouraging progress: last year, 2.5 million jobs were created, more than two thirds of which taken up by women. This is a truly high figure, although it will clearly have to be repeated over a number of years to resolve the issue of unemployment.
However, in some sectors, as our Stockholm report makes clear, progress has been far too slow. European leaders therefore need greater political will and to be aware of the urgent requirement to fulfil the promises made in Lisbon on, for example, the Community patent, the Galileo programme and the liberalisation of gas and electricity, programmes which are vital for our future.
Nor, as yet, do we have a coherent strategy on lifelong learning. What we need now, therefore, is fresh energy to accelerate action in some key areas. We identify 10 key areas in our report for Stockholm, in particular - although I will not list them all - frontier technologies, integrated financial markets, and the new skills and mobility provided by the new European labour markets. At Stockholm, I will urge the Heads of State and Government to seize the opportunity and not to rest on their laurels: we need to push ahead resolutely with the reforms already agreed upon in Lisbon.
To give you an idea of our report, here are three important recommendations it contains. Firstly, to eliminate barriers that discourage people from entering the work force or restrict the mobility of workers. To do this, we need more efficient tax systems, more investment in education and lifelong learning and, lastly, specific measures to address the skills gap. We also need action to guarantee the portability of professional qualifications and pensions between different sectors and countries. Secondly, also by way of example, we need to accelerate economic reforms. Services represent three quarters of our gross domestic product but there is still no genuine internal market in this sector. Thirdly, Europe must be at the forefront of innovation if we are to be able to create a European Research Area. I do not need to say any more about this.
Madam President, ladies and gentlemen, there has to be a stable balance between our policies to ensure that all Europe's vital assets, our economic assets but also our social capital and our environment, are preserved for future generations. If we are to get that long-term balance right, we need a strategy for sustainable development. The Commission is working on just such a strategy, which will be discussed at the culmination of the current presidency, the Gothenburg European Council. We are aiming to translate the rather abstract concept of sustainable development into practical, comprehensible terms and concrete, visible action which will affect the citizens' working and everyday lives. It will therefore be a strategy for innovation and increased investment in that area, which will also exploit the opportunities provided by frontier technology: a strategy fixing prices at a level which better reflects the costs of environmental degradation.
A long-term political project of this kind clearly requires effective prior consultation. In order to promote this discussion, Madam President, I have already written to you, proposing a major debate in the European Parliament on these issues. The views expressed by this House will, indeed, be valuable to the Commission in developing its strategic proposal for the Gothenburg Summit, a proposal which, I repeat, must be practical, or it will be a weak summit.
We intend, moreover, to stimulate lively discussion not only within the European institutions but, more generally, with our citizens, by issuing a consultative document. Our aim is to achieve an all-encompassing, coherent, long-term orientation for the management of European affairs.
Turning now to the Union's relations with the rest of the world: we are receiving clearer signals from our citizens every day, telling us that if we really want to harness the potential of globalisation for the good of us all, we must be willing to take decisions in this area as well. In the short term, this means including a new round of trade negotiations in our priorities for 2001, although that is not wholly up to us. Indeed, a new round would be the best way of strengthening the multilateral system with further trade liberalisation and new rules that meet the demands of civil society.
We must also negotiate in crucial areas such as competition and investment, and focus more sharply on the interests of developing countries. Indeed, the developing countries are the key element in the whole process. Trade policy cannot just be concerned with the interests of the business world: we have to ensure that it benefits the world's poorest peoples. We therefore call upon Parliament and the Council to accept, this month, our proposal to allow the 48 poorest countries in the world to export everything but arms to the European Union quota free, tariff free across the board.
(Applause)Yesterday, I received a telephone call from the United Nations Secretary-General, who has just returned from the Middle East. At the end of the conversation, he specifically asked me to call upon you and upon the Council to proceed with this project, advocated by Commissioner Lamy, the entire Commission and the presidency, which, despite all the problems it will bring us and our countries, does represent a change. We are also ready to cooperate with the new US Administration and Congress on trade issues. Naturally, President Bush has his regional priorities, but I know that he and his colleagues understand the importance of the multilateral system.
Madam President, ladies and gentlemen, another major milestone on the road ahead is, of course, the introduction of euro notes and coins at the end of the year. As soon as it takes the form of coins jangling in our pockets, the euro will become a tangible everyday reality for the citizens. Over the next ten and a half months, the Commission will be working hard together with the Swedish and Belgian Presidencies to complete the preparations for this extremely important event: a historical event which will have a permanent effect on the lives of Europeans. This will require a huge and - in particular - unprecedented organisational structure. However, not everyone welcomes the idea of giving up an old, familiar currency for a new and unfamiliar one, and there are bound to be some teething problems. We must therefore make every endeavour to make the public understand the advantages the euro will bring us all and that it will be the symbol of a vigorous, modern economy. In any case, it is already the symbol of a typically European project, carried through on time, as planned, by Europe for Europe.
Madam President, ladies and gentlemen, I want to conclude by returning to the issue I raised earlier: the debate on the future of Europe after Nice. Despite all the limitations of the Treaty of Nice that we have already discussed, it does, to my mind, have two merits: firstly, its very existence, which is no small achievement. As far as we are concerned, there are now no further obstacles to enlargement. Secondly, it opens up the broader, post-Nice debate on the future of the European Union. As I said to you in January, and in line with the declaration annexed to the Treaty, the first stage of the process will be one of "open reflection". This will enable the December European Council to initiate a second stage, which I have termed "structured reflection", leading ultimately to a brief, decisive Intergovernmental Conference. I am convinced that this is the right approach and there seems to be widespread agreement on it.
What I want to talk about chiefly today in this Chamber is the first stage, because it relates to 2001. The open reflection stage, which we have already entered, is, in my opinion, crucial for three reasons: firstly because of the paradox that the words and actions of the European citizens are making more obvious every day, that Europe is increasingly necessary but also seen as increasingly remote. We therefore need a debate which will involve everybody and all levels of society if we are to relaunch and complete the great project of establishing a European Union. Secondly, the disappointing outcome of the Nice Conference. What was missing at Nice was, above all, an in-depth discussion in the preparatory stages about what we want from Europe and for Europe. The talks went on and on, but they never touched on the fundamental issues. This debate can be postponed no longer. Thirdly and finally, there is an increasingly widespread impression, which I share, that the method common in the past of constructive ambiguities, of leaving things unsaid, is no longer appropriate.
We have now entered a new stage in which the basic issues are staring us in the face and cannot be ignored. Since 1981, first the Community and then the Union have been going through a continual process of adjustment, restructuring, enlargement and adaptation. For almost a whole generation, a constant earth tremor has been shaking our institutions, and it has swept away the landmarks familiar to the public in our countries and sown doubt over the wisdom of our decisions and of the direction in which we are headed. We have taken decisions of historic dimension which will unite the continent. It would be both absurd and dangerous to build this unity around a vague agreement, around fuzzy undertakings and conflicting hidden agendas. So what public debate are we talking about? It has to be a constitutional debate on the fundamental nature of the Union. I trust the judgment of our citizens and their elected representatives provided the debate is pitched at the right level: this is not about the curvature of cucumbers or Euromyths and distortions but about genuine issues, issues of concern to the citizens, most of whom want Europe to do more, not less.
The questions the European citizens ask are not about cucumbers, but we have to admit that they are not chiefly about the institutional debate in which we have been engaged since Maastricht and which is now - we cannot deny it, especially after Nice - going round in circles. I think the real problem is that, somewhere along the way, we lost the thread of the agreement between our Member States on which direction we should be taking. Our disagreements are less and less easily hidden behind the hair-splitting protocols and the complex formulas. These disagreements arise partly, I feel, because the debate has been poorly conducted in recent years. Too often it has been an argument purely about power. We must get to the heart of the issues.
There is bound to be some disagreement on the ultimate purpose of the Union for, thankfully, we are all different, but I find some consolation in the thought that we can at least agree on the essentials. This brings us to the heart of the matter, to the fundamental questions I want publicly discussed. For example: are we all clear that we want to build something that can aspire to be a world power? In other words, not just a trading bloc but a political entity? Are we all aware of the vital issues at stake here and upon which the future of our communities depends? Do we realise that our nation States, taken individually, would find it far more difficult to assert their existence and their identity on the world stage? Another question: how much social and economic solidarity are we prepared to show one another? Not just to prevent monetary shocks or to prevent the internal market breaking up but because we believe that our peoples should help one another, taking part in a joint enterprise. And again: are we prepared to show the same solidarity when it comes to internal and external security? Then: what sort of environment shall we leave to future generations? Finally: what are the most effective ways of enabling the European peoples to protect and uphold the values of democracy, solidarity and justice?
To my mind, these are the sorts of questions we should ask in this year's debate. They are specifically political, not institutional, and it is in answering them that we will decide the level at which we wish to live and work together.
By opening this great debate on these subjects, I am not asking you or the citizens to embark upon a discussion with no fixed parameters. It is not a case of 'back to the drawing board' . We are talking about a Europe that has achieved many great, useful things during the 50 years since the Community and Union were founded, a Europe that has achieved peace and prosperity and, most recently, established the single currency.
Madam President, ladies and gentlemen, these are the questions that you, together with the members of our national parliaments, and our governments, must start to ask and answer. Let me be clear on this: I am not confusing the public debate, which must be completely open to civil society, with democratic representation. European and national parliaments have the legitimacy of being elected. When the time comes for a structured debate leading to concrete results, the method we follow must take account of that.
We shall then be entering the second stage, following Laeken. No one now imagines that this stage can proceed without European and national parliaments being closely involved, firstly because Europe is not just a matter of cooperation between States - it is also about relations between peoples and has long been so - but also because the deadlock between nationalistic positions will not produce the vision and imagination needed for a fundamental rethink of Europe.
After Laeken, once suitable preparations have been made, the structured debate will have to be based on a formula which unites all the key players - the European Parliament, the national parliaments, the governments and the Commission - a formula which will be increasingly refined by Laeken itself and the subsequent European Councils in 2002. It is from this ongoing dialogue between the European Council and the convention, or conference or assembly or forum, whatever we choose to call it (let us not get into the dangerous territory of terminology) that the right questions would be able to emerge. Finally, all the institutional implications could be drawn from it.
Clearly, then, there can be no question of limiting the scope of this exercise to the four topics listed at Nice. I fully endorse what Mr Michel Barnier said to your Committee on Constitutional Affairs, namely that what must emerge from the post-Nice debate is a coherent, durable design for our enlarged Union. The Commission will, of course, contribute its share of the work and take a number of initiatives. It has already done so by proposing, in particular, the reorganisation of the Treaties, which is already on the table. It will do so again by helping Parliament and the successive Presidencies to organise the "deeper and wider debate" called for in the Nice declaration. It will also do so through the White Paper on governance.
Do not expect the White Paper to deliver a ready-made definition of the competences of the Union and the States. It will not take up positions on constitutional questions. What it will do is help by proposing ways of genuinely decentralising the administration of the Union and ways of applying our common policies at the most appropriate level, that is, as closely as possible to the citizens.
Madam President, ladies and gentlemen, it is sometimes said - and I tend to agree - that European integration was the most important event in the second half of the twentieth century. And with dependable regularity, at every stage of European integration, certain critics have decried the project as an impossible, or even laughable, utopian dream. When the European currency was first conceived, comments were made which I cannot bring myself to repeat. Instead, at the end of 2001, we shall see coins and bank notes being issued. We have got to where we are, and we should be proud of it.
(Loud, sustained applause)
Madam President, Mr President of the Commission, ladies and gentlemen, we welcome this debate on the Commission work programme for 2001, even though we feel that it is overdue; because of Nice, there was perhaps no alternative but to hold this debate now, in February 2001. But we trust that, in coming years, this debate will be held in the autumn of each year preceding the year to which the programme being debated relates, as agreed.
I must, however, address a few words of severe criticism to the Council: ladies and gentlemen, I think it is scandalous for the Council of Ministers and the presidency not to be represented here during the Commission's presentation of its programme of work. It is absolutely unacceptable.
But it shows where the shortcomings lie. The Foreign Ministers are off trotting the globe, which I have nothing against, after all it is their job; but, at the same time, they are also responsible for European affairs. Clearly, European policy is no longer foreign policy and making Foreign Ministers responsible for European policy - and their absence is proof of this - is no longer in keeping with the times and we need to change these arrangements. We need people in government dealing solely with Europe.
(Applause from the right)
Which is why I call for a Council of Ministers for Europe who will always be free to attend Parliament. It takes more to shape Europe than a few high-flying speeches by Foreign Ministers; it means working day in day out on Europe as our project for the future. Which is why we want structural changes in the Council of Ministers.
(Applause from the right)
We were delighted to hear that the President of France, Jacques Chirac, has followed Commission President Prodi in calling for a public debate on the post-Nice process. We want a broad, public debate on the future of our continent and, Mr President of the Commission, we as a group - I cannot speak for the whole of Parliament - are on your side, we are your allies, when it comes to the future of Europe. We want to strengthen you as a Community institution, because the Council appears at present to be unable to muster up the strength to act as a Community institution and representative of the common interest.
You referred to the European Parliament's involvement in this process. We should like to be more specific. Our family of parties, the European People's Party, passed a resolution at its congress in January of this year recommending a reform conference modelled on the convention, i.e. involving the European Parliament, the national parliaments, the government, the Commission and the Council.
We want Stockholm, then Gothenburg, and finally Laeken under the Belgian Presidency to send out signals in this direction, so that this sort of conference can start work in 2002. This conference should form the cornerstone of broad public debate in Europe, which should be given a structured start at this sort of conference.
My second comment concerns asylum and immigration policy. Mr President of the Commission, we call on the Commission to make a common asylum and immigration policy a focal point, because national policies are obviously not getting us anywhere. Only a common policy can resolve these difficult issues. The Head of State of an important country - I refer to the chancellor of the Federal Republic of Germany - said that, if we agree on an asylum and immigration policy in principle, we will be able to switch over quickly to qualified majority voting. I call on the Commission to push ahead, so that, once we have reached agreement in principle, we can switch to qualified majority voting on asylum and immigration policy as quickly as possible.
But we also call on the Commission to take account of the consequences in its initiatives. We get the impression, for example when it comes to reuniting families, that your concept of the family is somewhat ill defined. We call on you to restrict reunification to the core family, otherwise the repercussions will get out of hand. Asylum and immigration policy as a whole must be a priority.
My third comment concerns Europe as a financial centre. As you all know, we shall have a common European currency in our pockets as of 1 January 2002. This historic event - as the President of the Commission rightly pointed out - will change Europe. But we must also improve Europe's competitiveness by enabling small and medium-sized enterprises to invest, because that is where the jobs are created. I think we need to step up our efforts here.
As far as the enlargement of the European Union is concerned, we are committed to welcoming the first wave of members to the European Union by 2004. Mr President of the Commission, I call on you to conduct a public information campaign, so that we can convince our voters back home that the European Union needs to enlarge and that it is in the historic interest of Europe to do so.
My last comment is this: we want a strong, democratic Europe which has the ability to act. Mr President of the Commission, let us work on that together. We shall support you in strengthening the Community institutions. We call on the Council not to be stand-offish and to make its contribution to Europe as our project for the future. If we work together, it will succeed. But the Council needs to play its part, now that the Commission and Parliament have moved ahead.
(Applause)
Madam President, Mr President of the Commission, as the Union expands eastward to the countries of Central Europe and the Baltic, within just a few years' time our relations with our eastern neighbours remaining outside the Union will become more and more important. The biggest potential for the Union to cement a state of peace in our immediate surroundings and to acquire new economic partnerships lies with Russia and the Ukraine. Unfortunately, this is not yet visible in the work of the Union. We like to find excuses for it, saying that these countries themselves still do not have the right economic conditions or political will to find suitable forms of cooperation. But we have already invested a considerable amount of money and resources in cooperation with the southern Mediterranean region, and we are still waiting for the results to materialise there.
We also need a long-term approach to the East. I did not notice any mention in the President' s general report of our relations with the East, which perhaps was not possible within the framework of a broad overview. In recent years, the Union' s investment in Russia in terms of finance has been one tenth of what is being spent in the Mediterranean region. Just half of what has been spent on cooperation in the Mediterranean has gone to all countries of the former Soviet Union. This is out of all proportion with the relative importance of these two neighbouring regions.
Forms of economic cooperation in particular must be concrete and feasible. Waste water from St. Petersburg and the surrounding area, with its population of some nine million, is flowing either untreated or via waterworks that function badly into the shallow, relatively salt-free and ecologically vulnerable Gulf of Finland. This has already resulted in harmful and lasting changes to the balance of nature, and the situation is continuing to deteriorate. President Prodi called for environmentally sustainable development. A sewage works for the Leningrad region would be one tangible and excellent example of a Nordic area of cooperation, and one which should now be got under way.
Madam President, Mr President of the Commission, ladies and gentlemen, first of all, on behalf of my group, I wish to welcome the Commission' s work programme for 2001. This complements the legislative programme which, on my group' s initiative, Parliament requested as a condition for approving the Commission' s appointment.
The programme has not been short on proposals: there are 485, 155 of which date from last year and which have been carried over. It must be pointed out that last year 50% of the programme was successfully concluded. You do not need to make many proposals; instead, you should try to bring those that you do propose to a successful conclusion.
I should also like to point out, once again, that an agreement was in place, establishing that the programme would be presented in January, following consultations with Parliament' s committees. It is to be hoped that next year you will be more successful in meeting the deadlines.
I repeat that the crucial question raised in this programme is undoubtedly the involvement of Europe' s citizens in the European project, which is the mark and the essential prerequisite of its success. This means that together we must address the issues concerning our citizens, such as the economic and social agenda, which we shall be discussing in March, food safety, the introduction of the euro as the cash currency, and the fight against organised crime, not forgetting the Millennium Round. I wish to state that my group firmly supports the Commission' s everything but arms initiative, which will enable the 48 poorest countries in the world to export a limitless range of products. These are the key aspects of the programme.
We have, nevertheless, been the target of criticism, which we must accept and address. One criticism that has been made concerns the way in which the bureaucrats in Brussels have dealt with the mad cow issue. I think that here too we must defend the Commission and Parliament and say that for several years we have done our duty, we predicted this crisis and we must continue to insist not only on the investigation into those responsible, but on the need to respond to the concerns of our fellow citizens. Creating a single market is not just a matter of deregulating and of eliminating rules that protect citizens, in a quest for limitless profits. Creating a single market is also about endeavouring to guarantee essential services and also, in a context of greater competition and freedom, to do so in a civilised way. This point is worth remembering, because it appears that at the moment, the only aspect being discussed is the virtue of deregulation and not the virtues which must also feature in a civilised society.
With regard to governance, Mr President, what is required more than a reflection, which is currently very fashionable and rather ethereal when it comes to new forms, is to take up the tried and tested democratic practices which enable us to understand the messages of Pericles, 2500 years ago, for example. I would ask you, instead of speaking to us in very general terms, to put forward a specific proposal in this context of reflection on the debate, in which the Commission, on the basis of the work by the University Institute of Florence, proposes treaties that are simplified, simple and comprehensible. We need proposals that will save President Havel from having a suitcase full of treaties, protocols and annexes in his office. This is what we need. We also need a Commission proposal on the distribution of competences and on how the Charter can be incorporated. This means talking about everything, in other words, putting forward a very wide-ranging proposal. Mr President, I would like you to make fewer generalised appeals to civil society and to speak more with us, its elected representatives, both in the European Parliament and in the parliaments of the Member States.
I think that what is crucial this year is not to stage a cosy, round-table discussion, or some kind of chat show; what we need to do when we reflect is to see what procedure and what method we should be using. Here, Madam President, I feel I need to make an observation. We regret the fact that no Member of the Council is present. Nevertheless, we do not feel that it is good parliamentary practice to allocate five minutes extra to the European People' s Party in the person of Mr Poettering, because he will have to thank those Members that voted for there being a question to the Commission this month rather than to the Council, as we ourselves had proposed and as it seems will be done in March. This is a fair parliamentary debate and we are seeing a situation in which the terms of the debate are being falsified and the allocation of speaking time between the groups and Members rendered meaningless. We therefore believe that the Council more than anyone should be represented here, as we proposed, in order to explain under what terms it drafted the Annex IV Conference, so that it is neither playing to the gallery nor launching some kind of spontaneous or Soviet-style trial with no legal basis. We therefore feel that it is extremely important, with regard to the structural reflection mentioned by President Prodi, to call for his last proposal to be enacted. In other words, there must be a forum, a conference or a convention with the participation of the Members of the European Parliament, the Commission, the Council, governments and also members of the various Member State parliaments. We need such a conference, not only to discuss the issues, but also to make proposals that can finally be decided on and resolved.
I shall end, Madam President, because I have run out of time, by saying to the Commission, which is equipped with the necessary machinery to make proposals, to do so. We will then be able to strengthen an alliance that we consider to be absolutely essential to taking the debate firmly forwards and to providing solutions for the future of European integration.
Madam President, Mr President of the Commission, 'empty chair' of the Council, colleagues, I should like to begin by congratulating Mr Prodi and his colleagues in the Commission on the considerable progress that has been made in the past year, in particular the work that has been done on reform, which is not one of the high political priorities of the Union but is, nonetheless, one of the inescapable institutional requirements. On behalf of my group I salute the progress which has been made there.
We note with particular concern the Commission's report of last week - the pre-Stockholm report - about the Lisbon process. Although we have set the very high aspiration that within a decade we should become the most dynamic knowledge-based economy in the world, we are moving towards it at a lesser pace than ought to be the case. I do not exclude Parliament from this, I am not a sore loser but I was part of the minority which lost in the postal services liberalisation proposal. We are all in this together.
I am reminded of a story which is told in the United States about the famous Mayor Richard Daley, who was mayor of several Chicago administrations. In launching one of them he gave a speech and wanted to talk about new plateaux of achievement. But he made a mistake, as we are wont to do when we read our speeches quickly in politics. He committed his new administration to achieving ever-higher "platitudes" of achievement! It seems to me that we must ensure that is not the commitment we bring to Lisbon, rather that we really drive forward. There is a message for Stockholm that our commitment is real and deep and must be prioritised to deliver.
Progress on giving real credibility to food and consumer policy has been substantial in the past twelve months. Much remains to be done, but very substantial progress has been made.
On trade and development: my group supports the everything but arms proposition. I hope that as the Commission itself contemplates the sensitivities in agriculture relating to the World Trade Organisation and to the agricultural reform debate, the sequencing of those debates will not be allowed to get in the way of the trade-related initiative. It is an important European initiative and I hope the College will go for it, notwithstanding some of the sequencing difficulties to do with other negotiations which may arise.
The ELDR believes that we need to focus more urgent attention on asylum and immigration. I congratulate Mr Vitorino on the work that has been brought forward, but Tampere set an agenda and I wonder why, so long after Tampere, we are still struggling to define what that agenda should be.
Regarding enlargement: my group is deeply committed to that process but I would say to the Commission - and I say it also to this House and to Mr Solana - that we really need to focus quality time and attention on Cyprus. It is not simply the acquis communautaire - they are doing very well on that. It is not simply their ability to implement the acquis - they can deliver on that. Yet surrounding it are grave and serious political issues that are not getting the quality time and attention that we believe they need if this is to be a success.
On the legislative programme: as regards its form I am glad it is going to the committees within the House. I am glad we get a chance to reflect on it and to look at the priorities. Mr Prodi has said that it is not simply an assembly of disparate ideas and indeed he has offered some priorities here. But I have looked at it. It is 49 pages of high-density non-communication. It is 49 pages covering 593 different initiatives. It is very difficult to find in this methodology which are the real priorities, where there is political passion and focus, and which are merely the issues that we have to deal with because they are part of due process. We have to move away from this.
We have to change the way we do our business. I would hope that next September we will have something where each initiative, in methodological terms, is justified. I do not mean that everything here is not justified - but tell us the story. Maybe we asked for some initiatives but, on reflection, we would say that they are not such a priority after all. How much of this came from the European Council inviting the Commission to take initiatives? We do not find the answers in here. I would like to see them. It is not a question of interfering with the Commission's right of initiative in relation to the treaties, but a question of quality control.
If I could say one last thing, it seems to me it would be very useful if we did this next September and completed the debate by December and that you, Madam President, as President of this institution, and Mr Prodi, as President of the European Commission, could go to the European Council and tell them ex ante: this is our priority for Europe. Is it yours? That is how we need to do our business, to put a drive, a focus and an energy behind it.
Finally on Nice - on après-Nice - just to make a point. We in the European Parliament should be involved in encouraging a wide and open debate as a prelude to a full institutional participation après-Laeken. My group would insist in the post-Laeken period on some convention-style method with deep involvement for the European Parliament and the national parliaments to include the active engagement of Council.
(Applause)
Madam President, my group too warmly supports the approach whereby the main priorities are actually set forth in this discussion, and just for a moment we can ignore the 'business as usual' attitude that we do tend to encounter in our everyday work here.
Right at the start I wish to say that the fact that the Union lacks the tools to work in such a way that it is actually able to answer the challenges of increasing globalisation, for example, and the tools to enable it to protect its citizens from the chaotic effects of this globalisation, is becoming a major problem. I am now referring to the fact that at the Nice Summit it proved utterly impossible to take the decision that, in future, matters to do with taxation might be decided upon by means of a qualified majority. This means that we shall be leaving this area of taxation to market forces. We are to allow market forces to shape our tax system, and this will obviously be a major obstacle to our being able to build what we here call the European social model, in which we want to steer the development of society by means of taxation.
Population growth was mentioned here. It is absolutely clear that we must combat growing racism, as we will not otherwise be in any way able to deal with immigrants and asylum seekers. In this we all have a great public responsibility.
Madam President, very often strong words are uttered in this House on the subject of our citizens. Here today, too, it has been said many times over that the public must be included in the decision-making process, although, unfortunately, this very often gets forgotten in practice. I will take one very topical example of this. The institutions are at this very moment trying to put together a regulation on transparency, which would safeguard the right of the public to acquire information on decision making in the Union. I would like to warn my colleagues and all those present that now it appears that this regulation on transparency is turning into more of a regulation to shield the confidentiality of the work of the institutions, or, in other words, it has precisely the opposite objective. We cannot accept this sort of thing, and we also need more public debate on this issue. Neither can this matter be discussed entirely in camera, as is happening at the moment.
Madam President, sustainable development was mentioned by President Prodi in his opening address, and this is a major objective as far as my group is concerned. If we do not succeed at Gothenburg in achieving a real programme of sustainable development we will have wasted an opportunity that perhaps will not return again. It is here, if anywhere, that the Commission must demonstrate leadership and set forth its views. But it would seem that there are always problems with this in practice. Today the Commission will publish its White Paper on policy on chemicals, but I have reason to suppose that the Commission' s approach to this too will be to protect the short-sighted financial interests of industry rather than guarantee that we would actually be rid of hazardous chemicals. This is something we cannot possibly accept as we are speaking about sustainable development.
Environmental competitiveness is something that should be taken seriously, and the Commission would be better off listening to companies and financial players that have realised that sustainable development can also be good business.
Major reform in agriculture is at present under discussion, and we want to encourage it, and we insist that the Commission take a comprehensive view and not just content itself with taking small steps forward. In this we can look forward to a real change in the paradigm.
To conclude, Madam President, if you will allow, Annex IV of the Treaty of Nice is certainly the best thing about this agreement. It states the enormous obligation of Parliament, the Commission and the Council also, and the Swedish Presidency, to take seriously our re-evaluation of the process that underlies the structure of the European Union. My group fully supports your initiative regarding our obligation to include civil society in this debate over the next six months prior to the Laeken Summit, as well, obviously, as the national parliaments and indeed those of candidate countries. It saddens me when I hear that my colleague, Mr Barón Crespo, wants to point out here that we must be mainly satisfied to listen to national parliaments. No, civil society is very much a reality. We will have to take it seriously finally and we should no longer have to witness any Intergovernmental Conference in which just the national interests are safeguarded, with all this happening behind closed doors.
Madam President, Commission President, in my view, the Commission' s work programme for 2001 is open to question in several respects, beginning with the role of the European Union in Europe and throughout the world. Negotiations with the candidate countries will proceed following the "road map" proposed by the Commission, in the words of the Commission document, which mentions, I quote, "18 additional chapters" which can be "brought to a close" this year. How, on the basis of such abstract and indeed bureaucratic utterances is it possible to get any grip on the problems to be solved, the contradictions to be overcome and hence the political decisions which must be taken?
Moreover, I consider the idea of "policy towards neighbouring countries" to be a great oversimplification. This term is used to describe EU strategy in the Balkans, its relations with Russia and the Euro-Mediterranean Partnership, all of which is covered in just seven lines of text. Some policies undertaken by the European Union in these areas have indeed been criticised, as we saw only last week on the part of the second Euro-Mediterranean Forum. What conclusions do you draw from such assessments?
What indeed remains of the EU' s development policy? For the very poorest countries, aside from the trade measure you have just mentioned, you have created the Europe Aid Cooperation Office, on the model of US Aid, and have, for the most part, replaced development with aid. For the other countries, you have traded in the Lomé-style philosophy for a WTO-style logic. What has become of Europe' s ambition for the South of Europe?
The second major priority I wish to ask you about is the new economic and social agenda. The Commission must prepare the ground for the decisions to be taken in this context on the basis of a range of criteria dubbed "structural indicators" . In these indicators, what allowance is made for social concerns and all that the United Nations Development Programme most sensibly terms "indicators of human development" ? You do not, for example, propose even the slightest social consideration in the Commission' s approval of merger plans between major groups. Why not? What do you plan to do in future to prevent a proliferation of cases like the Michelin, Danone, Alstom, Valeo, Aventis and other scandals, where redundancy plans are announced alongside excellent financial results? Why are you postponing the revision of the directive on a European works council, etc., until next year?
That is the context in which you announce a White Paper on governance incorporating a form of partnership with civil society. Returning from the World Social Forum in Porto Alegre, I should wholeheartedly approve this, yet I must refrain, for its almost libertarian-looking political approach is a front for all sorts of economic tendencies that are traditionally liberal in essence. In order, however, to overcome the present crisis of confidence felt by the citizens of Europe with regard to the European Union, we must, I believe, play fair right down the line with the citizens themselves, their elected representatives, their trade unions and their associations, in other words, before taking decisions we should agree to expose the options to the light of day, enable transparent pluralist assessment of the effects of these decisions once implemented and we should dare, if necessary, to change our heading if, perchance, society' s priorities happen to upset the agenda of the Community' s elected officials.
What steps, Mr Prodi, would you be willing to take along this road in 2001?
Madam President, the agreement reached at Nice will now pave the way for the enlargement of the Union. This was the central objective that needed to be achieved during these treaty negotiations and I now believe that the way ahead is clear for candidate countries to join the Union in the near future.
The most immediate objective for the 15 existing Members of the European Union is to ensure that the Treaty of Nice is ratified across the Union as soon as possible. The provisions of the Treaty of Nice cannot come into effect until the ratification process has been concluded within the 15 Member States of the Union.
I note with interest that the agenda for this debate which we are having today is headed "follow-up to Nice". I would caution all interested parties against discussing broader developments within the Union before the ratification process has been comprehensively concluded within the European Union. This is really the central dichotomy that exists within the Union at this time. Those who talk about broader political integration within the Union take for granted that the ratification of the Treaty of Nice is a done deal. It is not a done deal. It is a deal that has to be sold to the 370 million citizens of the Union in a manner that is easily understood and in a manner which commands the public support and good will of all our citizens.
This is a criticism I would level against those in particular who propose putting into effect complete federal structures within the European Union. There is at times an attitude in some European quarters to the effect that 'we know best; we will bring about the appropriate changes and the people will thank us for them later' .
That is not how political persuasion operates. We put forward proposals. We then persuade the people of Europe to support them, whether within our respective parliament structures or by referendum. It is up to us, who support enlargement of the Union and who recognise the absolute right of candidate countries to join the Union, to convince our voting citizens of the importance of the provisions of the Treaty of Nice and of its broader political implications.
What the European Union should not do is to carry out any further debate on new political developments within the Union before the Treaty of Nice has been ratified within any of our respective Member States.
Madam President, Mr President of the Commission, ladies and gentlemen, I have listened with some amazement to the speech of the leader of the European People' s Party, which stressed the absence of the Council and the institutional detachment which, to some degree, has been observed in this Chamber, and which also strongly criticised the sectorial policy of the Foreign Ministers of the Member States.
I believe that this is symptomatic, with regard to what President Prodi has just shown, of the programme: a programme which, in a way, closely resembles a catalogue of dreams but which - and herein lies the difference - is characterised by the search for a debate, as President Prodi has illustrated in his report. There has been talk of market liberalisation, of privatisation and, more recently, of sustainable development and environmental damage, and one can see the clear contradiction when we talk of liberalisation on the one hand, and sustainable development on the other: contradictions which are revealed by a Commission and a Europe which, for too long, have been associated with the lobby whose only concern may well not be to create the Europe we were talking about but increasingly a Europe for businessmen, which I do not want and, nor, I believe, do many of us.
The problem is therefore fundamental, one which is increasingly forming the subject of debate on modern Europe, one which some - using an American term I do not like - call the welfare state and which we Europeans have always called the social state.
The basic problem is and remains: social State or liberal State? More State and less market or more market and less State? There has been talk of two and a half million jobs created last year and we have heard President Prodi say that two thirds of these went to women: I believe that what President Prodi has shown us is an excellent result, which should however also be evaluated on the level, dear President, of territorial distribution within Europe. Of these two and a half million jobs, for example, I do not know how many went to Italy and, in particular, to southern Italy, where unemployment is extremely serious and where, if we wished it, we could maybe - this is my suggestion, but it is worth careful consideration - combine the problems of sustainable development and those associated with resolving the question of employment: I refer to the possibility of providing incentives to promote the access of young people to the world of work in the form of a minimum starting salary, with the aim, for example, of achieving hydro-geological redevelopment of the region. There are a great number of people who are idle and Europe could find a solution of this kind to solve two problems simultaneously.
I am also thinking about your words, Mr President, on the internal reform of the Commission. I know that you are working on this with conviction, and this conviction with which the Commission is working is having an influence on, for example, the internal job situation, on the employees of the Commission, who are worried by job cuts and a reorganisation which could have repercussions for the job situation of Parliament employees. It is a widespread concern in this regard: I therefore call upon you to initiate a final debate, no longer on roles so much as on the political content of Parliament and the Commission' s initiative: definite, clear-cut choices which describe a Europe in which the memory of the cucumbers - to which President Prodi referred - is increasingly faint and remote.
Mr President, some Eurosceptics are in favour of the Treaty of Nice because federalists protest against it. Some federalists are in favour of it because Eurosceptics are opposed to it. However, both groups may well have good reasons for opposing it. Eurosceptics are necessarily opposed to shifting power from the national parliaments to Brussels. Federalists are necessarily opposed to decision making' s being taken from voters and elected representatives and put into the hands of EU officials and ministers. In short, Nice means less democracy. We all have a common interest in securing a democratic debate prior to the next treaty.
There must be an end to treaties behind closed doors. The next treaty must be negotiated openly by elected representatives, and it must be discussed not only openly but also with the direct involvement of citizens and, in the end, be approved in referenda in those countries where referenda are allowed. Against this background, federalists and 'Euroroyalists' will be able to discuss the way in which the future Europe is to be organised. What is to be discussed in Brussels, what is to be decided in Strasbourg and what is to be decided in the national parliaments? The Group for a Europe of Democracies and Diversities is campaigning for open, slimmer and freer European cooperation. We want to see the majority of all decisions taken in the Member States and in local areas. The wealth of Europe lies in its diversity, and we cannot, for example, see any compelling need for the EU' s being able to alter a decision taken by Århus city council about the organisation of local bus services. That is a matter we are well able to decide for ourselves. Finally, I hope that the information tools that the Commission is now going to be using will be used in a pluralistic way to promote discussion between all those holding different points of view about European integration.
Mr President, today' s debate on the oral question on the follow-up to the Nice European Council, even though the draft Treaty has not yet been signed and the next IGC is not due to be convened until 2004, is clear indication of just how impatient some parties are to launch another round of negotiation. For these people, particularly for the Commission - as the Commission President has just stated - this is supposed to be, at long last, the great European constitutional process that the Nice Council denied itself, a process which should be set in motion forthwith by means of a European convention inspired by that which, last year, drew up the Charter of Fundamental Rights.
Such unseemly haste, such over-excitement, must not, however, be seen as a substitute for due consideration. The concept of a European Constitution makes reference to the concept of a European State, which is something that the nations of Europe do not wish to see. Moreover, the Nice Council, please note, refrained from including this idea in the objectives for the future IGC. What the Europe of the future actually needs is not the status of a future European State with its own constitution but a network of nations that is respectful of the national democracies and is enshrined in a fundamental treaty.
In the short term, we must consider the method of the future debate. Let us be honest, the convention which framed the Charter of Fundamental Rights was a failure because it continually muddled areas of jurisdiction and confused areas of responsibility, and came up in the end with a text which, although it might have been music to the ears of those advocating the European superstate, was not acceptable to the members of the Union as a whole.
It is true that in future we shall have to have a different procedure for preparing for IGCs, but it will certainly not be through bodies such as the convention existing in a state of perfect weightlessness. That would only force us into new deadlocks. In the first instance, debate with regard to the forthcoming IGC, must be organised in and around the national parliaments and on their responsibility. In the second place, the forthcoming IGC should negotiate only credible proposals, i.e. those supported by at least one in four of the national parliaments within the European Union following votes in their parliaments. In this way we would be sure of not wandering off track and we would remain firmly anchored to the national democracies.
President Prodi, we understand how difficult it is to summarise in a short document the complexity of the issues dealt with by the European Commission. I shall therefore limit myself to only two, and I should be grateful if these could be looked at again.
We can see what is going on in the agricultural sector: we, as the European People' s Party, feel that there is an absolute necessity to review the terms of the common agricultural policy and, above all, to understand the scope of future strategies. Consider the financial burden the agricultural policy places on our budget. However, we must also consider the political cards which will be played on agriculture, and the issue of globalisation. You yourself recalled the Lamy proposal, an extremely important proposal but one which will have major implications for agriculture. Let us also think about what will happen on the food production front in terms of safety, what will happen in the fields of typical productions and biotechnology. If we then add the issues of enlargement and the relaunch of agriculture in some areas such as the Mediterranean basin, we shall want to know what Model of European Agriculture the Commission intends to create and, above all, we shall certainly want assurance that this agricultural model will not be placed on the foreign policy table and regarded as a bargaining counter in situations arising out of international requirements.
The second issue concerns the Mediterranean, whose importance was shown by a forum in which we took part last week. Well, as regards the Mediterranean, substantial problems still remain unresolved. On this issue, we want a policy to be agreed which guarantees the same privileges for the South as those granted to other areas of the European Union.
Mr President, Mr President of the Commission. You have said a great deal today about programming aspects. I should like to refer to your closing words, in which you spoke about Parliament and the excellent role played by parliamentarians. Fine words, Mr President, but too vague. I therefore call on you to make some sort of concrete statement. The fact of the matter is this: we want a strong Commission, because we believe that intergovernmental cooperation is no basis for a Europe of tomorrow - at least not primarily. We therefore expect you too to bear in mind that we need to strengthen parliamentarianism and parliamentary debate. As a general precept, I am sure you agree with that. It is just, Mr President, that when your Vice-President, Mr Barnier, states during a recent discussion in committee that we should propose a sort of forum for the post-Nice process in which everyone is involved - members of parliament, civil society - then I say no, not if this forum is in lieu of a convention. Mr President, we want a convention, a convention of Members of the European Parliament and the national parliaments. That is what we want and it is here that we ask for your clear, unequivocal support.
I know, Mr President, that the Commission is critical - both directly and indirectly - of Parliament's weaknesses. Parliament does have its weaknesses, it is true. But the weaknesses of this Parliament and of parliamentarianism at European level need to be overcome by strengthening this Parliament, not weakening it still further.
That brings me to my next point: you proposed again today - and I admit you are right, something must be done - to publish a White Paper on the question of good governance. The concept of good governance is somewhat of a problem in itself. I would rather refer to democratic governance. The democratic decision-making procedure needs to be strengthened, I agree with you there. It must also be broadened. Democracy also includes dialogue with civil society. I admit that one hundred per cent. And this is where we, as parliamentarians, must do more. But, here again, the sixty thousand dollar question is: is civil society being involved at the expense of stronger parliamentary democracy? Is civil society the guardian, so to speak, of parliamentary debate and the decision-making process? Here too you must make a clear, unequivocal statement in support of Parliament.
(Applause)
That brings me to the question of self-regulation, another new buzz word. Self-regulation is sometimes euphemistically referred to as a "cooperative decision-making model". No, Mr President. Parliament must take decisions, the Council must take decisions, the parliamentary committees must take decisions. Of course, we must ensure that this decision-making process is transparent and public and not, as is the case at present, opaque and private - that applies in particular to the Commission and lobby groups. We must engage in dialogue and debate with these interest groups, we must accept their advice and take account of their arguments, that we must. But we can hardly expect the fox to guard the chickens. Are those whom we perhaps want to control to be allowed to set their own rules in the future? I take a different view. That is like saying that the feedingstuffs industry and agricultural lobby should decide on the organisation of the agricultural markets. It is out of the question and that is not our position.
Another brief comment in this context: there is a growing trend towards so-called interpretive Commission communications. In other words, Council and Parliament decisions are subsequently interpreted by the Commission, where possible, in the way which the various interest groups perhaps want them interpreted. That too is a slippery slope. The Commission submits proposals. It has the right of initiative. I admit that. But it is the parliamentary committees which must take the decisions and there should be no ex-post corrections in later communications. If there are, then the matter should be referred to the European Court of Justice.
Finally, President Prodi, we expect to be inundated with Commission proposals. But we also expect the Commission to respect parliamentarianism, just as we respect the Commission. We expect you to be as keen to strengthen Parliament as we are to strengthen the Commission.
(Applause)
Mr President, the Commission President has told us that the institutions must be responsible, transparent and efficient and he has promised to bring forward a White Paper on governance. If we need to improve the quality of governance of the Union, we might make a start with the Commission's work programme itself. We should be focusing policy-making on areas where EU-wide action is indispensable. We should be ensuring that the principle of subsidiarity is fully respected. Is this really the case with the Commission's recommendation on a common European format for curriculum vitaes: No 379 on their list of measures to implement this year? Each new legislative proposal should include a justification of why action at Union level is necessary and we might help, as my colleague Mr Clegg has suggested, by establishing a standing scrutiny committee in this House to ensure that measures proposed meet the criteria for subsidiarity and proportionality. Your state of the Union speech, Mr Prodi, should be accompanied by a detailed list of proposals individually justified and explained, not hidden away in annexes to the document. The proposal should be the outcome of serious debate in the College of Commissioners, not passed on the nod as A points. Our committee should cross-examine individual Commissioners on the proposals in their area of responsibility.
Finally, the annual work programme should come to a vote here in Parliament. Nice showed the failures of intergovernmental Europe. It is up to us to make a more persuasive case for a federal Europe.
Mr President, President Prodi, I endorse the call for specific answers. The political unity of Europe made no headway whatsoever in Nice. On the contrary, Nice was a renationalisation-fest. What came unstuck there, President Prodi - and I think it is important that we recognise this - was Council's presumption that it is Europe's legislator. That is by definition what parliaments are for.
President Prodi, the Commission's attitude is unclear and extremely vague, especially on the question of the post-Nice process. You have criticised the Treaty, but I hear that the Commission is starting a huge run of newspaper advertisements hailing the Treaty of Nice as an historic breakthrough and success. You find reason to criticise, but your Commissioner Barnier is outlining a mere forum for debate, rather than a constitutional process and a convention.
Mr President of the Commission, I call on you to give a straight answer to a straight question: are you on Parliament's side when it comes to demanding a constitutional process and a convention and for decisive democratic principles, such as the division of power, checks and balances, public legislating and so forth, to be added to the list of Nice leftovers?
Mr President, integration policy took a step backwards in Nice - not a trace of stronger democracy, more transparency or a greater ability to act and take decisions. Which is why I believe that we need to use the post-Nice process to save the Union from Nice. I want to raise four points which I feel are important in the brief time available.
First, I call on the Council to correct the number of seats in the European Parliament for the Czech Republic and Hungary immediately; there must be no discrimination against these two countries. Secondly, we need a clear, jointly agreed starting point for the debate on the future of the Union - re-founding should not mean renationalising. Thirdly, we need to convene a reform conference modelled on the convention, which has the credentials and authority to propose reforms and, fourthly, if an Intergovernmental Conference is preferred, it should not, in my view, be held in 2004, when the terms of office of the Commission and Parliament expire and they are unable to participate fully.
Mr President, for years, priorities have been increasing in number, either because objectives are not completely achieved or because the frantic acceleration of the political, technological and economic processes are bringing to our attention urgent needs which are always new and increasingly difficult to tackle.
The problem of employment and the dignity of working conditions and of standards of living is still unresolved; as for enlargement, our capacities to tackle this adequately with regard to our own peoples and the peoples of the candidate countries, the necessary structures, the economic adjustments and the political and social relationships require further development and greater consistency. It is not a question of speeding up enlargement or slowing it down; it is a question of achieving it in a manner which is appropriate to the situation and according to timeframes which are compatible with the time needed to ensure that a morally correct choice is not turned into a disaster.
The fight against illegal immigration, organised crime, the exploitation of women and children, drugs and the trafficking of weapons and human organs must be constantly at the centre of our focus, but we have to say that documents which are flawless in form are not being matched by meaningful progress on the ground.
We are awaiting European regulations on the use of the Internet. In fact, without rules, there is no freedom, only infringement of national and international laws.
The reinvigoration of the Mediterranean policy, as decided by the European Parliament in the last part-session, must be implemented - and quickly - as must the initiatives for peace in the Middle East.
But of all the urgent situations there are, one is currently an absolutely top priority: food safety and security for the citizens. In the name of false progress and the illegal profits of some, we are irreversibly destroying both the present and future health of the consumer and entire farming and food production sectors. The consequences will be disastrous if we cannot give a firm, frank, timely response. Already, there have been too many delays in governments' interventions after the first reports, many years ago, of mad cow disease, gelatine-coated beef, and dioxins in chickens, in short, in respect of all the food frauds which have been shown to be not only commercial swindles but environmental and health time-bombs.
We ask you, President Prodi, to urge the Council to set up a control and verification committee immediately, but, in the meantime, we would like to see an increase in monitoring by your presidency.
Mr President, we have a multitude of outstanding questions post-Nice to which we require specific answers. They concern the dividing line between national and European powers, simplification of the Treaty, the legal status of the Charter of Fundamental Rights and the role of national parliaments in the architecture of the European Union. Why should the final responsibility continue to rest with the Member States? This question relates closely to the definition of the purpose of the European Union. We should be clear on one point: remits need to be clearly defined if we expect people to accept legislative and political decisions at European level. Our top priority must therefore be to ensure that national parliaments are more involved in the run-up to the planned Intergovernmental Conference. First, in order to get the discussion process in the Member States started as early as possible and, secondly, in order to clarify in advance any problems which might arise during subsequent ratification.
Mr President, Mr President of the Commission, ladies and gentlemen, we are now starting a discussion process in which the situation is as follows: the Amsterdam leftovers, which we now refer to as the Nice shortcomings, must be resolved in the post-Nice process, and for that we need a clear-cut process. It is not enough to depict this year as a full-blown discussion forum involving the civil society, which Mr Swoboda rightly criticised in his analysis. The question which needs to be asked here is: what clearly defined method is there for involving the European Parliament and the national parliaments? And this then begs the question: will it or will it not be a convention and what role will the convention play in formulating the documents adopted post-Nice? The question is: will it just be a folkloristic declaration adopted in a convention and will the 15 again behave in exactly the same way on the night?
I think we need to clarify where we are heading, as regards both the methods and the objectives. This should not be kept under wraps. For the rest, we need to consider, now that nearly all the Heads of Government have said that the decision-making structures decided at Nice are poor structures, what we can do to put things right, perhaps even before the post-Nice process starts - for example in connection with enlargement agreements, which always clarified this in the past. In any event, this is the way forward if we are to avoid delaying enlargement. Enlargement is the second major issue on the agenda and we must carry out our historic duty here.
That brings me to the third point. We must ensure that transatlantic relations are not smothered by new security policy debates, with the Americans failing to understand us and our security and defence policy initiative, and with our failing to understand the Americans and their rocket defence system. The first thing we can say, I think, is that enlargement is our own major security policy achievement. Secondly, if we develop our own capabilities, they will form part of the Atlantic Alliance, which will continue to be responsible for collective security in Europe. I think that, thirdly, this will enable us to create the right conditions for a transatlantic market place. The American president's current negotiator, Robert Zoellick, wrote the 1990 transatlantic declaration. I hope that we can re-establish this tradition and reduce the Atlantic Ocean to a pond once again.
Mr President, Mr President of the Commission, I have three brief comments to make. First, the initial stage should involve both public debate - I agree with the comments made on this by Mr Swoboda and Mr Brok - and it should involve the planned Laeken declaration. I have a very straightforward question to put to you: are you - the Commission - ready and will we manage this year, in 2001, to present a common Commission and Parliament proposal for Laeken on the subsequent structure of the post-Nice process? That is my first question, which concerns the method.
As regards my second point, I was delighted to hear you say that we must set up a committee to involve governments, the Commission, the European Parliament and the national parliaments. We want a convention to move the post-Nice process forward, a convention which is the centre of gravity for public debate, i.e. which sends and receives proposals and, at the same time, presents a clear proposal for the Intergovernmental Conference and for the issues which will need to be negotiated in 2004.
My third point relates to the subjects. Four subjects are planned, which is both fine and feasible; but we all know that it is not just these subjects which need to be clarified and that much more is and must be at stake for 2004. I would advise each and everyone of us to get away from this strange 'post-Nice' concept. Post-Nice is not what it is about. Nice is not only the end of a method, Nice is also the end of an era , the era of the European unification process of the 1950s, the 1960s, the 1970s and the 1980s. Now what we have to do is to prepare the ground for a new European Union, a European Union of the twenty-first century. It is not about the post-Nice process, it is about standing on the verge of a renewed European unification process and we must make this clear. If we want to convince public opinion, public debate, the people and the citizens of the merits of our objective of European unification, then starting a post-Nice process is not enough; on the contrary, we must ensure that the people understand that we are talking about a new European Union in a new Europe, a Europe which has changed since 1990.
Mr President, allow me to begin by expressing my great disappointment at the fact that no minister from the presidency is present at this important debate.
President of the Commission, as the mist clears following the Nice Summit, it is clear that the last-minute compromise behind closed doors has its obvious limitations. Now, sobriety has returned, and a broad civic debate has been promised on Europe' s goals, future and responsibilities. That is the way it should be. The promise is binding. But how is that to be arranged? If the citizens of Europe really are to take part in the discussion about the future of the common European project, they are also going to be able to exercise influence. Is the Commission prepared to take proposals and ideas on board and also put them into effect? In that case, the EU will be transformed, opened up and simplified.
We know that many citizens want to see a clear constitution. When are they to obtain one? We also know that issues concerning the environment, asylum and cross-border crime are important issues in connection with which our citizens want the EU to be strong, vigorous and willing to act. Are the Commission and the Council prepared to give the EU these tools? The outcome of the Nice Summit puts people off, unfortunately.
We know that there is a general feeling of irritation about the fact that the EU meddles in all too many questions of detail. Is the Commission prepared to give the celebrated subsidiarity principle real substance and to find a method of limiting the eagerness for regulating detail which characterises all of us in Brussels and Strasbourg?
Citizens of the EU and of the candidate countries, as well as national parliaments and, of course, this Parliament, must be given real influence over the agenda for, the decisions about, and the method for shaping the EU' s future. But how? This is the major unresolved issue discussed by all my colleagues.
After what happened in 2000, it is becoming difficult to agree with you, President Prodi, when you say that your programme relates to Europe and to 2001. Judging by your programme, we might believe that the extremely serious and crucial problem of mad cow disease does not exist. Your proposals speak in idealistic terms of the new economy and of millions of new jobs without considering the need to create them as a matter of priority in the least developed regions. These regions suffer from the highest rates of unemployment and from the emigration of their most highly qualified technical specialists. Your proposals do not consider the economic and budgetary problems inherent in the necessary enlargement to include new states or the terrible situation of immigration from the developing world. They ignore the crisis caused by ultraliberal globalisation which has been challenged, specifically in Porto Alegre, and say nothing about the huge disappointment that was Nice. No mention is made in this context of the fact that the States can, historically, no longer prevent our citizens taking direct democratic decisions about the Union, and no mention is made of the emergence of stateless nations and of bodies with political and legislative personality.
President Prodi, the Commission should not turn a blind eye to the fact that a process that must be concluded by the adoption of a European constitution is taking shape in European society. It would be good to see the Council, which is not represented here today, the Commission and Parliament adopting together the initiative that Europe' s citizens are calling for.
Mr President of the Commission, the Eurosceptics have today changed sides and have become the majority in this House, and they paint a bleak picture of everything to do with Nice. They find it difficult to conceal their own failure, which is in direct proportion to the political arrogance that they showed and which they have unfortunately rushed to assume once again, having learnt nothing from their past mistakes.
It is exactly the opposite that an enlarged European Union requires if it is not simply to move from the leftovers from Amsterdam to the leftovers from Nice and then, in 2004, to new frustrations. Europe requires a different strategy, a different idea. The majority must be prepared to understand the reality of the situation without preconceived ideas. Their failure in Nice is quite enough. What is important now is that they understand the test of truth that occurred there: the clash of whimsical abstraction with the reality faced by the people of Europe. There is the question of what direction to take, but there is also the question of pace. Trying to impose a state-led political superstructure when there is no such thing as a single European people or even a single European public can only lead to further disasters. What is required is more centralism and less democracy. Of course the people of Europe will resist. No one wants to give up the democratic essence of their own country, their own language and culture, where they are close to the power that they have elected, that they understand and that they control. Unless we understand this, unless we are prepared to listen more instead of speaking so much, unless we try to open up the way for leadership by the national parliaments and unless we stop discussing Europe in such dramatic terms, casting aside certain obsessions that serve no real purpose, the post-Nice debate will fail, just as the pre-Nice debate failed, and this would be a shame.
It will be a shame if the federalists continue to prefer their ivory tower to the real situation faced by the people of Europe, if they persist in repeating the frustrating experience of Nice and to weaken Europe. The path that has been prepared cannot succeed. What is happening now is not underpinned by any doctrine. We need a completely different strategy for Europe, a strategy in which nations are led by their citizens, not another strategy which sets citizens against nations. Furthermore, what we need more than a European debate is 15 national debates on enlargement and 27 national debates on Europe, free from euphemisms and ambiguity, with the issues laid clearly on the table.
Mr President, ladies and gentlemen, the lack of a concrete Commission working programme for the coming institutional reform is a source of concern to Parliament, as we have seen.
It seems that we will have to await the Laeken guidelines in order to get under way. But the debate on the future of the Union has been under way for months now, with speeches by various Heads of State and Government, and Parliament is already working actively.
Passivity on the part of the Commission, if confirmed, would be very serious in this preparatory stage, because we all know that it has a great responsibility: to act as a guardian of the Community spirit. And this responsibility has to take the form of concrete proposals and not of vague references to a White Paper or other such matters.
On the other hand, I am genuinely pleased that this morning President Prodi has reaffirmed his support for the comments which Commissioner Barnier made in the Committee on Constitutional Affairs. In other words, I am pleased that he has reaffirmed that the proposal for a forum is not a step backwards in relation to the previous convention, but an ambition for a convention which functions better.
Well, if that is the case, why change the name? The Europeans already know what a convention is and have been able to observe its results, which have been transparent and fruitful, compared to the shameful achievements of the last Intergovernmental Conference. Its opponents do not reject the name. They reject the convention itself.
Let us therefore look to public opinion, and forget name changing, so that Parliament and the Commission can fight side by side. Let us not back down in the face of those people who do not want a democratic and transparent Europe, but an opaque Europe made up of diplomats.
The Union does not need a diminished Commission. It needs an active and courageous Commission, which is what we are calling for today.
Mr President, to make the debate on the future of the European Union - which is beginning at long last - truly effective, we need a sound institutional triangle. If you do, furthermore, take on board the proposal from our fellow Member, Klaus Hänsch, the proposals you presented this morning should enable us to re-establish the natural complicity which there should be between both our institutions in order to have successful dialogue within the institutional triangle. If we wish to pursue this route, however, it is not useful to condemn the behaviour of the Council in this or that instance. We need a strong Council; we need a Council that participates fully in the institutional triangle. There are reforms which could be undertaken without revising the Treaty. Let us support any such initiatives within the Council rather than resorting to procedural arguments to deplore the non-attendance of the Council, as Mr Poettering did earlier.
The second point I would like to discuss, Mr President, is the White Paper on governance. This is something we are impatiently awaiting. We suppose that this will foreshadow the debate to be held on one of the items in Annex IV, on the distribution of competences. I should however at this early stage like to draw your attention to one point. This morning you stated your wish to see a Europe that was closer to its citizens. We feel that there is indeed room for improvement in this respect, if we wish to make progress. We hear all too often in our constituencies and in our own countries of the problems that people have in getting their projects validated by the Commission. The unwieldiness of the procedures and the concentration of projects do not make a useful contribution in this respect.
My third point relates to the debate on the future of the European Union. I feel that, this morning, you have introduced the elements which make it possible for us to approach dialogue under acceptable conditions. We must indeed raise questions as to content; institutional matters will come after. The issue of the political clout of the European Union in the world and the issue of solidarity, or what I prefer to call the issue of the social model, are indeed critical matters on which we must again find the resolve to live together within the European Union.
In terms of method, we welcome the fact that you have taken on board the idea that, in the structured dialogue phase, the four partners participating in the convention will have to again find their capacity to work together. We need to distinguish between bodies that are dedicated to debate and bodies that are dedicated to deliberation. The convention should remain a forum for deliberation because experiences in Amsterdam and Nice have proved that the representatives of the European Parliament are not allocated enough of a place at the IGC and because we prefer the convention model and we are convinced that all proposals may be drawn up in this context. There is no divide between issues relating to human rights which might lie within the jurisdiction of political bodies and issues relating to institutional aspects which would lie within the sole jurisdiction of diplomatic bodies. Nice showed that the convention model makes it possible to advance more quickly, in a more structured manner, and enhancing much more our collective mode of operation.
Mr President, enlargement is the most important European project of our time. I would thank the Commission for its determined efforts. Now comes the difficult part, however. Now, it is a question of keeping the impetus going. The first wave of enlargement must be completed in one and a half year' s time in Copenhagen in December 2002. That is the Commission' s objective, and we shall hold them to it. I would call upon the next countries to hold the presidency to maintain very close contact with the candidate countries and to help by removing obstacles from the path in time. However, it is not only, of course, the candidate countries which must adapt to us. We too have to adapt. An EU of 27 Member States must learn to concentrate its forces upon the major and cross-border tasks. That is not, of course, what we are doing at present. A year ago here in Parliament, you said yourself, Mr President of the Commission, that the European Union should be freed from all the, and I quote, "things that are absolutely ridiculous" which the Council of Ministers and Parliament have got you administering. You repeated those words several times, and you are right. Now is the time to do something about it. Let us have a slimmer, but at the same time stronger, EU. Let us stop trying to keep far too many balls in the air. I propose that you appoint a bold Commissioner to the task of combating trivial extra tasks and petty regulations, and I propose that the Conference of Community and European Affairs Committees of the Parliaments of the European Union, COSAC, be given the ability to stop legislation that violates the subsidiarity principle. In return, the Commission must be strong so that the European Union is energetic in the other areas.
Mr President, ladies and gentlemen, a spirit is abroad in Europe. It is the spirit of intergovernmentalism. It is creeping intergovernmentalism - encouraged by the Council - which led Europe into the Nice impasse and on this, President Prodi, we are the Commission's natural allies. The Commission and Parliament must work together closely on this issue. If, President Prodi, Parliament occasionally criticises the Commission's administrative behaviour, it is not meant in a spirit of enmity towards the Commission, but as an expression of our democratic duty of scrutiny. In cases of doubt it brings us closer together rather than rending us asunder.
The issue of national parliaments has been addressed. I am very keen on having a convention rather than a forum to prepare the next stage, because the negotiators at a convention, such as the Council representatives, the Commission, parliament and the European Parliament, have democratic credentials. We should not espouse the arbitrariness of so-called socially relevant groups. This understanding should also be clearly formulated at the Commission. For the rest, we must consider the role of the national parliaments in the European process. At the end of the day, it is the national parliaments which control the Council. That is their job. They have no authority over Community institutions, such as the Commission or even Parliament. So when we talk about involving national parliaments, we need to put them on the Council's side in the legislative process. They cannot restrict the role of the European Parliament. It is extremely important to us that this be clarified.
One of the focal points of the Commission's work will be asylum and immigration. We do not want to elaborate a European asylum and immigration code, we want - as Mr Vitorino rightly said - individual directives. But we need a common concept. It is this which is still lacking and which the Commission has yet to formulate.
Mr President, there are, not unnaturally, different assessments in this Parliament regarding the Treaty of Nice, but even those who are highly critical of the Treaty - and there are many - will agree in this debate on the future of Europe that the best way forward is to use the post-Nice procedures and to make the most of them to improve our Union, to rectify the shortcomings of Nice and to have a proper debate on the future of the Union.
The way that this should be done - and my views are very close to those of the Commission - is to have a first-year wide-open debate - let a thousand flowers bloom - then move to a broad, deliberative body that will draft the changes that are necessary. This could be composed in the same way as the convention that produced and composed the Charter of Rights with representatives of the European Parliament and national parliaments and governments. Finally, there would be a short, sharp IGC to approve the results at the end.
Obviously, we will be dealing with the four issues that were mentioned by the European Council including one issue which overlaps very much with the Commission's White Paper on governance. I would be interested to hear the Commission's views on how these two processes are going to tie in to each other, because there is a degree of overlap there.
There will also be other issues that should be addressed. The future of the High Representative, the question of extending the codecision powers of Parliament to all legislative procedures, taking in those few that are now by anomaly left out. We must also look at the issue of codification of the Treaties. I would plead for a special procedure. This year, why not set up a committee of experts from the Member States and the institutions to complete the task that was started in Florence of codifying and simplifying the Treaties so that the political work next year can start on the basis of a text that is already simplified and codified? The technical work would thus be out of the way before we move on to the political work. I would advocate that way forward.
Mr President, the post-Nice agenda of the Heads of Government is motivated by political cowardice and not by the need to prepare Europe for enlargement. The topics are intended to allay the people' s fear of an intangible shift of power towards Brussels at the expense of national jurisdiction, but all they will do is increase the sense of alienation. It is impossible for there to be a definitive distribution of competences between the European and national levels. The cooperation process is dynamic not static. Things that are taboo at first, such as the euro, may appeal later on. This is determined by social need, which cannot be predicted. It would, of course, be marvellous to have a broad forum on the future of Europe, but the outcome is a foregone conclusion. There are fundamental differences of opinion on this matter amongst the countries, across the political divide, and even within the political parties themselves. If we want to restore the confidence of the people then we must introduce a culture of greater openness and decisiveness in Europe. So what we need is a political unit which does not stand for re-nationalisation of policy, but which strengthens the political European institutions. That is what we need to see on the agenda, and that is what would testify to courage.
Mr President, I start with the Commission's work programme for 2001. The case for the EU to do less and do it better has never been clearer or more pressing. The European Parliament should say so in the coming weeks as the committees look into this programme. With some 600 initiatives, of which almost 200 are legislative measures, there is a lot of work to be done on scrutiny and on setting our own priorities, which we look forward to doing.
Turning now to the question of the post-Nice process, I would rather see it as our European future. We look back into the history of the European Union over the last generation and the continent of Europe over the last century. I should like to recall some words by Milan Kundera in his book The Book of Laughter and Forgetting where he says: "People are always shouting that they want to create a better future. It is not true. The future is an apathetic void of no interest to anyone. The past is full of life, eager to irritate us, provoke and insult us, tempt us to destroy or repaint it. The only reason people want to be masters of the future is to change the past."
Well, we have changed the past and Europe is a different place from what it was in the post-war era. The four Nice leftovers are not small or casual affairs. Our view on the core issues is clear. We want to see a bigger role for national parliaments, on a systematic and constructive basis. We would welcome a clearer delineation of competences, as the Berlin Declaration by the European Democrat Union last month favoured, provided that it is not an excuse to strengthen the centre.
Likewise, simplifying the Treaties would serve the public interest, but this must not be the pretext for introducing a fully-fledged European constitution, especially if the latter were the founding document of a federal state whose preamble was a legally-binding charter of rights.
All of these issues need and deserve the widest possible public debate. But despite lip service to open consultation in the past, the Nice IGC process, like Amsterdam and Maastricht before it, was ultimately the preserve of national civil servants negotiating behind closed doors. The next consultation must be different. It needs to involve real and wide consultation throughout civil society, reflecting the open culture and open politics which we claim to favour.
Mr Corbett quoted Chairman Mao. I would rather quote George Bush Senior: society is "a thousand points of light", not "a thousand flowers blooming". Our debate on the EU's institutional future must draw on all of society, harnessing not just the resources of a closed Brussels policy world but the democratic potential of the Internet and - yes - of opinion polls. The EU must sustain a truly open society. The people must have their say, including those in the candidate countries.
We must also reschedule the next IGC. In 2004 we will see a lame-duck Commission on its last legs and the European election cutting across the IGC. Better to schedule the conference for 2003, with the 2004 European Parliament elections allowing a popular verdict on some of the key choices being made by governments with enlargement under way.
There are important questions. In Britain, as in other countries facing general elections in the next couple of years, one of the central issues will be: in whose hands is the future of Europe safe? With the Council of Ministers and the Commission firmly in socialist hands, Europe today is going down the wrong track. In Britain the choice could not be clearer in our coming election: to guarantee a decentralised Europe that works, only the Conservatives offer an agenda which can get the post-Nice process right.
To secure our European future, like the British, most people in Europe want to be in Europe but not run by Europe.
(Laughter and applause)
Mr President, unlike the previous speaker, who quoted George Bush senior, I would rather quote Berthold Brecht. George Bush talked about "points of light" , but Berthold Brecht said: "die im Dunkeln sieht man nicht" (you cannot see those in the dark), which brings me straight to the heart of my short speech.
The fact of the matter is that one in five people in this world do not have access to clean drinking water, primary health care or primary education. Europe, which is not only a trading bloc, but also one of values and standards, is an area that could make a huge impact on that level. Last year, we sealed an agreement with each other, on the other side of that table, on which occasion the Commission, the Council and Parliament put their signatures to Budget 2001. In this budget, they doubled the appropriations in all regional programmes for external aid, both for primary health care and primary education, not over and above but within the scope of the budget. Targets were set and extra staff were made available. It is of the utmost importance to our Socialist Group for the Commission to actually take steps now in its work programme for this year in order to instruct the EU delegations in the regions, and our counterparts, with whom we jointly do business, as well as our own service. We also want the Commission to make additional staff available for the purpose of acquiring expertise in health care and education, so that we can actually make rapid progress in this respect too. If the Commission takes this line, it will lead to a more results-orientated style of working, with less emphasis on the open-ended hoarding of budgets. It will mean that more effort will be made to achieve direct results in fields that are also extremely fundamental to development. It could be a fantastic signal for Europe to give out, i.e. that we are not just concerned about the fabric of society within our own borders, but also about what is happening overseas. I hope the Commission will deliver some sound results on that score this year.
Mr President, most people now realise that Nice was a flop, apart perhaps from those who think that Europe should tread water. So it comes as no great surprise to learn that a broad post-Nice discussion is now underway. It seems to me to be absolutely crucial for the Commission to keep the upper hand in this discussion, particularly as it will now culminate in a number of procedures to be established at the Laeken Summit.
Parliament has now taken the initiative to produce an interim report by the summer and a definitive report by the end of the year, i.e. shortly before the Laeken Summit. Despite this preparation, it would be useful to set down a few markers now. Our group would also like to do the same in this debate.
First and foremost, we must establish what the most serious shortcomings of the Treaty of Nice are, so that the post-Nice agenda has the right content. We believe we should be chiefly concerned with improving the democratic quality of the Union. The mistake made in Nice, i.e. the go-ahead that was given to start deciding on certain issues by qualified majority voting but without affording Parliament codecision rights, is indefensible, because it puts the national parliaments, as well as the European Parliament out of the picture. This will have to be rectified.
In addition, the highly complex decision-making processes will have to be reformed. The new rules can no longer be explained to the people, which surely cannot have been the intention. In this debate, I do not find the discussion about producing a clear demarcation of the areas that form part of the policy of Member States and those that fall within the Union' s remit, to be threatening. On the contrary, I feel it is step in the right direction. It would be better still if such a clear division of labour could be linked with the European constitution.
Finally, we must put a stop to the endless series of IGCs, which largely consist of officials. It would be far preferable to adopt the convention model, as used for drawing up the Charter of Fundamental Rights. It is my fervent hope that the Commission will withdraw its idea to set up a forum, because a broad body of this kind is not suitable for reaching sound decisions. Moreover, a convention has the advantage that the national parliaments can take part as well.
Mr President, Mr President of the Commission, I have no intention of saying anything about Nice, now that no one is listening anyway. The President of the PPE-DE Group complained bitterly earlier on that no one was listening to him. I intend to focus on the Commission's plans for foreign and security policy. There are two sides to this policy, the geographical aspect and the content. I agree for the most part with the Commission's list of countries, except on one point: there is no mention of the Middle East. We were the biggest provider of aid and support to Palestine and the region as a whole in the past and will hopefully continue to be so in the future. I am not satisfied with funding a process while others decide on its political content. We need a different role, a stronger role in the Middle East negotiations. We expect this to be understood not just as the job of the Council and the High Representative of the CFSP; we also expect an important, creative initiative on the part of the Commission.
As far as the content is concerned, we need the Commission's presence to be felt in the common European security and defence policy. Our Parliament welcomed the development in this area in Mrs Lalumière's report but - and here I should like to pick up on Mr Nassauer's Marxist digression - a spirit is abroad in Europe, especially in this area: the spirit of intergovernmentalism. Parliament wants a common, not an intergovernmental European security and defence policy. The Commission is duty bound, Mr President, to reinforce the Community dimension of this policy. You want to do it by making a contribution to crisis management and conflict prevention and I think that is a good thing.
Ladies and gentlemen, may I ask you not to engage in conversation with the President of the Commission during the debate because then he cannot listen and I am sure he would very much like to do so.
Mr President, I would like to congratulate the President of the Commission on his speech today and on his report on the year 2000. I would also like to highlight the important role which this report attributes to the European Union' s Charter of Fundamental Rights, on which I would like to congratulate Commissioner Vitorino for his great contribution.
The Fundamental Rights of the European Union, Mr President - and now we will have to see how we can include this Charter in the Treaty - also have another side. To defend fundamental rights means to attack those who violate them within the European Union. And I therefore believe that all initiatives relating to the third pillar are of paramount importance to this Parliament.
This has been said today by Mr Poettering and many other speakers. For us, the communitisation phase of the issues, which, in Maastricht, were in the third pillar, is paramount. And I believe there is an initiative, Mr President, which the Commission has highlighted in its six-monthly scoreboards, to which we attach great importance: I am referring to the European arrest order.
I believe that there can be no place in the European Union for terrorists, for those terrorists who yesterday placed another bomb in Madrid and who have tried to end the lives of people, of European citizens. I therefore believe that if we do things for real, if they can be done, if they can be made tangible, if they can be seen, such as that idea of putting the alleged terrorist before that judge who has issued an arrest order in European territory, European citizens will understand that this is what integrating Europe is about and that this is something useful. This is how we will make a real contribution to bringing Europe closer to the citizens.
Mr President, I am sure that this initiative, which is one of the Commission's priorities, will soon be a reality. I would therefore like to encourage you to continue along these lines.
Mr President, unfortunately I am forced to reiterate the observation I made last year to the effect that the European Union has no clear plan for the future.
I do not say this as a rebuke to President Prodi or the Commission, because the Commission is most certainly working or, should I say, making itself busy. Indeed it is almost making itself busy with too many matters. No one could possibly keep up with all the Green Papers, White Papers, communications and reports that the Commission and the Commissioners keep presenting, and it is impossible, more particularly, to find in all this a main theme, or a clear plan for the future.
Hence, my first conclusion is that we should do less and we should do it better. As President Prodi quite rightly said this morning, we should not be expending our energy on measuring the size of cucumbers and gherkins. As a matter of urgency, we should be defining who is responsible for doing what within the European Union, in other words defining the principle of subsidiarity. And the Commission, even with good legal reasons to do so, cannot obstruct the decision of a national parliament to have a motorway built, a regional parliament decision to have a new railway built or a town council decision to build a golf course: that is what subsidiarity is.
The Commission President appreciated as much this morning, he asked good questions, but his role is not to ask questions. The Commission has the right of initiative and must present proposals.
I do not have time to go into matters in greater detail, but I have to say that if we wish to build the new House of Europe, then we do not just need joiners and plumbers, what we need as well, and more importantly, is an architect. My hope, Mr Prodi, is that, as President of the Commission, you will be this architect.
Mr President, Mr President of the Commission, I should like to thank you because your speech today has triggered a fundamental debate which answers the question, or which aspires to answer the question of where we, as Europe, want to go. I think that it would be right, if we are reading the signals correctly, to want to move towards a more collective, more democratic Europe; to want to move towards a more peaceful Europe, which seeks to resolve differences peacefully; to want to move towards a more ecological Europe, which respects and cherishes the environment; to want to move towards a more secure Europe; to want to move towards a Europe with a more highly-developed social conscience; to want to move towards a more efficient Europe, especially in the face of the challenges of the twenty-first century.
Within this debate, I think that the role of the European Parliament, which is where all the currents and all the trends in Europe officially exist side by side, must be an important one. And because today's debate, apart from anything else, has been full of poetry, drama and references to the axioms of older civilisations, allow me to close by referring to a political figure in Europe who is familiar to you all. I refer to Antonio Gramsci who, in his letters from prison, outlined the objectives which men and nations need to pursue in order to safeguard a better tomorrow.
Mr President, following Lisbon and Nice, I had hoped to see a better balance in the Commission's work programme between employment, economic and social policies, but I do not see much evidence of that. We need balanced progress in the internal market, in competition policy and in social policy, but again I do not see much evidence of that in the Commission's work programme. I would like to see, for example, a recognition of the interdependence between these areas of policy. In competition policy and internal market rules we need an amendment to the merger regulation to include considerations related to employment and social rights and the inclusion, for example, of social clauses in the public procurement framework. I would have liked a recognition of these inter-relationships, but I do not see it. I see far faster movement in the economic and internal market sphere than in the social sphere and there are real dangers of a growing imbalance in that respect.
Furthermore I do not see much evidence in the Commission's work programme of the social agenda agreed at Nice last December. We will see further progress in areas of open coordination, in employment - well established now - and the first steps in relation to social protection. I should mention the fundamental problem that key Commission documents are not made available to Parliament and its rapporteurs in good time. We need to have respect for parliamentary procedures in relation to these new forms of open coordination.
Finally, on a specific issue, the Commission's work programme misses the point by a great distance when it promises a Green Paper on a corporate sense of social responsibility in the middle of this year. A Green Paper on such a code is a sick joke to the many thousands of workers who have been affected by restructuring in recent weeks. We need a complete overhaul of the legislation framework in this area and I hope the Commission will move quickly in that respect.
Mr President, Mr President of the Commission, we are all in favour of your action and initiatives to move the Union towards a union of security and of your action in connection with asylum and immigration. However, I should like to call for a few basics; we expect the consequences to be evaluated and we expect you to think your initiatives over carefully so that they do not contradict any aspects of previous initiatives. This care - and I have an example to illustrate this - is sometimes missing, as for example in the draft which the President referred to on so-called family reunion currently being discussed in the context of immigration policy.
If, when we talk about family reunion, we mean the core family, i.e. spouses and dependent underage children, then it is an excellent measure, which is in the interests of integration policy and it has our full support. But if you then extend the circle of people which qualify as family far beyond those who would normally receive the right to move to the Union a year later, then not only have you clearly failed to consider the consequences, you are also contradicting your communications on future immigration policy. If you go ahead and extend the definition of family to unmarried partners, grandparents on both sides or students' live-in partners, give them the right to move here a year later, classify them as asylum seekers and also give them the right to work, then the immigration system will become unmanageable and uncontrollable and, in certain circumstances, all cases of immigration will come under your so-called family reunion system. Plus, you are depriving the Member States of the right to decide which and how many workers can move to the Union and you risk negating all the good points as a result. Mr President of the Commission, we want to continue to give you our support, but we can only do so if your initiatives do not contradict each other and if the initiatives solve the problems rather than create new problems.
Mr President, Mr President of the Commission, we agree that after Lisbon we need a knowledge-based economy. I am glad that Mr Prodi emphasised the overriding importance of sustainable development, which has implications well beyond the natural environment. We welcome the acceleration of the energy market, though there is a risk of that aim clashing with the aim of sustainable development. I hope you will pursue rigorously a policy of encouraging renewable energy sources and rational use of energy.
As far as trade is concerned, we agree that a new WTO round is desirable, again subject to the constraints of sustainable development. I wish to convey to Mr Prodi our very great disappointment at the lack of involvement by the European Parliament in trade matters, which could have been rectified at Nice, but which was not. I strongly urge you to work on an Interinstitutional Agreement which involves the European Parliament in trade matters.
We believe in reform and democratisation of the WTO. We believe the everything but arms move is a good step, although some of us regret the delayed timetable which sends a message of less than complete commitment to the least developed countries in the world.
As far as innovation and research are concerned, we look forward to a detailed Sixth Framework Programme. If you present us with very vague proposals, that will certainly delay implementation and lead to concern and disappointment throughout the EU.
The European research area is of course important. We look forward to wide publicity for the benchmarking exercises, particularly in the areas of enterprise and innovation.
To my astonishment, the next speaker is Mr Ferber for two minutes.
Ferber (PPE-DE). (DE) Mr President, it is your job to chair the debate, not proclaim your astonishment. Mr President of the Commission, ladies and gentlemen, the Commission has presented us with a tough programme of work for 2001, leaving us in no doubt as to the fact that it is hard-working and that it wants to be hard-working. But just seeing what else has to be done this year, merely in order to clear the backlog from 2000, i.e. from last year's programme of work, and I am already worrying that we will have carry-overs at the end and hardly any time left for new initiatives. In other words, you should have anticipated the need to focus on the fundamental issues to be worked out in the post-Nice process, namely the division of powers, and seen if you as the Commission, as the institution with the right of initiative in the European Union, could set a good example here. That way you would not need to carry so many subjects over to the following year, or even the year after that, and the people would realise just what important decisions are taken in Europe as a whole. I really would urge you - and I have read everything that you have proposed very carefully - to check if any of the subjects within the framework of a sensible division of powers are perhaps not absolutely necessary.
There is a second point that I should like to touch on because I am a dyed-in-the-wool supporter of representative democracy. I am a little concerned about your approach to new governance. What I should like to know is what role an elected parliament, which must answer for itself, including to its citizens at home, has in relation to associations which have no such responsibility. It is here at European level that endless representatives of associations keep popping up and beating a path to our offices and one sometimes wonders exactly who has accredited them back home, whom exactly they are representing here in Europe. Surely the purpose of this new approach cannot be to give those with no credentials a say and to undermine those with credentials, namely us here in the European Parliament, in the process.
President. My dear sir, I think you misunderstood me earlier. The cause of my astonishment was merely your speaking time, not you personally.
Mr President, I fully endorse what Mr Ferber has said. I do not intend to say anything about the plethora of proposals presented in my area, i.e. on environmental policy and consumer protection. I do not intend to say anything about them because I assume that half of them will not be implemented and the other half will be carried over to next year. A German reference would read: tries hard. But you would not want to use it to apply for another job, because you would not get it.
When you talk of good governance, Mr Prodi, good governance also means self-assessment, evaluating your Commission and deciding what you have the time and staff to achieve. And while we are on the subject of good governance: what does good governance mean? What exactly is good governance? Is it transparency? Fine, Mr Prodi. We are all very keen on transparency, but is more involvement by interest groups selected by you and with which you alone negotiate more transparency? Not in my book.
And what about cutting red tape, Mr Prodi. Yes, I am all for cutting red tape, including red tape between Commission services. I am also all for cutting red tape in Parliament - she says self-critically - but are voluntary undertakings towards industry the solution? Are they any faster? And who controls them? Who imposes sanctions when they do not function? Is that more democracy, I ask you? You, Mr Prodi, were selected by the Heads of Government and your appointment was confirmed by us. But we here in the European Parliament were elected - directly elected - by the citizens of the European Union. This European Parliament has, by definition, a central role in civil society, as you so nicely put it, and I trust that you too can see that from your understanding of democracy. I warn all of you in the Commission not to tinker with the crucial role of the European Parliament, Mr Prodi. At the moment, good governance appears in the Commission's book to mean, first and foremost, governance on its own or governance alone and I urgently advise you not to pursue that course and call on you to confirm that it is the European Parliament which takes the decisions and also controls you.
Mr President, last week the bodies of twelve people who were trying to reach the European Union appeared on the beaches of my country. Last year there were 500.
Mr Prodi talks about bringing the European Union and its institutions closer to the citizens. I believe that the issues which relate to the creation of a European area of justice, freedom and security are, without doubt, very sensitive issues for the citizens of the Union.
With regard to this issue we are in a very strange situation. The Commission's legislative programme is good; Mr Vitorino's proposals are good, they are clearly structured in the scoreboard, a timetable has been laid down for their application and we can talk about them and debate them. There is good communication on immigration - and I hope that Mr Poettering realises this - underpinned by a consensus on moving forward with a common policy. This also applies to asylum and judicial cooperation, for example, as the honourable Member said, in relation to combating terrorism.
However, since Tampere and until last week in Stockholm, the Council has insisted that we have to make progress, has insisted on putting the emphasis on what was decided at that European Council in Tampere. In my view, however, it is acting in an incomprehensible way. There has been no agreement on any of the proposals that are on the table, not on family reunification nor on any other proposal. We are making very gradual progress but at the same time we are seeing a proliferation of individual State initiatives, which disturb the balance of the legislative programme. We are also seeing bilateral or multilateral initiatives and agreements which will lead us goodness knows where, in relation, for example, to the issue of Schengen in the Treaty. We do not know what is going to happen, nor how the work will be done. Schengen has been hijacked by the Member States for the moment.
Mr Prodi, you told this House that there are going to be delays in implementing these policies. You said this before Nice and you added that they were not going to be the fault of the Commission. I would like to ask you: whose fault will this be? What is your Commission going to do to defend this part of the legislative programme which, I repeat, I believe to be a good programme?
Thank you.
Mr President, ladies and gentlemen, in the space of a few minutes I should like, not to answer all the relevant speeches, but to make a few observations on just some of them to reiterate our general approach. Above all, the speeches of all the Members who spoke after Mr Cox illustrated the problem of always working with priorities, taking them all together rather than one by one. It is clear that, if taken out of context, the huge number of 495 points in our detailed programme might seem an absurd proposition, but sometimes we have to break things down in order to show that we are being practical and then, as this morning, we need to outline practical priorities in order to present the right idea of what we are actually doing. I also believe that a government needs at times to be pedantic, at times tedious: we try to be both as little as possible but it is part of the job.
Today and in recent sittings we have presented a strategic scheduling programme. I am sure that Parliament will appreciate that I have pointed out the strict priorities, but these strict priorities will then have to be followed by detailed documents which will be extraordinarily tedious. But this is politics: first comes the vision, then the practicalities.
Secondly, everyone - including Mr Hänsch and many other Members - said that the Commission/Parliament report should be a question of working together. Mr Hänsch even talked of producing a single document. I do not know if this would be useful; of course, we will have to work together exceptionally well if we are to reach a common will, a single decision. Moreover, it does not matter whether the standpoints from which these decisions are taken are different or whether they can coexist in a single document; the truth of the matter is that we - in our committees and in our daily work - constantly perform a task of convergence, study and analysis, of laborious recording of the issues, something we are doing now.
For the moment, this must be carried out within a full agenda. This is the third problem which emerged this morning, as was pointed out by Mr McMillan-Scott, Mrs Maij-Weggen and many others. We do indeed have a complicated calendar: we all speak of 2004, but 2004 will be a year of radical change for Parliament and the Commission. If we really want this process to go ahead in an integrated, organised manner, it is clear that it will need to be completed by the end of 2003. I am only bringing this up as a problem we must think about but, clearly, in the spring of 2004 the electoral campaign will begin, in June the elections will be held, and then there will be the installation of the new Commission, which will not assume power until January 2005. It is therefore a year of change, and I believe that Parliament will want to play a full part in this major political change in Europe.
I am bringing this problem up, therefore, because I feel that it is now inescapable. I also feel that such a change cannot be carried out over two parliaments or at a time of transition or a time when the Commission has no power or, at least, is having its powers drained or gradually exhausted.
I am raising the issue as a problem which does not yet have a solution, but I think that it is only right to discuss it, because a date has been set - 2004 - which must be taken into consideration; it will lead to inconsistencies and problems which must be taken into account if we are to come any closer to finding a solution.
Mr Swoboda, Mr Hänsch, Mr Voggenhuber and Mr Corbett have pointed out another major problem area, upon which I would like to avoid any misunderstanding, regarding the structuring of the vigorous debate on Europe. We are all basically in agreement regarding Laeken; it remains to be seen whether we shall manage to make a success of it and to genuinely involve civil society in the debate as we have promised. In any case, we agree that Parliament and Commission must work together to guide this debate.
As regards Laeken, I would really like to avoid any misunderstanding: in my view, the time has come to establish the full structure of the debate on the future of Europe. I reiterate what I have said and I would like to specify that we must create an interinstitutional body with a similar structure to that of the Convention which worked on the Charter of Fundamental Rights. I repeat: it must be similar in structure but otherwise different, probably smaller and more practical. I am speaking now only of the model. But we must go further than that previous model. I go along with the suggestion made by Michel Barnier and the Committee on Constitutional Affairs. This body will have to make proposals which do not necessarily require unanimity because there will come a time when we will have to make such far-reaching proposals that it will be difficult to achieve unanimity. We must therefore envisage a different body having the same objectives.
There are - and we must work on this - some points that are essential. Let me repeat them: that the European Parliament is involved and that the national parliaments, the governments and the Commission are involved as well. This is the essence and the strength of Europe. Of course, I agree with the objections I have heard - that it cannot be a very large body - and, given that there are four administrative structures to be represented, it will therefore be difficult to keep the numbers involved in this institutional structure, this decision-making body down. However, I believe that this is the great task we must take on: broad representation of all four administrative structures but a sufficiently manageable size to be able to take decisions; moreover, working on a majority basis and not unanimity, or we shall be paralysed. In this direction, I believe that we shall be able to work together and produce more definitive proposals.
I would like to make one more observation. We have undertaken to achieve two things: to associate the candidate countries - although even the meaning of the word 'associate' has not been defined, but it will probably not include voting rights; we do not yet know. This we must do, and we must accordingly think about the procedures necessary for achieving it.
In short, we agree that we have to go beyond the four Nice points. Let us therefore first sort out the nature of the task in hand, and then we can find a name: I would be very happy to call it an assembly, a council or a committee, I do not mind. In any case, I believe we must be guided by the nature of the task ahead of us.
Another set of concerns has emerged concerning the issue of subsidiarity and proportionality. I can assure you that this is a firm commitment of the Commission and it is not incompatible with the fact that, sometimes, we also have to make more specific recommendations. An interesting example has been given. For goodness' sake, we do not have to standardise curriculum vitae forms, which differ from country to country, but it is a help which we very often need to give our young workers for their careers. This does not have to be compulsory but it is undoubtedly a tool which helps them to move from country to country more easily. So there we are: it is having the good sense to see that some of the things we regulate may even appear absurd, but they are done in support of the decisions we take. Then there are others, many others, which are completely pointless.
Finally, the emphasis was placed - by Mr Fiori and Mr Sakellariou - and this gives me great pleasure - on the Mediterranean. We have not discussed this topic much this year, which is understandable because we have been fully occupied with enlargement and the Balkans - and rightly so. However, there is a very specific programme for the Mediterranean: last year I went to Israel and Palestine; this last month to Algeria, Morocco and Tunisia; last week to Jordan, Syria and the Lebanon. I can assure you that there is a desire, a need, a call for Europe, not only to solve economic problems but also with a certain gratitude for the support we have been giving these peoples. However, there are two new important points which are being requested by everyone: the first is the change from a bilateral approach to something more, a multilateral approach; this will help regional cooperation, although it cannot be extended to the whole area but will have to operate in groupings, the Maghreb on one side, the Mashraq on the other. What is coming through is a strong desire for a Europe which is seen, by its very nature - precisely because it is Europe - to have relinquished all traces of a colonial past and any legacy which could cause tension, and which is seen as a new proposal and, above all, a model of cooperation they can follow.
The second point: a desire for Europe to be involved in their peace negotiations. Clearly, international issues will dictate whether there can be an answer to this question. I place it before Parliament, because it has affected me greatly: the request was clear, explicit, motivated by the fact that we understand their problems, that we encounter these problems every day. I have very strong feelings about the Mediterranean, not because I was born in that region but because I want to remind people that coexistence, peace, war, and compatibility between regions and cultures appear, in the main, to originate there. I would like to remind everyone of this, both because it is already a well-defined path and the Spanish Presidency is planning - we have had extensive discussions about it with the Prime Minister - a Summit on the Mediterranean during the Spanish Presidency next year. The preparation of this year, therefore, is a perfect opportunity to integrate this policy.
Regarding sustainable development, I agree with what has been said. I would like, once again, to emphasise that this is an extraordinarily important but extremely difficult matter. Very often, in fact, we use this expression simply to save face, but sustainable development means taking decisions which are extremely complex and difficult, decisions which concern industry, our daily way of life, housing, or the use of energy. It is something of great importance and consequence and our great responsibility, which we cannot avoid if we want to do more than - I repeat - merely save face, something which can be done in other ways.
I have the same concerns over emigration and internal and external security policy.
Finally, I strongly welcome the appeal made to me by some Members not to delay enlargement. I have to say: we are not delaying it. The Swedish Presidency has given great vigorous and personal impetus to this issue; Commissioner Verheugen has put an enormous amount of energy into organising the negotiation groups; they are relentlessly working through the various chapters. The great political decisions - agriculture, environment, structural funds - are now reaching the critical point, which will involve a very difficult period, a period in which political wisdom will have to come strongly to the fore, for it is this that will give the final impetus to the great process in progress. Earlier on, I quoted Kofi Annan, but, in fact, the process of enlargement itself is regarded by the United Nations and by everyone as a supreme message of peace and civilisation to the whole world. We must resolve the practical problems to make this possible.
I would like to finish with a word on the invitation made to me by one of you, Mr Goebbels. I will say that the Commission is here not only to give opinions but also to make proposals on these matters and, if at all possible, also to take up Mr Goebbels' call to be the architects of the new structure: naturally with your help, your cooperation and also your scrutiny.
The debate is closed.
The vote will take place at 12 noon. I should like, nonetheless, to move straight on to the next debate because, with the schedule for the night sitting, it is already nearly midnight and we must be grateful for every extra minute which we have.
Industrial restructuring and mergers
The next item is the oral question (B5-0008/2001) by Mr Rocard to the Commission on Community initiatives in connection with the social consequences of restructuring and mergers in industry.
Mr President, Commissioners, this is an oral question addressed to the Commission. Several months ago, the President, Mrs Fontaine, addressed the Lisbon European Council with concerns, to quote her, "the devastating effect [of unregulated mergers] on the Union' s social cohesion" . She urged the Heads of State and Government, and I shall quote her words once again, to "ensure that, before such mergers can take place, a serious assessment of their social impact is carried out so that the necessary accompanying social measures can be taken" . In so doing, Mrs Fontaine was highlighting the major problem of how to reconcile the necessary flexibility in businesses with the necessary safety of workers?
Since Lisbon, Mr President, restructuring has intensified further. We now hear that there are more than three hundred mergers every year. Every new day brings further sources of anxiety for employees whether in the sectors of what is curiously termed the 'old' economy, which is the bulk of the economy, or in the new information technology sector.
In this respect, the Nice Summit sent out some very positive signals. Overcoming the thirty-year deadlock on the European Company Statute, including the section on employee participation, and the adoption of the social agenda, illustrated the importance that the European Council attaches to improving the situation of the European Union' s workers.
The request we would make of the Commission through this unanimous oral agreement - and let me stress that there was unanimity within the Committee on Employment and Social Affairs - is that they use this new political will as a firm basis to truly guide their proposals.
It is our honour, therefore, to ask the Commission to make some specific commitments. First of all we want better provision to be made for the social effects of restructuring. How, for example, do you plan to use the new European Industrial Relations Observatory, to be operated by the European Foundation for the Improvement of Living and Working Conditions in Dublin, which this great House, the European Parliament, was so dedicated to creating? We would like you to undertake a reassessment of the existing directives on social matters with regard both to their record of implementation and to the new challenges presented by their restructuring.
We urge you to propose the necessary revisions wherever they are needed, particularly in order to have stricter scrutiny of workers' rights to information and consultation and as far as possible to bring forward the provision of information to the social partners in the restructuring process.
In this regard, we would appreciate the Commission' s immediately proposing, now, not in 2002, as announced, revision of the current directive on the European works council, a directive which itself stipulated it would be revised after a few years. The time for that has now come. We also urge you to revisit the directive on collective redundancies in order to incorporate the procedures needed to prevent the requirement to inform workers being contravened.
Finally we would like to see the internal procedures for competition policy within the Commission being amended in order to take greater account of social factors. We know that Mrs Diamantopoulou is not completely averse to this idea. Well, "not completely averse" is a polite way of saying it, as I am in fact fairly sure that she is in favour of the idea. Would it not be only natural, when a firm asks Brussels for permission to go through with a merger, for the Commission to ensure that the minimum requirements for the information and consultation of employees as laid down in Community legislation have indeed been respected.
These, Commissioners, are our demands, which have a symbolic value as far as public opinion is concerned, a justified value as far as the employees are concerned, and, if I may say so, are useful as far as the economy is concerned, for how is it possible to manage a knowledge-based economy without the employees being involved?
Within my committee, we were unanimous in our discussion of this oral question and also on a motion for a resolution that is now before us. I must point out that a further motion was tabled by the Liberal Group. As we are of one mind with our liberal friends, who voted in favour of the first resolution and, above all, in favour of the committee' s question, we think there has been some technical hitch and that our liberal friends did not receive proper information. Do not, at any rate, see this as discord. It is a matter we are going to sort out. Until now we have worked in perfect agreement, and that includes with our liberal friends.
Commissioners, we impatiently await your responses.
Mr President, honourable Members, Europe must face industrial restructuring and its social consequences by combining innovation with social cohesion and improving its capacity to manage change. Our positive and pro-active answer to change covers three main fields: improving our capacity, anticipating and managing change i.e. in the Dublin Observatory; creating or developing the legal mechanisms which can ensure adequate protection of workers in situations of industrial restructuring and promoting in general their own capacity to anticipate change; and developing corporate social responsibility.
The establishment of an observatory on industrial change is one of the actions proposed in the social policy agenda adopted by the Nice Summit as a means to develop a pro-active approach to anticipating and managing change. I personally attach much importance to this matter in view of the current situation regarding mergers and acquisitions. The Dublin Foundation has included this initiative in its four-year rolling programme. In the framework of its current limited resources, the Dublin Foundation has planned in its 2001 work programme to set up the observatory's steering committee. This work will provide a basis for further development of the observatory from 2002 onwards, if additional resources become available.
The directives on collective redundancies and transfers of undertakings, dating back from the seventies, were conceived and adopted in a context of full employment and slow change. Since then the situation in the economic world has radically changed. It is true that their provisions are no longer adapted to the needs of companies and workers. Today they focus on promoting anticipation, prevention of crisis, employability and adaptability. Our answer to the weaknesses of the existing rules, and the only efficient way to modernise national systems of worker involvement, consists in refocusing the information and consultation procedures on economic and strategic issues and putting the long-term evolution of employment within each company at the centre of them. That is the aim of the Commission's proposal on information and consultation. Once this general framework is adopted and widely applied, the specific rules on collective redundancies and transfers of undertakings will make sense; first of all, because crises in the employment relationship like these would in many cases have been prevented.
Secondly, even when they cannot be avoided, the normal losers would have been alerted well before and would be in a position to adapt better to inevitable changes in their employment situation. I know that you are very supportive of this approach and that you share the Commission's satisfaction with the irreversible progress recently achieved on this sensitive dossier. With your cooperation and a strong political will from the Council, we may finalise it before the end of this year and that will be a decisive step forward.
I also share your point of view according to which the European Works Council Directive will also have, sooner or later, to be updated. Nevertheless, we will have much to gain from pursuing the evaluation of the rich experience of practical application of the directive.
In addition, before doing so, we would conclude some unfinished tasks which are also at the centre of your concerns. First of all the information and consultation dossier must be finalised. Then at the end of last year we had another major and long-awaited achievement: the European company statute. It is worth mentioning in the context of this debate because this new form of incorporation will certainly be widely used by companies in Europe operating on a trans-national basis, above all, when they restructure themselves and adapt to new economic and market conditions. One of the outstanding positive elements of the statute is that it contains well developed provisions on worker involvement, which reflect the modern approach also translated in the national information and consultation proposal. This will surely contribute to a better treatment of the social dimension of corporate restructuring in Europe.
Then the five other legislative proposals are on the line, following the unlocking of the European company texts: the three twin statutes for cooperatives, mutual societies and associations and the draft directives on trans-national mergers and transfers of the registered offices of companies from one Member State to another. All of these instruments will require the same kind of provisions as the ones found in European companies. This is another reason for waiting a short while before launching the revision of the European Works Council Directive, which, incidentally, will have much to gain from the debates held on these other dossiers. They will inevitably inspire and facilitate the acceptance of the solutions which will be on the table for discussion when we turn to the task.
Finally, I know that there is concern in this House about information and consultation of employees in the context of mergers and acquisitions control. As you know, from previous speeches, we are holding a debate within the Commission on how better to address this concern. Under the merger regulation, workers and representatives are already entitled in some cases to be auditioned by the Commission's services, which conduct an inquiry on the conformity of a merger with the Treaty. Our idea consists in making these auditions more systematic. On the other hand, we could usefully remind merging companies of their responsibilities and obligations with regard to worker information and consultation on these operations which very frequently affect them.
As social cohesion is now top priority for Europe, public authorities can no longer be expected to be solely and wholly responsible for it. Like every other part of society, businesses are expected to undertake their share. Promoting corporate social responsibility is now an essential part of the European strategy for social cohesion. The guiding principle of corporate social responsibility for companies is to be competitive and profitable by living up to their social responsibilities.
In response to the Lisbon Council's appeal to companies' corporate sense of social responsibility the Commission has included this theme in its own social policy agenda published in June 2000 by stressing its importance in addressing the employment and social consequences of economic and market integration and adapting worker conditions in the new economy. It has announced a communication to support initiatives related to corporate social responsibility and management of change. The Commission will issue a Green Paper this year to facilitate further development towards a framework for corporate social responsibility practice at European level.
In conclusion, it is the combination of the different lines of action which I mentioned to you, as well as adequate action from public authorities, private organisations, companies, workers and the social partners at all levels, that will allow us to deal properly with the social implications of industrial change and corporate restructuring. All of them are important, all of them require an innovative and open attitude on the part of policy makers. I know that is your stance on this and I thank you for your support.
Ladies and gentlemen, I have to inform you that I have received a motion for a resolution under Rule 37 paragraph 2 of the Rules of Procedure from the Committee on Employment and Social Affairs. The vote on this motion will take place on Thursday.
Mr President, this is never the most gratifying moment to make speeches of this kind. I am delighted with the Commissioner' s response. I think we will find that it contains all kinds of points worth acting on - particularly if we give it another good read through - in order to reach the goals we are seeking to achieve through these questions, and find the necessary solutions. Whenever restructuring takes place there is a debate as to whether our institutions are sufficiently well-designed to cope with such eventualities. That is quite logical. Indeed the Treaty on the European Union, specifically Article 136, bestows this task on the European Union. Needless to say, we must tread a fine line, i.e. the companies concerned must be given as much leeway as possible to make their own policy decisions, and so promote commercial growth of their operations, which will help to combat long-term and structural unemployment in Europe. On the other hand, we have a moral duty to engage in consultation. Volkswagen in Germany is a good case in point. If these consultation obligations are properly observed, then it is far easier to resolve a particular structural problem than were this not to be the case. If you compare the restructuring of Volkswagen with restructuring operations now taking place in other European countries, which do not have such a good record when it comes to observing consultation obligations, then the differences are plain for all to see. That is why it is so very important for these consultation obligations to be included in the agenda as soon as possible, and for the matter to be resolved, preferably within the term of the Swedish Presidency. That is what we aim to achieve with these questions.
Mr Rocard was right in saying that the resolution was submitted on behalf of the Committee on Employment and Social Affairs. Having said that, we still need a number of amendments, precisely in order to underline the point that companies must be given as much leeway as possible to make their own policy decisions. Of course, that is what the resolution implies, but the point is not made quite as clearly as we would wish. So we will go along with the resolution, but only if it includes the amendments we have yet to put forward. Obviously we still have up to Thursday to discuss this.
Mr President, on this side of the House we are not trying to stop restructuring but we want it to be done in a socially responsible way. We want a pro-active approach to industrial restructuring and change. We want to see a corporate code of social responsibility but we can see that this will be achieved only when we have an updated and completed legal framework in this area. We want to see true partnership at work and the real benefits that this can bring to the European Union. But the latest spate of restructuring in the United Kingdom and throughout the European Union shows that we are far from achieving those things. To the Corus workers in the north-east of England or Wales, to the Vauxhall workers in Luton - or, for that matter, the Danone workers in France and Holland - the idea of a corporate code of responsibility - as I said in an earlier debate - is a sick joke, quite frankly. The promise of a Green Paper in the middle of this year is not an adequate response to the anguish that those workers, their families and entire communities have felt.
We want to see a review of the law on collective redundancies, a review on transfers, a review of the European Works Council Directive, to make sure it is a directive that is observed rather than being systematically avoided by business. We also want to see the general framework on information and consultation adopted as a matter of urgency. This is absolutely essential if we are going to introduce an ongoing day-by-day flow of consultation and information and, in that way, build a true partnership at work: a partnership that can deliver improved innovation, competitiveness and productivity. We want to see that true partnership.
We are tired of the linkage of various directives in this package, with the excuse that we cannot look for a review of the European Works Council Directive until it has been further bedded-in and the European company statute is in place. Yes, we need to establish linkage, but in taking this package now and taking a holistic approach to the need to improve information and consultation for workers.
We believe that if this framework of legislation can be updated in this way, coupled with the new observatory on industrial change, it can give us the tools for a more pro-active approach to industrial change within the European Union.
I would also like to make an appeal to the Liberal Group. We were given a mandate by this House in January to look at this issue of restructuring in the Committee on Employment and Social Affairs. We have done that. We have come up with an oral question and a resolution in a spirit of cooperation. I would ask the Liberals, in the spirit of cooperation, to withdraw their highly destructive resolution. It would be helpful.
Mr President, ladies and gentlemen, do you sometimes get the feeling that this Parliament suffers from collective dementia, by any chance? We had the self-same debate exactly a year ago, on 17 February. I would not find this disconcerting, were it not for the fact that we also discussed this topic back on 27 October 1999, and I could mention a few other occasions.
Ladies and gentlemen, what is it that Europe needs? It was agreed last year in Lisbon that we want to become the most competitive knowledge-based economy in the world, and Parliament has thrown its weight behind this objective, in a spirit of generosity and with a large majority. That is why, on Thursday next, we will hold a debate on a European research area, and the need to invest in research, technological development, innovation and education.
In addition, it is more important than ever for businesses to exploit their competitive potential to the full, because an uncompetitive business costs jobs. Seen from this perspective, it is sometimes unavoidable that businesses have to undergo reorganisation and occasionally take painful measures such as transferring or replacing workers, or making them redundant if the worst comes to the worst. Needless to say, the rights of workers as laid down in the various European directives must be upheld in the process.
You will understand that the Liberal Group cannot endorse the question raised by Mr Rocard or the resolution tabled by the Committee on Employment and Social Affairs as it stands, for it provides renewed evidence of the fact that Parliament has a very selective memory. After all, only the Nice social agenda is discussed in the joint resolution, whilst Lisbon is forgotten for the sake of convenience. We will therefore table a number of amendments in the spirit of the Lisbon objectives. Mr Rocard thinks that not responding immediately to an e-mail signifies automatic acceptance; he is wrong on that score. But we will withdraw our resolution.
Mr President, unfortunately it is very timely that we should be discussing these issues today in the light of current examples of restructuring. As has been mentioned earlier, the Anglo-Dutch company Corus - the steel company - is a classic example of a company making decisions based on profit with no regard to the disastrous social costs of its actions. Corus has just announced total job losses of 6 000 in the UK - nearly 3 000 in my own constituency in Wales. Despite months of speculation over possible plant closures the company was unwilling to reveal its future plans to the government, let alone to its own workforce, until the formal announcement was made on 1 February. There was no prior consultation with the workforce, although since announcing the decision the company has been holding what it calls "consultation".
There is speculation that Danone, a profitable company, is to shed 3 000 jobs in Europe. Again there has been no consultation with the workers and no discussion about alternative ways forward. That is why it is so important to adopt the directive on the information and consultation of workers without delay, together with a review of the European Works Council Directive and the Collective Redundancies Directive, which incidentally proved to offer so little protection to the Corus workers in my constituency.
Companies cannot be free to wreak such havoc on people's lives and communities. There is a positive framework of controls and sanctions which we can use. We must make sure they are effective.
Mr President, faced with massive mergers and industrial restructuring resulting in thousands of redundancies, many employees, many European citizens, have found Europe to be powerless if not actually colluding with these actions, in line with the law of free competition. It is high time that we provided means to intervene on behalf of employees. There is an intolerable contradiction between the Council and the Commission' s declared priority of promoting employment and the massive redundancies that big businesses are making, and who are, at the same time, making fantastic profits.
Michelin, Moulinex, Danone and Alstom are not businesses experiencing difficulties. They are perfectly competitive, and have a record of making more than adequate profits, but they are laying off thousands of people nonetheless. The case of Danone is very instructive, making 3 000 people redundant in Europe and 1 700 in France. In the year 2000, this firm' s European installations made a net profit of EUR 795 million, or 17% more than in 1999. It is not possible to sit back and simply watch the unfolding spectacle of mergers that make men and women redundant, plunging entire families into chaos.
The European citizenship we so often refer to in this society will continue to be nothing more than just so much hot air as long as employees are not properly informed and consulted on choices which determine their own future and that of their region and their country. How, furthermore, can we find it acceptable for groups to benefit from grants of public financial aid to promote employment without being obliged to comply with the commitments they have made? In such instances, the aid funds should be paid back to the community which will have to bear the social costs resulting from the choice of financial profitability over employment.
I do not think that the problem boils down to employability or adaptability or to simply dealing with the social fallout, as the Commissioner suggested. I therefore endorsed the proposals made in the resolution as well as the amendments that clarify and strengthen certain aspects. We shall have to go much further to respond to the democratic demands of the working citizens of Europe. I therefore feel that rights should be developed to the point where it is possible to halt scheduled redundancies and ongoing mergers. Any merger contract must include social clauses. Penalties must also be introduced for failure to comply with the directives on worker consultation.
At this time when there is a great deal of debate on the subject of European identity and the direction that European integration should be taking, I feel that a text specifying certain employee rights in the face of financial objectives would be the least that could be done so as to give the European Union a degree of credibility. I shall therefore vote in favour of the resolution which I hope will be enhanced by a number of amendments.
I have received a motion for a resolution pursuant to Rule 42(5) of the Rules of Procedure.
Since it is now time for the vote, the debate is now suspended and will be resumed at 3 p.m.
We shall now proceed to the vote.
VOTE
(Parliament adopted the legislative resolution)
Report without debate (A5-0021/2001) by Mr Dover, on behalf of the Committee on Employment and Social Affairs, on the Commission report on the effects of the transitional period granted to the United Kingdom concerning certain provisions of Council Directive 94/33/EC on the protection of young people at work [COM(2000) 457 - C5-0010/2001 - 2001/2002(COS)]
(Parliament adopted the resolution)
Report (A5-0038/2001) by Mr Zimeray, on behalf of the Committee on Legal Affairs and the Internal Market, on the request for waiver of immunity concerning Mr José Ribeiro e Castro [2000/2178 (IMM)]
(Parliament adopted the decision)
Recommendation for second reading (A5-0016/2001) by Mr Savary, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position with a view to adopting a European Parliament and Council directive on the interoperability of the trans-European conventional rail system [10185/1/2000 - C5-0564/2000 - 1999/0252(COD)]
(The President declared the common position approved)
Report (A5-0037/2001) by Mr van Dam, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive establishing requirements and harmonised procedures for the safe loading and unloading of bulk carriers [COM(2000) 179 - C5-0254/00 - 2000/0121(COD)]
Before the vote on Amendment No 16Fava (PSE). (IT) Mr President, the oral amendment seeks to replace the word "qualification", the last word in the amendment, with the word "expertise".
President. Are there any objections?
MacCormick (Verts/ALE). Mr President, the interpreter interpreted the oral amendment as "experience". The voting list text says "expertise". "Expertise" is the appropriate word.
(Parliament adopted the legislative resolution)
Report (A5-0031/2001) by Mr Bakopoulos, on behalf of the Committee on Regional Policy, Transport and Tourism, on
I. the proposal for a European Parliament and Council regulation concerning the Committee on Safe Seas and amending the regulations on maritime safety and the prevention of pollution from ships [COM(2000) 489 - C5-0475/2000 - 2000/0236(COD)]
II. the proposal for a European Parliament and Council directive amending the directives on maritime safety and the prevention of pollution from ships [COM(2000) 489 - C5-0476/2000 - 2000/0237(COD)]
(Parliament adopted the legislative resolution)
Report (A5-0042/2001) by Mr Nicholson, on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing measures to be applicable in 2001 for the recovery of the stock of cod in the Irish Sea (ICES Division VIIa) [COM(2000) 745 - C5-0683/2000 - 2000/0292(CNS)]
(Parliament adopted the legislative resolution)
EXPLANATIONS OF VOTE- Hansenne report (A5-0029/2001)
In order to justify European aid, the rapporteurs emphasise the difficult economic situation in Cambodia and Laos and the performance of the bomb disposal programmes that are essential after many years of conflict in this region, while carefully avoiding pointing out, in both instances, the significant responsibility of the imperialist powers, including France and the United States.
If this were simply European aid, pure and simple, paid as reparation for years of looting and destroying these two countries, without any form of recompense, then it would have our support.
However, this so-called aid is no more than a flimsy screen designed to conceal the goals which are revealed, nonetheless, in the phrase about turning around the downward trend of European Community exports to this region of the world, or, to put it in plain terms, enabling the predators in the shape of major European businesses to conduct, and intensify as far as possible, what is effectively still a policy of plundering this region of the world.
We have therefore abstained from voting on these reports.
Dover report (A5-002/2001)
The United Kingdom had obtained a derogation of the regulations on maximum hours of work and on night work of adolescents.
The Commission, and this report, now propose waiving this derogation. We might have been able to welcome seeing the United Kingdom apply rules granting young people in work greater protection.
The fact is, however, that the perfect agreement that has been reached between conservatives, Labour Party members, liberals and socialists, on the end of this derogation period is based on the fact that, as the report itself says, "the possibilities for derogation [are] sufficient in order to provide the necessary flexibility" and this will not therefore have "adverse effects on employment opportunities for young people" .
This clearly demonstrates the fact not only that this regulation of the European institutions may be sidestepped, but that, even when it is applied, it does not protect youths from employers' thirst for profits.
We have voted against this report.
Unfortunately, the young workers of Britain are not likely to see a great improvement in their situation as a result of our adopting this resolution.
The directive will not meet the needs of young workers any better just because we have put an end to the scandal of this derogation for the English (as the United Kingdom did not fully comply with the directive limiting the work of children and adolescents). This debate should, instead, have provided an opportunity to amend the directive to remove all the derogations it contains, which prevent it from being properly effective.
There is no justification for authorising young people of 14 and even 13 years of age to work in any way whatsoever [Article 4(2c)], outside compulsory school attendance [Article 8(1b)] and during school holidays [Article 8(1c)]. Nor is there any justification for the derogations allowing young people of less than 18 years of age to work more than 40 hours per week, over 8 hours per day [Article 8(5)], and do night work [Article 9(2)].
There is no justification for applying any restriction to application of the directive in the case of domestic service in a private household or to work in a family undertaking [Article 2(2)]. There is no point in denouncing child labour in Africa or Asia if we do not protect our own young people against economic exploitation and work that is harmful to health, safety and development and if we do not ensure that they receive training leading to qualifications in a system quite separate from that of the employers.
I wholeheartedly support this report by Mr Dover which aims to improve working conditions for young people in Britain. It supports the view that the UK falls into line with a 1994 directive which limits the working hours of young people to eight hours a day or 40 hours a week and bans night work, although it provides for exceptions in special circumstances and for certain kinds of work.
Employment, particularly youth employment, is of course extremely important for both our young people and our economy. We must not do anything to harm the job prospects of young people in Britain.
Sometimes, however, employers take advantage of our young workers and force them to work unnecessarily long hours. Long hours and difficult working conditions are extremely dangerous and can be harmful to the health and productivity of our young people. It is therefore vital that working hours are monitored and that employers are prevented from exploiting youngsters at work. Exploitation is harmful and irresponsible. We must act to curb it and ensure that our young people are protected from exploitation and its destructive effects by hard-pressed or greedy employers.
The legislation for reducing the working hours for young people already exists. We just need to make sure that it is used. The sensible measures put forward by the Commission should encourage the utilisation of these measures.
I find it ironic that the Tories who constantly argue against Brussels bureaucrats interfering and who opposed this legislation, do in fact support this report on social policy. This illustrates their totally schizophrenic attitude towards Europe.
The Labour Government is at the forefront of providing jobs for our young people and also measures to protect them at work. I strongly urge the House to show its support for the protection of young people in Britain and to vote in favour of this report.
Savary report (A5-0016/2001)
Mr President, I voted for this report, which seeks to promote railway infrastructure in Europe. A European rail system is an important goal for Europe. Before I left to come to Strasbourg, some pensioners urged me to vote for the report tabled by the committee chaired by Mr Hatzidakis, saying: "We want to travel throughout Europe by train and we want to travel in luxury. We would like there to be sofas, bars, high quality restaurants and televisions on trains. Europe can and must provide us with this as well. We are sure that Mr Hatzidakis will make it possible."
Mr President, with the imminent accession of the Central and Eastern European countries to the Union, an efficient rail transport network is becoming more and more crucial to smooth cross-border rail transport, which is why we need to integrate the national networks into a single European network. Ironing out differences in the specifications used by individual railway undertakings is an important step towards a trans-European network. Creating transport connections and removing traffic bottlenecks in less favoured or remote regions is another important step. Developing the infrastructure will also give these regions a chance to participate in and profit from the internal market.
I am very pleased to welcome the report by Gilles Savary on the interoperability of the rail system, since it approves the common position of the Council without amendments. This common position incorporates 33 of the 46 amendments put forward at first reading.
Like the rapporteur, I think the future of the European transport system necessarily involves revitalising the rail sector.
As we have often had cause to point out, within the European Union, investments in railways are differentiated to a great extent on a national basis. It goes without saying that these national disparities represent a considerable obstacle to the development of rail transport in Europe, despite the many advantages offered by this less polluting form of transport. At the same time, the establishment of the internal market has brought about a considerable increase in the movement of goods and persons around the European Union. This increase has mainly benefited the road sector, particular as regards freight movement.
There are many reasons for the decline in the railways. One reason is that rail has been organised on individual national lines. There is no single market for railway services within the Community. Moreover, the networks are not always terribly well suited to new patterns in the organisation of economic activities and urbanisation, or indeed to the changes that these have entailed in traffic flows.
Having said that, it is clear that the future of the European transport system necessarily involves revitalising the rail sector and in short order. I am speaking in favour of this because I believe that rail has a key role to play in solving the mobility problems facing the European Union. On a daily basis, the citizens of Europe suffer from pollution, congestion and the risk of accidents as a result of an excessive dependence on roads, a dependence that has only been exacerbated in the course of the last thirty years. The objective of sustainable mobility is thus closely linked to revitalising the railways.
I am pleased, moreover, that the European Parliament has succeeded in getting through some amendments, which seek to have important social standards taken into greater consideration, such as vocational qualifications and conditions of health and safety at work.
The Council also took note of a number of sensitive areas, such as, for instance, the protection of the existing railway system, the need to adopt a system of exemptions or specific cases, such as the situation of some countries that are isolated from the rest of the Community, or the difference in track gauges. Similarly, the Council has put forward a realistic common position that draws up a gradual schedule for work and takes account of the problems which enlargement will present for the rail sector. For all these reasons I voted in favour of the Savary report.
We shall vote in favour of this report since it is important to promote the interoperability of the trans-European rail system. The road transport network is currently saturated and in need of an overhaul. We must also undertake procedures to increase rail transport in order to relieve the pressure on the roads.
Yet, behind the laudable objectives of the rapporteur in terms of revitalising the railway sector, we see the spectre of liberalisation, since another objective of this report is to contribute towards opening up of markets in transport services and equipment assets and towards promoting the competitiveness of the rail sector as a whole. We must express our grave reservations on this count, since we remain steadfastly opposed to liberalisation.
If the intention is indeed to create a solution that is a real alternative to road transport taking over everything, then there must be harmonisation of the disparate rail transport infrastructures in Europe. In this respect I am forced to agree with the rapporteur. Furthermore, I feel that incorporating social standards, vocational qualifications and health and safety and working conditions in the process of creating a trans-European rail system would be the very least we could do. However, I shall be extremely vigilant in ensuring that harmonisation is carried out on the basis of the best existing social rights and not at the expense of users and employees in this sector.
There is, however, a dangerous failure to address one question: in what context is network interoperability to be achieved? In the context of public services coordinated throughout Europe, which are guarantors of jobs and safety, or in the context of a market which has been sacrificed to competition and profit? The three directives in the railway package recently adopted by Parliament and the Council would suggest that Europe sees the future of trans-European rail transport in the second of these.
Van Dam report (A5-0037/2001)
Fatuzzo (PPE-DE). (IT) Mr President, I voted for the van Dam report on the safe loading and unloading of bulk carriers. And why is that? This time, I took the advice of Mr Fatuzzo the sailor. I say "sailor", Mr President, because you may not be aware that I nearly made ships my career. I might even have worked on bulk carriers. Therefore, my potential colleague, Mr Fatuzzo the sailor, the man I am not but could have been, said to me: "I have been sailing for many years on bulk carriers. I have read the report seeking to prevent ships sinking but, in my opinion, Mr Fatuzzo the MEP, ships sink because they are too old. Old, unusable ships need to retire. This would make sailing safer."
I do not know whether to thank the MEP or the sailor.
There are other types of merchant vessel, apart from the oil tankers in the news, which are in a deplorable condition. The consequences are perhaps not as spectacular as those of wrecked oil tankers, but the human death toll is far worse, when it is known that 146 bulk carriers have sunk in 10 years and that 780 crew members thereby lost their lives.
In voting for this report, we voted in favour of practical measures contributing to stepping up the safety of bulk carriers and their crews. We must, however, point out the contradiction that exists between the concerns for safety and the concerns relating to what the report terms the risk of "distortions of competition" for European ports and terminals. Safety is inevitably sacrificed in the attempt to safeguard the profits of shipowners and contractors.
It is a good idea to give the master the option of objecting to loading or unloading operation he considers might endanger the safety of his crew or ship. However, it would be hypocritical to disregard the fact that the laws of competition and of the market (including the labour market) imposed by the shipowners and contractors are such that the master' s theoretical option of objecting does not carry much weight in the face of the means available to the capitalist forces in maritime transport to impose dangerous, and occasionally lethal, conditions on navigation and on living on board ships.
In 10 years, almost 150 bulk carriers have sunk, causing 800 deaths. This is the tragic record of a sector which has been abandoned to the laws of competition and the market. Like the rapporteur, I consider that the physical condition of the ships and the incompetence of the crew are the chief factors behind these wrecks. So, in the first place, we have to do something about inspecting these ships, their crews and shipboard working and living conditions.
I therefore support any binding measures to improve safety standards, port State inspections and to ensure that loading and unloading terminals and masters are aware of their responsibilities. For that, however, we have to set aside human and financial resources to actually implement the legislation in the Member States, particularly by increasing the number of inspectors.
Moreover, if we are to tackle the impunity from prosecution and leniency which prevail in maritime transport then we also have to drive home the message that shippers and shipowners are responsible too, if necessary by providing ourselves with the means to enforce judicial and financial penalties. I shall vote in favour of all the proposals to that end.
Bakopoulos report (A5-0031/2001)
Fatuzzo (PPE-DE). (IT) Since it is on safety at sea, I could not fail to vote in favour of Mr Bakopoulos' report too, concerning the establishment of the Committee on Safe Seas and the Prevention of Pollution by Ships. This time, Mr President, I communicated via e-mail with one of my former bosses who worked on the ships on which I travelled between New York and the Bahamas when, at 21 years old, before entering political life, I worked as a sailor, as I said before. This gentleman, who has become a purser - his name is Augusto Fazio - said to me: "Well done. The European Parliament is right to concern itself with the safety of the sea and to prevent it becoming polluted. But are you also concerning yourselves with the safety of us sailors who work on the ships?" "Of course," I said. "Be patient. There will also be reports dealing with your safety as well."
Along with Mr Bakopoulos, I welcome the European Commission' s proposals, which serve to improve the Community maritime safety policy.
Recent disasters have given rise to great public concern . It is up to us, therefore, to take pro-active steps, which will be in contrast to the laissez-faire policy which prevailed until the last few years, both in Europe and in the rest of the world. I would like, moreover, to acknowledge the progress we made in this area during the French Presidency. I am thinking, of course, of the adoption of the package of measures more commonly known as the Erika package.
To go back to the report which we are discussing today, I should point out that we discussed two proposals - a proposal for a regulation to set up a regulatory committee, the Committee on Safe Seas, which entails amending the regulations currently in force, and a proposal for a directive amending existing directives to incorporate the Committee on Safe Seas.
In real terms, this means that this committee will replace the current committees responsible for maritime safety, a single committee designed to facilitate the implementation of amendments made to the relevant international conventions in force by the Member States. The European Union already has an arsenal of 12 directives and three regulations aimed at stricter enforcement of the rules on maritime safety, the prevention of pollution from ships, the criteria governing the training and formal qualifications of seafarers and working conditions at sea. It is also considered that the new committee will make the Union's maritime safety policy more effective. Although the European Commission' s proposals were acceptable on the whole, the provisions relating to the participation of the European Parliament were unacceptable. That is why the amendments were tabled, in order to maintain Parliament' s rights to participate in the regulatory procedure.
In voting in favour of this report, I therefore hope to contribute to the pro-active approach adopted by Europe in order to improve maritime safety.
The proposal by Mr Bakopoulos, the rapporteur, to set up a Committee on Safe Seas and the Prevention of Pollution by Ships, which would replace the current committees, is another step towards the renationalisation of Community policy on maritime safety, but is also an extra asset for improving monitoring of the implementation of Community and international regulations. However, the recent disasters involving the Erika and Ievoli Sun vessels have shown that the even best resolutions are worthless unless we provide ourselves with the means to apply them and to have them applied.
That is why the legislation currently under discussion must be imposed on Member States, particularly legislation that governs prevention of pollution, monitoring the criteria regarding the training and formal qualifications of seafarers and working conditions at sea. In order to do this, we must allocate resources to ensure the quantity and quality of inspections and inspectors, and in terms of making all concerned such as shipowners, charterers, tankers and classification societies responsible in financial terms.
In order to curb the impunity and complacency that pervade this industry, I voted in favour of this report.
Nicholson report (A5-0042/2001)
Fatuzzo (PPE-DE). (IT) Mr President, my name is Fatuzzo and the Italian for cod is "merluzzo"! I will now give the interpreters a few moments to translate this profound, important connection into the other languages.
Today is 13 February, Mr President, and tomorrow is the day dedicated to lovers. How could I fail to appreciate the European Parliament's impeccable timing in, the day before Valentine's Day, concerning itself with cod which make love in the Irish Sea, and producing a directive banning the fishing of cod between tomorrow, 14 February, Valentine's Day, and 30 April, precisely in order to allow them to reproduce?
In my opinion, with regard to respect for fish and cod, the European Parliament has done well. Here's to Saint Valentine and here's to all lovers!
And here's to the cod as well!
That concludes voting time.
(The sitting was suspended at 12.36 p.m. and resumed at 3 p.m.)
Industrial restructuring and mergers (continuation)
The next item is the continuation of the debate on the oral question (B5-0008/2001) by Mr Rocard, on behalf of the Committee on Employment and Social Affairs, to the Commission, on Community initiatives relating to the social consequences of industrial restructuring and mergers.
Mr President, Commissioner, the Charter of Fundamental Rights has enabled us to take a great step towards the reconstruction of a Europe of the citizens; this is what Mr Méndez de Vigo likes to tell us; this is what we have heard on many occasions from Professor Rodríguez Bereijo, the representative named by the Head of the Spanish Government, Mr José María Aznar, for the convention drafting the Charter. And I believe that this is to the liking of the Europeans. To build, through this long process, a social Europe seems to me to be a great challenge and a great opportunity, which must be taken advantage of. But this construction is taking place at a specific moment, in particular economic, social and political circumstances. The Lisbon Summit decided to liberalise the telecommunications, gas, electricity and transport markets. We are experiencing a process of general globalisation and a change in the concept of industrial society and the labour market. We may ask ourselves: and what about the human factor? Both Nice and the social agenda agreed at that meeting highlight the need to count on the workers in management changes and combine the security and flexibility of economic growth with labour relations and the consequences for the social environment. And that is why, within the globalising dimension, we cannot ignore the importance of certain companies in certain regions and areas, for example the outlying regions, such as Galicia, where I come from myself, where they are the only or the main source of employment and where the threat of globalisation without guarantees would make families worried and nervous.
Secondly, economic competitiveness and a healthy society must not be contradictory terms but rather harmonious ones. Thirdly, industrial restructuring, to use the expression in a broad sense, which is perhaps acceptable and inevitable from an economic point of view, cannot ignore the social consequences of that restructuring, which must be prepared for, since the objective of Community economic policies and measures must be to achieve a high level of employment. Fourthly and lastly, national Community aid, tax incentives etc. should be conditional upon long-term temporary binding commitments in the field of employment and local and regional development. These four points are only some of the considerations that the Commission and the Council must take into account in the face of the phenomenon of industrial restructuring. Of course, the participation of the works committees, the representatives of the workers, is expected.
Mr President, globalisation reduces economic distances. We must commit ourselves to preventing it from increasing social differences.
Mr President, Commissioner, the cases of industrial restructuring which are most traumatic, because they are unforeseeable, are those dictated by aggressive, acquisitions-seeking behaviour in the market. Much has been said about the lack of technical adaptation and market trends, but the extent of their social consequences is never considered. Do we know how much they have contributed to the impoverishment of people and regions? Do we know how those that suffer from them recover from depression and at what cost? Do we know in what way and how much these factors contribute to the long-term unemployment of people over the age of forty? Do we know in what way and how much these factors contribute to the fact that the true retirement age in the European Union is between fifty-five and fifty-seven?
The Lisbon resolutions were designed to respond to these points by giving priority to employment, to the viability of social protection, to combating social exclusion and also by preventing changes to the economy. We do not know how much these approaches are contributing to increasing social security costs and we do not know how many people are becoming more dependent on systems of social protection. Who is it that ultimately pays for social restructuring? Is it the market or the taxpayer and the working person?
Prevention and fair, balanced change are impossible. The social partners say so and have even just signed a pre-agreement document in order to implement the directive on European society concerning information and consultation. Commissioner, we have also heard it said that the market is not governed by the laws of nature and that the political authorities should act by means of legislation, institutional action and social dialogue. Social insecurity and the increase in crime are becoming part of post-industrial society and affect both traditional sectors and the so-called new economy. The Portuguese, French, and now Swedish Presidencies have raised expectations by pushing ahead with dossiers that had been hitherto neglected. The Commission' s programme for 2001, however, gives no hint of these dossiers being brought to a successful conclusion.
Mr President, there is no justification for large companies making part of their workforce redundant on the pretext of mergers or restructuring, when just a small fraction of their profits would be enough to safeguard the jobs that have been lost.
Danone, Michelin, Aventis, Bull, Alstom, Moulinex and similar companies have shown a total disregard for the workers that they have made redundant and for the regions that may be condemned to a slow decline by the closure of a factory, and this shows the harm that these companies inflict on society.
We oppose the political opinions, in this House or elsewhere, that justify these criminal activities. Such opinions show that they do not in any way seek to act in the interests of society; only in the interests of the industrial and financial groups that dominate the economy and in the interests of the owners and shareholders of these groups. We also oppose those who pretend to deplore the effects of restructurings on society yet who do nothing to propose the slightest binding measure to prevent them. Apart from a complete ban on job losses upon large companies which are making a profit, all other action is mere posturing.
We assure those who work for these companies, and who are fighting off these attacks upon them, that they have our solidarity. They have chosen the only sensible route in this economy dominated by the law of the jungle.
Mr President, in her speech before the House this morning, Mrs Plooij-van Gorsel expressed her amazement and alarm at the frequency with which this issue comes up in this House, and wondered why this is. I too am amazed at how often it crops up. We are concerned at the tragic implications of industrial restructuring and mergers - of which the workers are all too often only informed at the last minute when all the decisions have been made - for unemployment, working conditions, the very competitiveness of Community businesses and economic cohesion, and we appeal to companies' sense of responsibility and express our sympathy, but then we do not follow the cases up.
Community legislation does not go far enough and, what is more, in many cases it is disregarded or applied too leniently. I could produce a long list, as many Members have done, of relevant cases which we have discussed in recent years. One of the objectives set by the Lisbon Council was to achieve a high level of high quality employment. How can we achieve a Europe which is both competitive and has a high level of high quality employment? Of course, this can be accomplished by improving coordination and the play of balance between the Union's different policies, but there is no doubt that the Community legislation on the subject needs to be more effective and more stringent. Therefore, we can wait no longer - and here the Commission must assume its responsibilities - for a revision of the directive on European works councils, mass redundancies and relocation of enterprises, which does not make specific provision for a system of effective penalties for failure to comply.
But what really appals me - and here I refer to the Council in particular - is that it is already two years since Parliament expressed its opinion at the first reading of the only instrument which would allow us to deal effectively with these issues, the information and consultation directive, and in these two years, despite the general agreement that dialogue is the best way to deal with problems, the Council has not yet been able to summon up the courage or the strength to adopt a position on the matter. Parliament can no longer tolerate such behaviour.
Mr President, the Financieel Dagblad (Financial Times) published last Friday, 2 February, carried the front-page headline: "Corus gives a fifth of its workers their marching orders" . A little further on in the financial pages, there was the headline: "Corus experiences sharp upturn" . The contrast in the pictures - it is a shame I cannot show them to you - was almost more telling: on the front page there was a picture of a sad steelworker from Wales, and in the financial pages a graph of how the profits went up when these redundancies were announced. This sort of news is commonplace now. It confronts us with the fundamental question as to what actually motivates businesses these days. Are they only in it for the money or do they have a broader vision and mission?
In the Netherlands, the Socio-Economic Council published two important opinions recently, one about doing business in a socially responsible manner, with the grand title: "The acquisition of values" , and the other was about corporate governance and industrial relations. In its opinions, the Council expressly opts for a broad characterisation of a business as a joint venture between various stakeholders, and so it expressly avoids focusing attention on the creation of shareholder value for the shareholders, who seem to be the main reason behind many of the restructuring operations that have recently taken place.
I see no evidence of this broader perspective or these more fundamental discussions in the European debate. The European Parliament has put this issue on the agenda again today, but this discussion must also filter through into other areas of European policy. To my mind, it lacks coherence in this respect. I will cite two examples. As regards the legislation on partnerships, people argue in completely one-dimensional terms from the perspective of the shareholders. A case in point was the discussion on the thirteenth directive on takeover bids, when Mr Bolkestein well and truly dismissed Parliament' s amendments. Another example can be found in competition policy. Commissioner Monti made it abundantly clear in our Committee on Employment and Social Affairs that he only wants to approach mergers from the point of view of the markets and consumers, and has little interest in the bigger picture.
A Green Paper on corporate social responsibility, as announced this morning, is not enough. I feel the Commission must make it its business to develop a more integrated outlook, and to ensure that this works its way through into the various policy headings. Newspapers may display a certain amount of schizophrenia, but not politicians and policy makers.
Mr President, as the honourable Members have said, some of the directives were obviously adopted in times of full employment and very slow change. Certain parts of the legislative framework therefore need amending and changing. But I think that we should acknowledge the attempt being made in Europe to strike a balance between competitiveness and social cohesion. Restructuring, mergers and takeovers do indeed often have dramatic consequences. We recently saw over 5 000 jobs lost in a single month as the result of takeovers. But if we look at the competitive environment as a whole, if we look at the environment in which European companies operate, then we will realise that there would be very adverse consequences if there were no reorganisation or restructuring, if European companies did not take an active part in the business economy. And we need to calculate how many jobs are saved every time, because unless they restructure, some sectors risk disappearing altogether in the future.
In this extremely difficult environment, there are four strands to our efforts to combine social cohesion and competitiveness.
The first is forecasting. This morning we examined how, through the Dublin Institute, we are trying to study, forecast and prepare changes. The second is the legislative and institutional framework. As you know, huge changes were made this year to legislation on the European company statute and to the five directives which follow and complete the legislative framework on the European statute, and the directive on information and consultation finally went to the Council after years of discussion between Parliament and the Commission and we achieved a majority within four months. We reckon that, with the undertakings made by the Swedish Presidency and following the Belgian Presidency, significant changes will be made to the legislative framework. I should point out here that legislation alone is not enough and that serious efforts have been made to extend controls. We are also endeavouring, in cooperation with Commissioner Monti, to check that the directives on information for workers are being properly applied during all mergers and takeovers. In addition, a committee was recently set up within this legislative framework, one of the basic subjects of which is social dialogue and the role of social dialogue in helping to ensure that mergers and restructuring proceed smoothly.
The third strand is specific policy. The strategy on employment and the availability of money from the Social Fund mean that problems of mass redundancies can be dealt with at national level, by retraining workers, through special structures to support their reintegration into the job market or by helping them start up their own companies.
Finally, the fourth strand is the role of companies, the social responsibility of companies. This is one of the new basic items on the social agenda; we expect workers to change, to agree to a new, flexible environment, to train, to be prepared to move from one sector to another or one place to another. But we cannot just ask workers to change their behaviour, which is why companies too have a new role in this area. We are trying very specifically to define - and the second stage will be to look at this from an institutional point of view - to define the social responsibility of companies, their responsibilities in the wake of restructuring and their responsibilities in the local area, in the society in which they operate, which is why, as we said this morning, a Commission communication will be presented at the end of June.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Copyright and related rights in the Information Society
The next item is the debate on the recommendation for second reading (A5-0043/2001) by Mr Boselli, on behalf of the Committee on Legal Affairs and the Internal Market, with regard to the common position adopted by the Council with a view to adopting a European Parliament and Council directive on the harmonisation of certain aspects of copyright and related rights in the Information Society [9512/1/2000 - C5-0520/2000 - 1997/0359(COD)].
Mr President, ladies and gentlemen, this directive regulates the protection of copyright and related rights in the information society. It is an important directive and its path has by no means been easy. We have reached the second reading and Parliament is now called upon to express its opinion on the position adopted by the Council which, as you will remember, was forwarded to us 18 months after it had been adopted at first reading. The reason for this is that a controversial, delicate compromise had to be found between all the interests covered by the directive. I see this difficult, delicate compromise as a step forward for, apart from anything else, it includes many of the points proposed by Parliament at first reading.
There was room for improvement in some parts of the directive and this is what I have attempted to do. Although some compromise amendments were adopted by the Committee on Legal Affairs and the Internal Market, opinion is still divided, particularly with regard to the article on copying for technical purposes, or caching, and the article on private copying. There are many amendments regarding this point which I do not endorse.
The reason why, as far as private copying is concerned, the compromise amendments adopted in committee represented a major new development benefiting the authors lies in the fact that they stipulate that private copying - and I quote - must be "made by a natural person for private use and for ends that are neither directly or indirectly commercial, on condition that the rightholders receive fair compensation". This amendment introduces a new principle into Community legislation, in that it limits the scope of the definition of private copying, to the benefit of the authors, while clearly, at the same time, safeguarding the legitimate interests of the consumer.
This amendment, adopted by the committee, halts the huge increase in exchanges of unauthorised copies between users of sites such as Napster, and it will mean that it is no longer possible to describe the exchange of unauthorised works between Napster users as private copying. I see this as an improvement on the text of the common position.
With regard to the other element, technical copying, I feel that the balance achieved in the common position is more than sufficient to protect both rightholders and consumers. Although the intention behind the amendments tabled on this issue - Article 5, point 1 - to provide greater copyright protection is commendable, none of the amendments are acceptable, apart from anything else because they relate to application, not regulation which is the subject of this directive. Furthermore, these amendments are intended to introduce a system of dual authorisation of works on the Internet, one for hosting and one for caching, which would be a heavy burden for the network management.
Therefore, to sum up, the vote in the Committee on Legal Affairs and the Internal Market showed that it is possible to reach a broad consensus, to adopt the directive and to improve the common position without running the risk of a long, tedious conciliation procedure; all this after three years of debate, argument and dispute. In my opinion, this is an opportunity which the European Parliament must take: if, tomorrow, it supports the agreement reached in the Committee on Legal Affairs and the Internal Market and adopts the amendments which are the result of a broad compromise between a large number of political groups, then we will, at last, be able to adopt the directive. This will benefit not only the European Union, which has been waiting for legislation on the subject for a long time, but also and most importantly, the rightholders. Indeed, if the directive is adopted, not only will the exceptions which are still disputed enter into force, but also, most importantly, the rule established by Article 2 which lays down the principle of authorisation of rightholders for the use of works in new digital environments.
For all these reasons, it should I hope, be possible, at last, to adopt the text of this directive tomorrow.
Mr President, before beginning my speech, I must confess that I have a double interest in this issue. On the one hand, I am an owner of intellectual property, being the author of several books and publications, and, on the other, I am a member of the Internet Foundation, which has various supporters in this Parliament.
Today coincides with an important event from the point of view of intellectual property in the information society, that is the judgment of the San Francisco Appeal Court in the Napster case, which brings us closer to finally resolving the vexed question of the use of the Internet to breach intellectual property rights. The judgment of the San Francisco Court of Appeal confirms intellectual property rights and establishes certain measures for the protection of intellectual property in the United States.
The challenge facing us is to ensure that Europe also establishes a system which would safeguard intellectual property, otherwise we could find that, by means of installations in Europe, the effective protection measures which are currently being adopted in the United States under the Millennium Law, which has been in force for more than two years, could be violated. We are lagging behind the United States, and, in this respect, I am in agreement with the rapporteur in the sense that we should bring this directive into play as soon as possible.
Now, in doing so, the Socialist Group is concerned that we do not throw the baby out with the bath water. We have tabled two amendments which we consider to be very important.
Firstly, the amendment relating to what is known as private copying. Private copying, which was a traditional right of any person obtaining an intellectual work or intellectual property, must now, in the information society, be subject to very strict requirements, because of the enormous ease of reproduction. This amendment proposes that the private copy should be intended for the personal use of the person making it, because otherwise, given the ease of reproduction, we run the risk that many copies can be made for the private use of persons other than the person making the copy.
Secondly, another very important amendment is the one relating to the incidental and transitional nature of reproduction. If, as a consequence of the processes established by the information society, it is necessary to make a copy of a transitional and incidental nature, this should be intended to be of a genuinely transitional nature. It would be unacceptable to create large libraries of intellectual property so that, at any given moment, the person who has been using that property can access it at will. We believe that the accumulation of requirements that they be of a transitional and incidental nature is essential to safeguarding intellectual property.
I hope that in tomorrow's vote the various political groups can come to an agreement in order to offer alternatives which will truly guarantee the protection of intellectual property in the information society, since in a few years time, all intellectual property will probably be of the type that travels around the great communications networks.
Mr President, first of all, I would like to heap praise on Mr Boselli for his handling of this topic. It was a tough job and he had to walk on eggshells to do it, but I feel he has managed to strike a better balance with the aid of his compromise amendments. I also think - and perhaps we should really look into this as a Parliament some time - that there has perhaps been more lobbying over this issue than I have ever experienced in my brief career as an MEP. If you consider that over 300 lobbyists have an interest in this report, then that means half a lobbyist to every MEP, and perhaps a few question marks are in order here too.
It would be a good thing if the common position, together with Mr Boselli' s compromise amendments were to be adopted tomorrow. The liberals disagree on quite a few points, but as I understand it, we are at least united behind it, and I think that is indeed a positive sign. In addition, there are a number of issues that Mr Boselli and Mr Medina have already mentioned today. I have yet to see whether the compromise amendment on private copies goes far enough because I still have not read to the end - and as a lawyer, I dealt with intellectual property in my practice over a long period of time. I have yet to discover whether it is now no longer possible for a student to make copies for all his or her fellow students which they are allowed to use in private. I have my doubts about this because I think it will allow illegal copying to continue with a vengeance. So I am in favour of restricting private usage.
I also have my doubts about the technical measures that Member States are at liberty to introduce. I fear that this will have a distorting effect on the internal market and will lead, in the final analysis, to the Court of Justice having to settle the matter again on the basis of the internal market principles.
Caching, now that is something I still have some difficulty with, the way things are going at the moment. I believe this only has to do with the e-commerce directive, so I hope the Commissioner will take another look at the issue.
I would like to close with a comment, and I hope - on behalf of the Liberal Group at any rate - that an even-handed and fair balance will be found in this directive for all market participants and all parties concerned, and I feel that the digital copy should be regarded as an opportunity and not a threat.
Mr President, my thanks to all the honourable Members for their constructive cooperation and, above all, to the Commission and the rapporteur, Mr Boselli. Numerous problems, numerous conflicts of interest have still not been resolved. Harmonising cultural traditions is no easy task. A compromise does not really satisfy anyone and the European Parliament does not hold a magic wand. There is talk of a balanced common position. A balance between whom? Between rightholders and the public interest.
First and foremost - and this is my opinion and the opinion of the Greens - the rightholder's status under copyright law must be strengthened. Copyright law must serve the rightholder. His position must be strengthened for future contract negotiations. As a politician for culture, my responsibility is, firstly, to give rightholders a secure basis for their existence and, secondly - and I do not mean secondarily but equally - to guarantee the public free access and, at the same time, ensure that high-quality works are available to the public in all their diversity.
We are opposed to extending the list of exceptions; some of the contentious points can perhaps be resolved between the parties, because we too are keen to find a satisfactory solution which we can all live with. The Greens, you may have noticed, confined themselves to proposed amendments which relate solely to the rightholder - I refer to Amendments Nos 34 and 36. Perhaps, you will say, they anticipated future contracts.
Allow me now to reply: much is anticipated in the recitals which is of benefit not to the rightholder author but to other interested parties. And as the Napster case has already been raised, Europe should discuss whether or not it wants a miniature version, a European Napster, and then it should hold a round table discussion between providers, producers, rightholders and consumers. But I would not want Napster to find its way to Europe, in through the back door simply because copyright law is weak and the wording woolly. This too is a possibility which we should debate. We shall also have to hold a discussion at some point in the future - soon, I hope - on performing rights societies and on the possibility of contracts for copyright contract law.
Mr President, ladies and gentlemen, after considering this issue of the directive on copyright and harmonisation which primarily involves a list of exceptions, I feel that we have quite simply agreed to maintain a confused situation in order to give ourselves time to give some thought to this matter.
This confusion is due to the fact this directive represents three different interest; i.e. authors and creative artists, consumers, who are also users, and producers and market makers. Producers and market makers are trying to fit in between the other two and I feel that the directive is also in this uneasy position with its list of exceptions, to which the Committee on Legal Affairs and the Internal Market has just added another, extremely problematic, exception regarding broadcasting. I believe that we are favouring the opinion of consumers. However, what are we trying to make them buy? I put to you the question: just what shall we buy in the near future, if we fail to protect and defend creativity? That is the question we should ask ourselves.
As it happens, outside my parliamentary career, I have written books and I use public libraries and research centres. In both cases, we need to have some protection, some security rather than insecurity, in order to be able to produce works. If I look at this from the consumer' s point of view, I am surprised that Parliament, the defender of Market Europe, defends production in this market in such an ultimately very poor fashion, because, given this list of exceptions, people will refuse to pay for goods which they will want for nothing. You must admit that it is surprising.
The conditions in which these goods are produced are not being questioned either; yet, to produce goods, we need creative artists and authors. I have no idea what you will sell or buy when you no longer have any creative artists or authors but, in any case, Market Europe will not fare very well. That is what will happen to the markets.
Now, if we take a close look at the details of the directive, it becomes apparent that if we say, for example, that archives come into being immediately, or after an hour, this means that everything broadcast on television is archive material. Anyone with an interest in history is slightly surprised to hear archives being defined in this way. If archives are just that and if private copying is widespread, what can we do to ensure that culture, and indeed cultural diversity, is not just heritage, museums, not just a list that we will find in places that are the stuff of archives and museums, but that it is a living creative field? To do that, we must - like it or not - assist artistic creation. To assist artistic creation, we must support copyright rather than criticise and attack it. That is what my group will try to defend by its vote tomorrow.
Mr President, the report that has been presented on copyright and the information society, or rather the alleged information society, is a perfect example of the increasing depravity of a Community system whose only motivation is, in fact, to create a market where all products, goods and services are included.
Although the harm caused by this system is obvious, because harmonisation provides less protection than that previously afforded by Member States, despite that fact - I shall not give an example - the Commission and the Council are now proposing to transform all cultural services into saleable commodities, as Mrs Fraisse has just clearly said. Using as an excuse the concept of the information society, which the financial markets are in the process of levelling out - we have come a long way in the last three years - this directive and the common position, which the Committee on Legal Affairs and the Internal Market suggests we adopt, seek to make all European creativity, i.e. all creative artists, subject to the international trade regulations of the World Trade Organisation, though it is here dubbed the World Intellectual Property Organisation.
It is utterly ironic that the European Union institutions are basically in the process of becoming a subservient lapdog to globalisation without restriction or conscience.
That is why I believe that many of us here in this House will try to stop the acceleration of this process which completely strips the concept of Europe of all content and all meaning. I hope that we shall reject the amendments tabled by the Committee on Legal Affairs and the Internal Market because they break with the tradition of a Parliament - as Mrs Fraisse quite rightly said - which has, until now, defended diversity in cultural production in Europe and the specific, and indeed exceptional role, of creative artists, writers and artists in European civilisation.
The information society is no more than a snare and we are indulgently allowing it to be used here in an attempt to confiscate the most timeless and most precious thing we can own - intellectual property.
Mr President, all copyright consists in a balancing of two sets of interests, on the one hand the authors' , producers' and production systems' interests and, on the other hand, the consumers' interests. It might be said that consumers' interests are society' s interest in seeing the dissemination of both knowledge and cultural expression rather than the suppression of these and their subordination to the interests of capital. Naturally, creators and authors must, and ought to, be assured of a fair economic return, but I have to say that, for me and the People' s Movement I represent, there are two crucial main points. The first is to ensure the public' s or consumers' interest in being able to use both knowledge and culture. In Denmark, the country I come from, we have a very well developed tradition of youth and adult education, and this must not be interfered with. The second point is that the systems of enforcement and sanctions that have been developed and are practised in the different legal cultures in the different countries must not be interfered with either. We have our own special system in Denmark, and I do not think it should be substantially interfered with.
I can say that I have seldom been exposed to such intensive lobbying as in connection with this proposal, and that is by no means strange. There are billions of kroner and euros in the system in a sector dominated on the producer side by, above all, the American entertainment industry, but it is not of course this that we must mainly take an interest in. I might also add that copyright is, of course, among the most complicated aspects of the legal world and that, within the copyright field, the law relating to digital products is practically incomprehensible. I cannot imagine that more than a few per cent of MEPs at the most have any idea at all of what the problems really relate to. Against this background, it is an interesting fact, and one worth noting, that the proposal has been so balanced that I shall recommend my group to vote in favour of it.
Mr President, as the first speaker from my group, I would like to pay tribute to the rapporteur on behalf of all my colleagues who work closely with him. We welcome the robust way that he has defended the balance of this directive. As the rapporteur said earlier, with the compromise amendments - the set of amendments passed by our committee - I am sure that we have the right directive at the right time.
No one pretends that it is perfect. It is important to emphasise that. There has been considerable difficulty in reconciling national traditions and exceptions. There are countries that have levies, for example, on recording media. We have sustained the objective of this directive because, above all, we want to encourage new creative artists to exploit this new technology.
This is an enabling, liberating directive. It gives them the assurance that they will be able to create new works and to get fair rewards. Equally, on the balancing side, consumers expect that their existing rights to be able make private copies, to be able to use library facilities, to be able, if they are disadvantaged, if they are blind or disabled, to have access to new forms of media will be safeguarded. We have got that balance right.
The other point, colleagues, is that we are not arrogant enough in the Legal Affairs Committee to suggest to you that this is here for all time. We have proposed and recommend very strongly to you that in 18 months' time this directive be reviewed. We must, in a very fast-moving world, take responsibility for our work but be prepared to modify it in accordance with what is going on in an entirely new world. That is a very important provision. We have strengthened the review provisions. We propose a very speedy turnaround, and that shows that the Legal Affairs Committee has taken a very responsible attitude to this directive. We now want to get it transposed as soon as possible.
Why do we want to get it transposed as soon possible? Because a crucial element in this quick transposition is that the European Union will be able to accede to the World Intellectual Property Organisation Treaty and that will bring a very important measure of global protection to all the artists involved. That is really a prize worth having and worth having as quickly as possible.
Mr President, thank you for giving me the floor, despite the fact that I have not yet written a book and have not read a great many. The protection of intellectual property has always been a cause for concern to the European Union and to the European Parliament, because we know that only this protection guarantees that we have culture, that culture flourishes and that economic production takes place. This could have been an historic moment for the European Parliament. But it is not. For the first time in our lives, the protection of intellectual property is being undermined. With the consent of the European Parliament. As we have found out, the European Parliament still has only one objective: no conciliation. After 18 months of deliberation in the Council, we have been told to get a move on. After 18 months of deliberation in the Council. And then the Council says "unanimously", although it could have voted by a qualified majority, given the balance we keep hearing about. And then Parliament is asked not to make any more amendments. We might just as well shut up shop and go home.
I have never seen Members put under such pressure by their governments and parties. But with the Council and the governments on either side, in the Council and in Parliament, what need is there for Parliament? Parliament has its own responsibility and it must live up to it. The common position has dramatically undermined authors' rights. I am on the authors' side and I call on Parliament to restore these rights - at least to some degree.
Mr President, Commissioner, I believe that many people must have been rather anxious when Mr Harbour said he wanted to see a review of the directive within 18 months. So, is there to be a return to all that lobbying? Is it not all a bit too soon?
Everything that can be said about the directive has already been said. It is therefore a little difficult to begin to speak now. I nonetheless want to express my warm thanks to our wonderful rapporteur. I also want to say that the official line of the Group of the European Liberal, Democrat and Reform Party at first reading was more balanced than that of the parliamentary majority. We may therefore also consider that essential parts of the common position need to be changed. At first reading, we were concerned that the parliamentary majority was jeopardising the Internet' s function and that there was a danger of creating a system which also made it unattractive to have material on the Net in Europe.
The results of the Human Genome Project have been published on the Net in the last few days, partly in the journal, Nature and partly in the journal, Science. Via Nature, everyone can access the material but, via Science, it can only be accessed by paying SEK 3 million. That is, of course, a protection of copyright. But is it the same thing as promoting the spread of science and knowledge? Where is the right balance to be found? This is something I believe we should reflect upon when we adopt a position on the directive. I also want to point out once again that our group' s official position now is to have as few amendments as possible. The common position is a fragile compromise which must not be disturbed. Otherwise, we might not get the WIPO Treaty signed, which is of course the most important thing.
Mr President, it is a great privilege to take part in this important debate. I am a bit sad that the tone of the debate has been in part negative and guarded. We need to remember that new communication media have in fact liberated interaction between people and ideas and between people and people. Of course, that does give rise to some reasonable concerns about the protection of legitimate copyright interests in this age. Meeting these concerns must not result in obstructing the ordinary person, the scholar or the scientist from accessing and using materials that are subject to copyright.
The balance between producer interest and consumer interest has been stressed in this debate and is the balance that we have to try and strike. If we in the Union were to strike the wrong balance, it would seriously inhibit the democratic openness of discussion that the Internet and related media facilitate. If, for example, unreasonable restraints are placed on libraries, students, scholars and scientists will be the sufferers. The Inter-Library Loan scheme might become an accidental casualty of change.
The draft directive before us refers critically in Article 5.5 to the well-established restraints on fair practice that are enshrined in the Berne Convention. Subject to this, Member States will be able to create regulated limits on copyright interests for the benefit of disabled people, private consumers, public libraries and museums and some others. That is permissive - Member States will not, in any case, be required to do it. It will be a matter for local judgment guided by subsidiarity.
As an author myself, I yield to no one in maintaining the rights of authors and performers - I add "performers" deliberately - to fair recognition and reward, but these values will be misapplied if they are used as a ground for obstructing reasonable limitations on commercial copyright interests and, I stress "the commercial interests", which we need to differentiate from the moral right of the author, which is expressly excluded from this directive. Like others, I am delighted with Mr Boselli's work and I hope that we will pass this with relatively few changes.
Mr President, serious infringements of and a lack of protection for intellectual property have long been a way of life in Greece, well before the advent of the information society. With the new technologies available, artists are now looking more than ever to the European Union to deal with this issue at Community level. Clearly, there are numerous contradictory points, multiple pressures and disputed theories and we ourselves - over and above the lobby - have seen another side of authors, another side of consumers of these works and, in this sense, I think that the work undertaken by Mr Boselli and the Committee on Legal Affairs and the Internal Market is the work of a magician. I think they have seriously improved on the Council's common position, which did too little to protect intellectual property. It is important that we limit the exceptions and I think that the amendment by the Committee on Legal Affairs and the Internal market is a careful amendment, although it might have gone further. We also have to take care with libraries and archives because, if we make various amendments here, we will end up infringing intellectual property rights.
Mr President, I too would like to congratulate the rapporteur on having the wisdom of Solomon, the patience of Job and the tenacity of myself. In particular, this issue, which is difficult and has been a very arduous task for all of us in the Legal Affairs Committee, has thrown up a number of conflicts, one of which most often mentioned within this House is the conflict between copyright-holders and consumers. Many people feel that these two differing groups cannot be reconciled. I believe that within the present text we have the opportunity to reconcile these two parties, and to lay down a number of fundamental principles which could be copied in other parts of the world.
These principles comprise, firstly, remuneration for those who are entitled to remuneration for creative works and for new ideas; secondly, the right of access to those works; thirdly, the rights of libraries and other institutions, educational institutions in particular, to make use of these works for research purposes; and fourthly the introduction of a number of exceptions to the copyright legislation to ensure that people with disabilities will not be unfairly discriminated against and to ensure that educational institutions can continue. This is no easy task. Each of us has a right, and indeed a responsibility, to ensure that we can maintain the best possible balance for all within the fundamental principles of consumer rights and protection as well as remuneration for the artists.
Mr President, I would, of course, also like to commend Mr Boselli' s determination to achieve a balance in a text that has been under discussion for nearly three years. His task was made all the more difficult by the Council' s failure to adopt all Parliament' s amendments at the first reading stage.
As has been mentioned, the aim of the new directive is to adapt current legislation to the new technologies while respecting the international treaties adopted in 1996. There is a legal void with regard to copyright protection in the digital age. The Internet is a powerful tool but it must not be an unregulated area. The cultural and economic stakes are high and, with the Internet expanding at an incredible pace, a legal framework in Europe must be found, as in the United States, where this kind of framework was adopted two years ago.
It is, therefore, an urgent matter, all the more so because this directive is a key factor in the fight against illegal copying, a matter particularly close to my heart, and because pirate copying is the scourge of the information society. It becomes all the more crucial in a digital age because the first copies and any subsequent copies retain a quality close to that of the original. Consumers are acknowledged as being entitled to make private copies. It is only natural that the eligible parties are fairly compensated in return, it is only fair. In order to ensure that we are talking about purely private copies, the law must be written in sufficiently restrictive terms and the wording of the definition must be perfectly unambiguous. So I am in favour of a restrictive definition of private copying.
In order to protect works of art against illegal copying, eligible parties must be given the opportunity to use technical protection. That is why hackers, as they are called, must be fought by clamping down on the means they offer to the public to overcome protection systems, thereby encouraging the illegal copying of protected works of art.
This new context is constantly changing and raises many questions and concerns. The directive must balance the interests of consumers and eligible parties. It is trying to resolve these issues as quickly as possible but in a necessarily imperfect way.
If we amend this directive, we shall, in two years' time, be able to determine its shortcomings and weaknesses in the light of the incredible developments in the information society.
Mr President, as we say in my country, 'until the baskets are washed, it is still harvest time' . In other words, hope remains for authors and performers that this Parliament will have a change of heart, if not today then tomorrow. I say this because I believe that a balance can be reached between the democratisation of knowledge that the new technologies and the Internet offer us with one click of the mouse and the continuity of the creative act, which will die out as a result of non-payment and lack of fair compensation for its value.
The virtual contradictions that mask financial interests and demagogic opposition are therefore unacceptable in this real social debate. Let us not be naive, Mr President. Creation and performance are economic factors and always have been. Hence the need for copyright and performers' rights. Unfortunately, the Commission proposal and the Council common position reveal a degree of thoughtlessness that warrants our criticism. In the name of consumer freedom, the consumption of art is pitted against artistic creation, in the same way that the Council accepts creative freedom as an obstacle to knowledge and to Europe' s citizens becoming enriched by culture. New media technologies are not the enemies of intellectuals and authors, but we cannot pretend that, in this cyber world we live in, protecting the weakest member, i.e. authors, means defending a monopoly. Let us not, in the name of consumers' rights, sacrifice authors' rights, and, above all, let us not accept the idea that artistic creation should be suspicious of technology, which is the cardinal sin of the text we are discussing.
Mr President, despite the considerable efforts that have been made and despite a certain amount of progress, which is due to the attitude of our rapporteur, whom I warmly congratulate, we still do not have a text that brings together the three fundamental freedoms of the cultural act: the freedom to create, the freedom to communicate and the freedom to consume. Unless we achieve this quickly, some of Europe' s fundamental values will disappear for good. Furthermore, our languages will be of little use if, at the altar of technology, they become merely the remnant of the identity that gives any European uniqueness in the eyes of the world.
Mr President, first of all I would like to thank the honourable Members from the various groups for supplying the 32 signatures which allowed me to submit a number of amendments in Parliament. I am absolutely convinced that we must endeavour, on a couple of points, to revert back to Parliament' s opinion from the first reading, which we adopted exactly two years ago by a very large majority. It is mainly to do with tightening up on private copying, establishing clear regulations for the on-line storage of data so that the responsibility of Internet providers is better defined in line with the e-commerce directive, and the possibility of Member States being able to introduce technological protection measures without disrupting the internal market.
Why am I defending this opinion? First and foremost for reasons of principle. Is there anything more important than protecting private property? Is there anything more personal than the product of human talent, the creation of something which rejuvenates. The European Parliament has always been the guardian of Europe' s cultural heritage and that is how it must stay, also in the digital age. If we do not put a brake on indiscriminate copying, there will soon be nothing left to copy. After all, if we fail to provide protection, people will lose the incentive to be creative and produce new works of art.
But there is more to this debate than principles. Copying will also cost jobs. According to current estimates, one hundred thousand jobs have been lost in the European Union owing to the copying of CDs. The State loses out on income too. Apparently, the State of Belgium alone, which I know very well, misses out on one billion Belgian Francs in VAT as a result of this practice, and the same goes for all government coffers. We must be in no doubt about what it is we are risking. I would like to echo Mr Rothley' s sentiments. So all in all, I think there is good reason to support the amendments which I tabled, together with many of my fellow delegates, for which I would like to thank you in advance.
Mr President, ladies and gentlemen, this directive is of great importance to growth and competitiveness in Europe, but the directive does not need to be worded in such a way as to make using the Internet more difficult and more expensive. If we impose higher costs on e-commerce and increase the cost of connection, Europe will not be the world' s most competitive economy in ten years' time, which was, of course, the goal set in Lisbon.
If we in Parliament are to increase people' s confidence in us as European legislators, European legislation must be coherent. The e-commerce directive and this directive must be in line with each other. We must not therefore alter Article 5.1 or recital 33. Copyright must not become a patent right because of the new technology.
Our good will towards copyright holders must not involve our creating regulations which restrict freedom of expression or obstruct the free flow of information. The ceiling above which an outsider' s server may be closed down must be set very high.
If every bit of data that passes through the server every second is to be monitored, we forfeit what basically has made the Internet successful and has increased productivity in countries with high Internet use, namely the fact that everyone gets to be involved and to share knowledge. I would therefore ask you to support Amendment No 4.
Our copyright legislation must be created around the work and around the artist entitled to remuneration, and not around the technical form. TV channels must decide for themselves how they make their programmes and the music they want to play available. A right to copy on-air broadcasts for storage on electronic systems is required because, otherwise, the giant recording companies will be able to control the radio and television companies' music output. I would therefore ask you to support Amendments Nos 31 and 32.
Copyright is not absolute. Exceptions are required. I therefore hope that the Chamber will safeguard the exceptions for libraries and for people with disabilities so that we do not undermine democracy by shutting people off from information.
Finally, we have a WIPO position to defend, and we must vote consistently. I am hoping for a positive decision, for then we shall be accepting international responsibility.
Mr President, even as we try at second reading to tweak the common position on copyright here and there, we should not lose sight of the fact that, whatever the outcome of tomorrow's vote or of the impending conciliation procedure, we have achieved both very little and a great deal. Very little because the level of harmonisation of copyright in the European Union will not be very high, much lower in fact than in many other less important areas. National traditions are simply too varied here and the interests of all those involved are too diverse and too contradictory. But, compared with the current situation, we will have achieved a great deal if the directive as contained in the common position or, even better, with the amendments adopted tomorrow, can be improved and can enter into force quickly.
At least we now have a standard definition for a few core concepts. The full development of the information society will no longer be impeded by a grossly insecure legal framework and rightholders and their agents will have ways of protecting their interests. Technical means of protection in particular are developing at a very fast pace. At the same time, however, we must guarantee wide public access in the interest of cultural diversity. This obviously includes not criminalising consumers or charging them several times over. It also includes developing cultural heritage, such as the cultural heritage stored in television archives, and ensuring that libraries are able to fulfil their valuable role in the online world.
Like some of my fellow Members, I feel that the outcome of the vote in the Committee on Legal Affairs and the Internal Market has compromised the hard-struck balance in favour of the exceptions and I therefore hope that at least some of the proposed amendments tabled by my group will still be accepted.
Mr President, as an author and member of the Portuguese Society of Authors, I have a personal interest in a matter in which the cultural standing of European integration itself is also at stake. It makes no sense for Europe to herald the fundamental value of its cultural and linguistic pluralism and, at the same time, render it devoid of meaning. I do not know of a single author in Europe who agrees with the compromise amendments on private copying. This means something. I also wish to say that it would be much better if the directive were to give this satisfaction to authors now and were then to be reviewed within eighteen months.
Most of the exceptions to copyright that are provided for open the way for a cancerous type of process, which will give rise to the wild, uncontrolled proliferation of copyright abuses. The more exceptions are provided for, the further the right to regulate is weakened and the more harm is done to the harmonisation and coordination of national organisations in this field. It is extremely important that the range of exceptions should be limited. It is not enough to remove the possibility of using copies for purposes that are directly or indirectly commercial. Copies are very frequently used for atypical purposes such as exchanges, loans and gifts, and there are many other causes for the uncontrolled proliferation of further copies, which has serious consequences for authors and publishers.
Unless the concept of private use is made to mean only home use or copying with the author' s permission, instead of solving the key problems, the directive will continue to be an incentive to unbridled piracy. To conclude, I shall quote from one of the messages that I have received from various Portuguese authors, one of whom is the Nobel prize winner, José Saramago, who writes: "as artists, we are particularly concerned that large-scale unauthorised copying will make it impossible for all those who make up the creative community to earn a living. Those who have nothing to do with the creative process will consume the fruit of other people' s labours without making any productive reinvestment, unless private copying effectively retains its status as private copying" .
Mr President, we need to be clear about what we are trying to achieve in this directive. This directive, as a piece of intellectual property legislation, must try to incorporate structures to reward the creative industries, which in my own Member State alone contribute GBP 60 billion to our national economy and GBP 8 billion of exports. They also employ 1.4 million people. At the same time we must not strangle or restrict freedom of access for legitimate users. This fits in with the EU action plan and the forthcoming summit in Stockholm.
The fact is that the Internet genie is out of the bottle. We cannot stop technology, but neither can we allow it to render copyright dead or to let it be abused as a safe haven for piracy, parasites and mass illegal copying. Yesterday's Napster ruling clearly showed that copyright has to be applied to cyberspace. We must not encourage people to infringe copyright.
The composition of the compromise amendments tabled by the rapporteur has maintained this balance between rightholders and users effectively. The exceptions which currently exist in Article 5 mean that the generous provisions on exceptions that we have in the UK will continue to help vulnerable users and ensure that schools, libraries and research and education institutions can benefit from private copying. In the UK we also record programmes so that we are able to watch at the time and place we choose and that, of course, needs to remain intact.
It is however regrettable that some unnecessary, unhelpful amendments have crept in at the last stage in committee. I refer to: Amendment No 11, which seeks to give an exemption to broadcasting companies which no one else enjoys and which would reduce performers' and artists' rights in contravention of the WIPO Treaty; and Amendment No 4 which, in the second part, introduces an unnecessary and unwarranted EU restriction of the freedom of national courts to decide how to deal with injunctions, in particular concerning piracy, and amendments on levies. While this is well-intentioned, we cannot support this approach because it could be interpreted, taken in a vague sense, to mean that levies should always be introduced when you have no technical protection in place. The UK does not operate a system of levies and we do not want to see it introduced through the back door.
Finally, as with every other piece of legislation on the Internet that comes before us in this House, we should use the provisions of the directive, the review clause in Article 12 and the role of the contact committee to prevent both the abuse of private copying and any abuse or limitation on fair use.
Mr President, ladies and gentlemen, I too should like to join the House in thanking the rapporteur. It is amazing how calmly and composedly he has cut his way through this jungle of interests. The lobby has already been mentioned. It was indeed persistent but, on balance, it was, I think, a fair discussion and for that, too, I am grateful.
A great deal has been said about the need for balance. I am afraid that the common position has not yet struck the balance needed. Parts of the directive penalise the internal market, parts penalise consumers and parts penalise innovation. The directive penalises the internal market because, at the end of the day, the harmonisation is only cosmetic and the Member States are defending their conventional payment systems tooth and claw, even though they are basically unsuited to the digital world. We want to prevent that, which is why we suggest in proposed Amendment No 12 that the Member States should at least submit new compensation systems to the Commission and obtain a recommendation.
The directive also penalises consumers because it is quite possible that consumers will have to pay once when they buy a CD or a DVD and then again in the form of a levy. Then when they come to make a copy, the data is copy-protected and the Member States have not even undertaken to look at copy protection systems and legal copying. And the common position penalises innovation because it tries desperately to keep the global fee system alive in the digital age, despite the fact that new technology basically makes global fees superfluous, because copy protection allows the rightholder to be paid directly for copies and that is the fairest solution of all. That is a directive for a citizens' Europe. It offers the citizen security and fair freedoms in the digital world.
Mr President, I am delighted to see that both the Legal Affairs Committee and the rapporteur accepted that it was unwise to reopen a large number of issues in this area and that much of what was achieved in the common position reflects a balance on this very complicated problem. I hope that the House will also limit the number of amendments that are adopted and not interfere too greatly with the common position.
It is a directive which I and the British Conservatives welcome because it is vital that European citizens are given proper protection of their creative rights and creative works in the digital era and this directive will deliver that to them. This is essential because, not only is there an enormous music industry and film industry, we must not forget the highly successful computer games industry which is generating a huge amount of revenue in the United Kingdom and in a number of other countries across the EU.
But the British Conservatives also firmly uphold the rights of those who take advantage of the public interest exceptions. Groups such as the disabled, including blind people who need access to Braille copies in order to access the Internet, groups such as researchers, universities and libraries: these kinds of rightholder exceptions are vital for promoting research which is so important for our economic health. A less high profile exception that is important economically is the right of reverse engineering of computer software. We would entirely reject those amendments which are seeking to inhibit the use of those public interest exceptions. We therefore accept the need to tighten up the wording of Article 6(4), to clarify its role and to restrict it to truly on-demand interactive services.
Having said that, there is another exception which is more controversial, which is ordinary private copying. We are all pleased to see the rules have been tightened up to prevent it being abused and used as a loophole for piracy; that is something that we would also support.
I would lastly express some reservations about Amendment No 11. If this amendment is passed, I fear that the broadcasters will have an advantage. They are getting something for nothing. I think this skews the common position a little and, unless someone can convince me otherwise, I would have grave reservations about Amendment No 11. We have a sensible and balanced position and I fear Amendment No 11 may tilt that balance in the wrong direction.
Mr President, ladies and gentlemen, the common position, as amended by the Committee on Legal Affairs and the Internal Market, is an attempt to strike a fair balance between the interests of artists, authors and rightholders and the interests of consumers. The common position therefore regulates when third parties can copy copyright protected works such as texts, graphics, music or films. Member States are also required to protect copy protection under the law.
It is important, from the consumer's point of view, that private copies will be allowed in future. There are - and this has been addressed several times today - differing views as to what constitutes a private copy. In my view, the definition should include the family environment. That means that the proposed wording accepted by the Committee on Legal Affairs and the Internal Market has my full support.
Finally, it is also important from the consumer's point of view that new remuneration schemes, i.e. levies on equipment or media, can only be introduced if they help to achieve equal levies throughout Europe. Unilateral national action, such as the so-called PC levy, which keeps cropping up in discussions in the Member States, would only make equipment even more expensive. The Committee on Legal Affairs and the Internal Market has also tabled proposals here and I call on Parliament to support them tomorrow.
Finally, the directive also regulates when broadcasting organisations are entitled to use their archive productions for on-demand services and when they must first sign a contract with all the rightholders involved in the TV production giving them the right to do so.
The rights, the archives of broadcasting organisations are of immeasurable cultural and historical value. We must therefore do everything we can to make these archives accessible, including for online use. I therefore urge the House to support Article 11 and I agree here with my fellow Member, Mrs Villiers. I think that there is every reason to offer a separate regulation for public radio.
I would firstly like to apologise for having arrived late for this debate: I was in another meeting and that is why I am speaking last, despite the fact that I have had the honour of taking responsibility for this issue on behalf of the European People's Party.
Mr President, my first words are words of thanks, and I can also add my thanks as Chair of the committee, for the work carried out by the rapporteur. I say this sincerely. I believe that it would be hard to find a more complex issue, on which pressure has been unleashed from all the interest groups, which have legitimately fought to have their positions adopted by the various political groups. There are few issues on which we have received so many, if not tonnes then at least metres of faxes and e-mails as we have on this one. The rapporteur has been masterly in his navigation of these turbulent waters; he has always remembered that a rapporteur is rapporteur for a committee, not for any group or any position: he is rapporteur for a committee and he is duty-bound to reflect the majority position of that committee. I am pleased to say that the amendments put forward by the rapporteur were supported by a huge majority in the Committee on Legal Affairs and the Internal Market.
Mr President, please allow me now to make some comments which are going to reiterate what has already been said, because at this point in the debate everything has really been said already. This is a much-criticised directive, and it is worthy of criticism; but this is a case, as is so often the case in European integration, in which what is best and what is feasible are not the same thing. As has already been said, we are starting from a situation in which there is complete divergence between the laws of the various Member States, where in reality the concept of copyright, the whole gamut of obligations and rights which this concept is represented by in our different laws, is not even similar. It is not simply that are not the same, but that they are not even similar. To try to harmonise them is an heroic quest.
This directive is a first step, but Parliament accepted this gamble on first reading and therefore it has to be consistent and continue in this vein on second reading. At first reading we could have adopted disruptive positions; that was not Parliament's approach, and we accepted a directive full of exceptions. At the moment, the amendments of the Committee on Legal Affairs, added to certain other notable amendments which deserve to be supported, improve this directive on certain substantial points, such as private copying. I refer to what has already been said. And in summary they improve the directive by making it a first step in a system of harmonisation which will have to be carried out over time, a first step which furthermore will enable us to fulfil our international commitments, since until this directive sees the light of day, the two WIPO Treaties will not be able to enter into force. That is also an important responsibility at a time when we talk so much about globalisation.
Mr President, thank you for giving me the floor on this important subject. I should like to begin by saying that the discussion on this subject has taken a long time, as Mr Boselli indicated a little while ago - I think he said three years. That indicates the importance, as well as the controversial nature, of this proposal.
After long discussions, in which this Parliament played a very constructive role, we are meeting today to consider what I hope will be a balanced compromise. We now need to agree as rapidly as possible on a set of rules on copyright and related rights in the information society at European level, in order to increase the competitiveness of the Community and to implement our obligations at international level. This directive will be a cornerstone in the establishment of a harmonised legal framework on copyright, in a digital environment in particular. As such, it belongs to those measures for which the Lisbon Summit at the end of last year set us a clear deadline.
The Community needs such a framework if it is not to lag behind its major trading partners and, as was remarked this afternoon, we are already lagging behind the United States. Furthermore, without such a framework in place, rightholders and users cannot respond to the challenges posed by technology in the market place.
The adoption and implementation of this directive is also a precondition for the European Union to ratify rapidly the two WIPO treaties which were adopted in 1996. Here we carry an important responsibility as the coming into force of the WIPO treaties depends largely on this directive and therefore on us. The formal decision to ratify the treaties was adopted by the Council on 16 March 2000. Parliament has already endorsed that decision, but without this directive neither we nor the Member States could move towards ratification of those treaties.
Throughout the legislative process, Parliament has played a significant role. The important changes to this directive introduced after the first reading clearly reflect the influence of this Parliament. We welcome the constructive approach of the rapporteur, Mr Boselli, and of the Chair of the Committee on Legal Affairs and the Internal Market, Mrs Palacio - whom it is a particular pleasure to see again today - and also the members of the committee which Mrs Palacio chairs. They have shown a keen sense of appreciation of the issues at stake in this directive, reducing the number of amendments to 15. Most of those amendments were, in fact, compromise amendments, also on crucial issues. The Commission appreciates the efforts made by the rapporteur on private copying and by the Committee on Legal Affairs when it voted not to amend the technical copies exception.
The Commission is in a position to accept all of the compromise amendments. We have, however, concerns about some of the other amendments which have been voted. I shall now say something about each of those amendments, although very briefly.
Firstly, Amendment No 2. It deals with remuneration schemes and the products to which they apply, even though such schemes are outside the scope of the directive. This directive requires fair compensation for certain of the exceptions, one of which is private copying. The system of fair compensation envisages flexibility for Member States, rightholders and users to establish the basis on which those exceptions apply.
Amendment No 4 does not respect the principle of proportionality because it seeks to lay down conditions for the granting of injunctions. But the issue of sanctions is already adequately dealt with in the directive.
Amendment No 11, about which I shall be speaking in reply to some remarks made a little while ago, adds a further exception for broadcasters, framed in terms which were rejected by Parliament itself at first reading. The exception proposed goes too far and risks putting the Community in breach of its international obligations under the WIPO treaties, for which this directive is meant to be the instrument of ratification.
Amendment No 12 as currently drafted risks undermining the Commission's own powers to take measures when Member States take action that affects the functioning of the internal market. For this reason the Commission cannot see its way to accepting it.
Amendment No 13 adds nothing to the text of Article 6(4) which already provides for fair compensation for private copying. In the light of the above, we support the compromise amendments by the rapporteur and the Legal Affairs Committee but not Amendments Nos 2, 4, 11, 12 and 13. Moreover, a series of further amendments, namely Amendments Nos 16 to 45, have also been tabled in Parliament. The majority of those amendments have been rejected by the Legal Affairs Committee. Three amendments, however, namely Amendments Nos 26, 27 and 28, are new.
In all cases, however, the issues raised by those amendments have been thoroughly considered, not just in the course of this second reading, but throughout the history of this directive - considered by my services but also by Member States. None of those further amendments are acceptable to the Commission.
I should now like to address some of the questions and comments made this afternoon more specifically. First of all, there are the questions and remarks made by Mr Medina Ortega, Mr Manders and Mr Echerer on private copying and on the use of the words "for private use". The question is should or should not the Commission support Amendment No 5 and if so, why? In reply to that question, I should like to say that the Commission is of the view that Amendment No 5 provides greater security for rightholders while at the same time allowing legitimate private copying in a manner which is enforceable both by Member States and by rightholders and it clarifies what is commercial by including ends that are both direct and indirect.
There are several safeguards built into this directive which qualify the extent to which private copying may take place and thereby act as a deterrent to piracy. That is particularly the case in relation to the protection of technological measures. The Commission is of the opinion that the reference to "private use" is too narrow a formulation and would give rise to difficulties in enforcement especially in the private domain.
Then there is the question and a comment made by Mr Manders on Article 5 and in particular on the words "transient" and "incidental". On that point, Article 5(1) has been at the centre of attention in all institutions. There have been many amendments tabled both in the Legal Affairs Committee and again here in Parliament which propose changing the text of the common position. The Legal Affairs Committee very wisely rejected all those amendments when it voted on 6 February 2001 and the Commission accepted the text of the common position which states that the acts of copying, in order to be exempted, must be transient or incidental and that they should form an essential part of a technological process. The Commission prefers "or" to "and" in this context because making the conditions cumulative by adding "and" may make the whole exception too narrow and less operational. In addition, including "essential" seems to make sense, as it would be difficult to justify why the exception should privilege acts of reproduction which are not an "essential" part of a technological process.
The current text of Article 5(1) together with the interpretative guidance provided in recital 33 ensures - in the Commission's opinion - a satisfactory balance between the rights of rightholders and the legitimate interests of other parties involved such as telecom operators, users, consumers and other parties.
Together with Article 8 on remedies and sanctions, Article 5(1) will help to provide for effective copyright protection against piracy whilst at the same time promoting the smooth operation of networks.
In particular, it gives service and access providers the necessary legal certainty for their activities on the networks. Responding to comments made by Mrs Fraisse, Mrs Villiers and a number of others on Amendment No 11, may I say the following. There is already an exception for broadcasters based on an amendment adopted by this Parliament at first reading. It introduced a new exception for broadcasters relating to so-called ephemeral reproductions. To introduce a further exception would not only disturb the balance of rights achieved, but could also lead to a violation of Member States' international obligations. In relation to Amendment No 11, a similar amendment was proposed at first reading. The Commission could not accept that amendment as it disturbed the balance between the parties concerned and might have caused considerable damage to authors, performing artists or other holders of the rights concerned. The Commission is in agreement with Mrs Fraisse, Mrs Villiers and almost all speakers in rejecting this amendment.
I wish to thank Mrs Palacio for her support throughout the history of this proposal. If it had not been for her leadership and guidance in the Legal Affairs Committee, it would not have been possible to steer our way through both the first reading and now the second reading, and the Commission is duly grateful to her. The Commission would also like to thank the rapporteur and Parliament in general for the excellent work performed. The common position represents the views of an entire cross-section of diverging interests: the creative and artistic communities, the academic, educational and scientific communities and also consumer groups and bodies representing socially disadvantaged users. Nonetheless, in spite of the complexity of the groups whose interests have to be taken into account, the directive ensures a sufficiently high degree of copyright harmonisation and it should be possible to reach a final agreement today. We have gone very far in meeting the concerns of everyone so, as Mr Boselli put it earlier this afternoon, I hope that this proposal will be approved tomorrow and that it will be adopted with as little change as possible.
Deliberate release of GMOs into the environment
The next item is the report (A5-0032/2001) by Mr Bowe, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the deliberate release into the environment of genetically modified organisms and repealing Directive 90/220/EEC [C5-0685/2000 - 1998/0072(COD)].
Mr President, we are now close to the end of what has been a three-year process of reforming the legislation for the control and genetically modified use of organisms as products within the European Union. We have now completed the process of reconciliation and we have a text for final approval.
The text before us meets many of Parliament's demands at first and second reading. We have the precautionary principle reaffirmed. We have tighter risk assessment of all GMO releases. We have schemes for monitoring traceability that will ensure continuous assessment of all releases throughout the ten-year life of this time-limitation for consents. We have achieved the phasing out of all harmful, antibiotic-resistant marker genes. We have a clear timetable. We have a clear and transparent process and a clear timetable for the approvals which ensure the mandatory consultation of the public which guarantees public registers of locations of GMOs grown and used.
Steps have also been taken on the issues of liability, traceability and labelling. Parliament can only be satisfied on those issues, however, when we see the additional legislation and flanking measures which I understand are now in preparation within the Commission. In short, we have in front of us today for our approval the toughest GMO legislation in the world, so tough, in fact, that some natural foods in common use today would not pass through this procedure.
Should we approve this legislation tomorrow it would mean the beginning of the end of the present informal 'moratorium' on GMO commercial approvals. Certain Members of the Council have, however, already made it clear that they will scrutinise individual applications for approval and may not allow commercialisation until legislation on traceability and labelling is in place. I welcome this. This is a final safeguard to the recommencement of an approval process which has been long awaited but it can be no reason for opposing the final approval of the new 90/220 legislation we have in front of us now. This legislation is an essential building block and foundation for the success of those measures still to come.
I therefore commend this important legislation to the House. It is essential to ensure the safe and proper use of GMO products within the European Union. It is essential to ensure the building of public confidence in these products, it is essential to ensure that this new technology, which promises so much, will in the end deliver what we are seeking from it.
Mr President, Commissioner, ladies and gentlemen, we often begin our speeches in the European Parliament by thanking the rapporteur. I wish to do so again today, and it is meant as more than just lip service. Mr Bowe has done a magnificent job and brought a very complicated procedure to a close. I should also like to thank you, Commissioner Wallström and the Chairman of the Conciliation Committee, Mr Ingo Friedrich. Both put a great deal of effort into finding an agreement; unfortunately, the same cannot be said of everyone else involved in the conciliation procedure.
We have brokered a good compromise. The new regulation gives Europe a high standard of health, consumer and environmental protection. The disputed antibiotic-resistant marker genes will be banned in Europe in the future. Potential environmental dangers must be closely monitored. Labelling of GMOs has been improved, although we expect further action by the Commission on this. We have not passed a regulation preventing the application of green biotechnology and the PPE-DE Group welcomes that. The PPE-DE Group is in favour of green biotechnology, provided that care is taken to ensure that rules to protect the environment and human health are respected.
Yesterday scientists and researchers from all over the world announced that they had completely decoded the human genome. The euphoria which this announcement triggered throughout the world contrasts strangely with the emphatic rejection triggered by the release of genetically-modified plants, especially in Europe. I think that neither euphoria at the human genome project nor total rejection of genetically-modified plants is called for. In both areas there are huge opportunities, but there also risks which must be contained by suitable legislation. The application of genetics to medicine is by no means risk-free; there have already been deaths during research into gene therapy in the USA because the rules were not applied properly. The so-called reproductive cloning of human beings is no longer a chimera and is being seriously pursued by a number of scientists, as we have again seen over the last few days. The artificial distinction between clones of human embryos for stem cell research and so-called reproductive clones will become blurred in the long term and I believe that the first cloned baby will probably be born before the promised relief for patients with Parkinson's or Alzheimer's disease.
Just as red genetic engineering is by no means all opportunity, green genetic engineering is by no means all risk. There is a realistic chance that genetically-modified plants will allow us to make huge progress with renewable primary products. Specifically modified plants will perhaps soon allow cheaper and safer drugs to be manufactured. We should therefore make use of the opportunities in both areas and limit the dangers with suitable legislation. Developments in the release of genetically-modified plants from research into the human genome - for which we have practically no rules in Europe - will result, once the preliminary report is accepted, in a suitable set of rules for all the Member States in the European Union, which is why we should adopt this motion. The PPE-DE Group will be voting in favour of the Bowe report.
Mr President, after three long years, we are, at last, nearing the end of the process of revising Directive 90/220/EEC. Anyone who has watched the progress made, step by step, towards this goal, as I have, cannot fail to agree that we are providing the European Union with legislation on genetically modified organisms which, in addition to improving upon the previous legislation, also places us at the forefront on an international level. Just one example is the procedures for granting authorisations, particularly in terms of transparency and accessibility to the public, which is an essential condition for the necessary research trials to be able to proceed in a favourable climate. Further examples are the assessment and monitoring of the cumulative effects on the environment, and the phasing out of antibiotic-resistant marker genes.
The lion's share of the praise for this progress must certainly go to our rapporteur, Mr David Bowe, who has succeeded in combining decisiveness with flexibility. It is certainly the fault of the Commission, rather than Mr Bowe, if we are still labouring under the burden of being unable, at present, to adopt flanking legislation on the tracing and labelling of GMOs and GMO derivatives placed on the market and thereby present the consumer with a complete framework of certainties.
The undertaking, confirmed yesterday in a letter from the Commission to the Members of the parliamentary delegation, is important in political terms but does not entirely make up for the delays in preparing a clear, well-defined proposal. For these reasons, I am convinced that we should endorse the conclusions of the conciliation procedure, but with one explicit reservation: the moratorium on commercial approvals must remain in place until the gap has been filled.
Mr President, Commissioner, ladies and gentlemen, the new directive is a huge improvement over the old one, on that we are all agreed. The public register was a fundamental and central cause for concern to us Greens. Monitoring is included, as is the testing of long-term effects. We expressly welcome all this. However, we shall abstain - and with good cause - because the main points of the directive have not been clarified. There is unholy confusion in the area of genetic engineering at European level and no steps have been taken to label derivatives and GMOs and guarantee their traceability. We have not clarified the question of exports of GMOs to non Member States. I think that we have a moral responsibility to apply the same standards to third countries here as we do to ourselves and, more importantly, we have not clarified liability as a central factor.
The EU Commission is to make proposals here, it is true, but we do not know what they are. I rather feel that we are buying a pig in a poke. The BSE crisis should be a lesson and a reminder to us. It is just not on, expecting the taxpayer to stump up for the damage and passing the risks onto society, while the genetic engineering companies only get the profits. Which is why I do not expect any more GMO consents to be granted until legislation has been passed on liability. So far, all we have is a declaration of intent; we do not have corporate liability and it is just not on, insisting that anyone who wants to register a car must produce an insurance certificate, while someone producing dangerous organisms, some of the long-term consequences, risks and dangers of which are still unknown factors, need not.
There is therefore no reason for Member States such as Germany and France to lift their de facto moratoria. I think we have a huge crisis of confidence in consumer protection and unless derivatives are labelled, in other words, unless there is transparency and liability and responsibility can be taken ...
(The president cut the speaker off)
Mr President, we in the Group of the European United Left wish to retain the moratorium on releasing genetically modified crops for commercial cultivation. This position is not changed by the clear improvements due to Directive 90/220 and which we are now discussing.
In the conciliation, it was, in particular, we in the Group of the European United Left, together with the Greens, who fought for the improvements which have now in fact been made, for example the gradual elimination of antibiotic-resistant markers, greater transparency and better risk assessments. We have also achieved at least a half victory when it comes to public registers of GMOs, but it is still very unclear whether the Member States really see themselves as being obliged to report publicly on all GMOs cultivated for commercial purposes. Clarification from the Council of Ministers and the Commission is needed on this matter. It is not advisable to adopt laws on matters about which, right from the beginning, there are different interpretations. We have still not seen the new rules promised to us by the Commission and required for labelling, traceability and accountability. Until we know what they look like and until they have been fully implemented, we cannot contemplate lifting the moratorium. Nor do we believe that, when the moratorium is lifted, it should be possible for any Member State to be forced to cultivate genetically modified crops. We consider the strategy devised by the Commission whereby new crops are to be approved before these rules are fully in place to be objectionable and contrary to the precautionary principle. It is also significant that there is a desire here to pre-empt the reading in Parliament and in the Council of Ministers.
There is now no demand for genetically modified food in the European Union. More and more parts of the world are abandoning GM crops. There are major differences of opinion between researchers about the risks involved in GM crops. This applies both to the risk of contaminating other species and to possible effects on human health. To insist, in this situation, upon the cultivation of more GM crops for commercial purposes would be foolhardy and lead to a very great deal of opposition. Recent scandals and problems involving food policy ought to have taught us to proceed carefully. The interests of consumers and the precautionary principle must be allowed to take precedence over the commercial interests of a few large companies.
We want to retain the moratorium on commercial cultivation. There is a risk that the revision of this directive may be taken by the Commission as a pretext for approving new GM crops for cultivation. That is not something to which we can be a party. In spite of the fact that, in the conciliation, our group has had an important role to play in making these rules as tough as possible, we cannot vote in favour of the final result.
Mr President, I compliment Mr Bowe on his work in this area. Commissioner Byrne's White Paper on food safety sets the ground rules and parameters within which the practical application of genetic research impacts on public health and the environment, and I have no doubt the vigilance of Parliament is a further safeguard.
While I have always favoured the application of safe and tested genetic research to agriculture, equally its practical application in future must be tempered by inevitable changes to agricultural practices resulting from the unrelated but nonetheless devastating consequences for farmers and consumers resulting from BSE. The vigilance we are rightly demonstrating on the release of genetically modified organisms on the environment and food safety must be intensified with regard to research in the sensitive and ethical area of gene technology and its impact and implications for mankind.
There is a silent abhorrence of some of this research by citizens who expect us to reflect their concerns in this Parliament. As I said on a previous occasion we should not play God with research.
Mr President, Commissioner, rapporteur, on behalf of the radical Members of the Bonino List, I would like to express my full support for the directive on the deliberate release into the environment of GMOs.
It has taken three years - too many - from when Commissioner Santer, urged by Emma Bonino and Ritt Bjerregaard, the then Commissioners for Consumer Policy and the Environment, presented the proposal to amend the old Directive 90/220/EEC, a proposal which has resulted in the text we are debating today and upon which we are going to vote tomorrow.
We are going to vote in favour of the motion, for we feel that this proposal for a directive guarantees a rigorous legal framework for GMO authorisation, protecting consumers, economic operators and research scientists. The proposal includes the major elements of innovation, environmental risk assessment and risk monitoring. The new legislation also contains the precautionary principle, the rigid, ideological application of which, all too often proposed to us, would have the opposite effect to that desired, of paralysing not only research and innovation in the agri-foods sector but even commonly accepted aspects of our way of life, as the Italian Minister for Health, Umberto Veronesi, who is first and foremost a scientist, has pointed out in the last few days.
Improvements have been made in the areas of labelling and traceability, and a public information mechanism has been provided for. On a more general note, it is my opinion that this directive represents a step forward in renouncing a prohibitionist approach to scientific progress.
Mr President, as well as the economic aspects, the new directive also expressly highlights the safety dimension, and rightly so. As I have already pointed out on numerous occasions in earlier debates, we must pay particular attention to the ethical aspects of this sensitive issue. Genetic modification of organisms constitutes interference with the characteristic properties of these organisms. Given my belief that all these organisms were created by God, I recommend that we proceed with great caution. We need to reflect on the ethical implications of the new developments in this sector. Consideration of the ethical issues surrounding human genetics demonstrates that biotechnology can have far-reaching consequences. Clear boundaries are essential in this respect.
I am delighted that the lion' s share of the amendments were included in the Council and Parliament joint text in the end. It is to be welcomed that the environmental aspects now fall within the scope of the directive. It is also important that the antibiotic-resistant markers are to be eliminated in the fullness of time.
The Council should approve the Cartagena Protocol without delay. It is important for exports to third countries to be carried out in a proper manner. The argument that the development of genetically modified organisms will help to solve the world food problem should actually be put into practice. The stories about the so-called terminator gene, which is said to prevent children from growing, are very disturbing. It is my hope that abuses and incorrect practices can be prevented through effective observance of the protocol.
Mr President, all in all, the joint text has my backing.
Mr President, after years of work on this report, we have now arrived at what I hope is a final position in Parliament. We largely have Mr Bowe to thank for this. The rapporteur has done a fantastic job. In this connection, I want to congratulate him on the report.
Let us just remember that genetic engineering provides humanity with new, unguessed at opportunities. Just as always in the past, however, new knowledge also entails new risks and increased responsibility. It is important that we be aware of the risks and accept our responsibility. This applies both to environmental issues and to ethical considerations. At the same time, it is important to make it clear that, when it comes to improving people' s health and guaranteeing sustainable production of more food for a growing world population, we must not reject any form of science. Instead, we must make use of science. I would therefore simply urge that we make our decision in accordance with the proposal before us today.
Mr President, we refuse to endorse the draft directive which lays down the procedure for authorising genetically modified organisms, for fundamental reasons that I will set out in my explanation of vote, as well as for a very straightforward strategic reason. It is because we are told that the implementation of this authorisation procedure, despite the fact that it is flawed, must be approved and we are also led to understand that the moratorium on authorisations, which was adopted by the Member State governments in June 1999, will be lifted pending the further information needed.
In these circumstances, we believe that it would be much wiser for Parliament to wait for the actual implementation of all the additional guarantees that the Commission is promising for tomorrow, such as a future text on the liability and requirement for insurance by those who release GMOs - I stress this point - or even a future improvement of the provisions on labelling and traceability. On the other hand, if we approve the authorisation procedure today, there is a considerable risk that we will have been duped, if, tomorrow, we find that the moratorium is lifted on the sly - something that the Commission would love to see.
The debate is suspended.
The debate will be resumed this evening at 9 p.m.
Reform of the beef and veal market
The next item is the statement from the Commission on the proposals for the reform of the beef and veal market.
I give the floor to Commissioner Fischler.
Mr President, ladies and gentlemen, thank you for giving me the opportunity to present the seven point plan to reform the beef and veal market which the Commission recently adopted. What exactly is this plan? We all know that the beef and veal market is in serious crisis; consumption in the European Union has plummeted; prices in Germany, for example, have fallen by 39.2% for steer and by 41.8% for cows. These historic lows have already triggered the intervention safety net in Germany and the Netherlands. In addition, our exports have, unfortunately, collapsed. Fast action is called for. Storing meat is clearly not enough per se. It would result in an unmanageable beef mountain, quite apart from the fatal consequences for taxpayers, consumers and farmers. We therefore also need fast reform. The Commission's seven point plan is a sort of emergency package to prevent excess production over the next few years by taking another step towards extensive production, towards sustainability and towards organic farming.
However, this plan does not revolutionise the system completely for the simple reason that we first need to give our incipient reforms a chance. Only a small part of the Agenda 2000 reform has really been implemented. We have only just made the first step towards an overall 20% reduction in intervention prices, with a further 7.1% to follow this year and again next year. The countermove - increasing direct payments and tripling the extensification premium - has still not entered into force by a long shot. In short, implementing Agenda 2000 fully in the year 2002 will by itself contribute towards extensive cattle-raising and less production-orientated subsidies. Today we are discussing the emergency package as a result of BSE and this neither anticipates nor replaces the mid-term review of Agenda 2000. I repeat, in 2002, i.e. next year, agricultural policy as a whole will be up for review, as demanded in Berlin.
The Commission will spend 2001 analysing individual sectors in detail, so that it can then present a comprehensive, well thought out concept for the future. We need to take our time here if we are to avoid falling prey to hurried, political posturing. The seven point plan will not take food out of the mouths of European farmers. It is our only chance of mitigating farmers' loss of earnings, at least in the medium term. The Commission cannot, unfortunately, afford to make up the loss of income in full. Unsold beef, the lack of consumer confidence and escalating costs are a highly explosive mixture which could decimate beef-farming and agricultural policy. Our seven point plan should allow us to remove the detonator from this ticking time-bomb. But our plan should also ensure that beef and veal are safer than ever for consumers and that consumer confidence is restored in beef and veal.
Allow me now to outline these seven points briefly. First, we propose to reduce the permissible stocking density for the special premium for steers and suckler cows from 2 to 1.8 livestock units. Secondly, we want the Member States to respect the so-called 90-head limit without exception, i.e. a holding will only be paid the special beef premium for a maximum of 90 animals. These two measures should increase the incentive for extensive farming. Thirdly, in order to make organic farming more attractive, we propose to allow organic farmers to cultivate fodder such as clover on set-aside areas. Fourthly, the Commission wants to set the number of rights for the special steer premium individually for each holding. This measure will also act as an incentive to reduce intensive production. Fifthly, our package also makes provision for a higher percentage - at least 20%, but no more than 40% - of animals which qualify for premiums, i.e. suckler cows, to be heifers. This should also limit beef and veal production, which depends to a considerable degree on the number of suckler cows.
Sixthly and finally, we want to set the present ceiling for intervention outside the safety net of 350 000 tonnes for 2001 and 2002, in order to prevent prices from falling even further and the safety net from having to be used in other countries or over a longer period of time.
Ladies and gentlemen, may I say that the measures which the Commission is proposing here today will not take full hold for a year or two. We have no alternative. Beef and veal production is not akin to a light-bulb factory and the agricultural Commissioner is not a foreman who can turn off the production line and watch everything grind to a halt. In the short term, we must consider what we are going to do with the huge quantities of unsold beef. With all due respect for the ethical aspects, with all due sympathy for those who say that it is a tragedy to destroy the cattle, we must not delude ourselves. Hundreds of thousands of cattle have been squashed into stalls in Europe for months because farmers cannot find anyone to buy their old livestock. The safety net has already been deployed in two Member States. This week alone we shall probably put up to 30 000 tonnes of meat into storage. And yet none of this is enough.
That brings me to the last point of the package of measures. As soon as compulsory BSE tests for animals over 30 months old have been introduced in all the Member States, we want to replace the programme of safe removal with a new special buy-up programme which allows the Member States to decide if they prefer to store beef at their own expense or if they want to remove this meat from the market straight away, in which case we and the Member States will compensate farmers jointly for the value of the animal in a ratio of 30% from the Member State and 70% from the EU.
This measure is no more than a provisional emergency measure and should not last beyond the end of this year. In the medium term, there is only one way forward and that is: act today in order to limit beef production tomorrow, promote less intensive production methods and encourage organic farming. I therefore ask you to return your opinion on today's proposal as quickly as possible. Thank you for your attention.
I would like to thank the Commissioner for his statement.
Mr President, Commissioner, it all sounds very hunky-dory, but a lot of it is cosmetic. Why not go in for a proper reform and do away with endless quota regulations, ceilings, minimum and maximum livestock densities, slaughter premiums and fattening bonuses? Why not just pay the farmers and say: you decide, do you want to slaughter the calves now, irrespective of how fat or thin they are, or do you want to get out of production completely? Would that not be a more reasonable course of action? And then I ask you: are you going to operate the guillotine - will you make it a rule that holdings with more than 90 animals will not get any subsidies?
Mr President, I would at least like to compliment the Commissioner on providing such a clear commentary. I would mainly like to respond in my capacity as rapporteur for Budget 2001. My first question is as follows: what will the additional cost of these measures be in animal premiums, over a period of four to five years? According to provisional calculations, it will cost EUR 157 million this year and as much as EUR 1.75 billion over the years to come, and we are talking in terms of animal premiums.
My second question is does BSE have anything to do with the size of the farm? I was under the impression that it did not, yet you have set a 90-animal limit per farm nonetheless. That seems to me to be in conflict with an effective programme for fighting BSE. Nor have I heard anything about a maximum premium per hectare, for the number of animals per hectare. Could you comment on that too?
You are going to dispense with the 350 000 ceiling on beef taken into intervention, which is in itself a good decision. But could you comment on what the financial implications for the European Union are expected to be over the coming year?
Mr President, my warmest congratulations to you, Commissioner Fischler. These measures are a step in the right direction. They remain within the system, without changing the need to review the system for the next reform and take even more audacious action. But this package sends out the right signal.
I have just one objection: why not divide up the bull premiums over a transitional period? Half could be used to slaughter calves, i.e. for recovery, so it would not be Herod's premium, and the other half could be channelled into grasslands, to get into extensification, to get out of mass meat production and to achieve middle-of-the-road production. I also note that the figure of 90 animals applies to every holding; holdings with more animals do not fall outside the rule, as the newspapers wrongly reported.
Mr President, ladies and gentlemen, I promise to be much briefer.
In reply to Mrs Roth-Behrendt's questions - and this also applies to the others - we should be clear about one thing: what we are proposing here today is not a new agricultural reform. As I, in fact, said. Nor are we in a position to engage in agricultural reform at the moment. I think it would be wrong if we were to look now at the reform of the beef and veal sector in isolation. When we talk of agricultural reform - and we shall do so in good time, I can assure you, you will be hearing from us - then we must include, for example, the question of silage corn, the question of milk quotas, the question of what to do about dairy cattle versus beef cattle. And there really is too little time for that, especially if you want to prepare something carefully. What we have tabled here today is nothing more - but also nothing less - than a clear concept to get us out of the current crisis.
Now to Mrs Roth-Behrendt's question as to whether we should change over from quotas to direct payments. There are no quotas for individual cattle fatteners under the current system. First we need to introduce quotas for individual cattle fatteners; what you meant, I think, is that we should deregulate the whole thing and get into rural development. But this is precisely the sort of question which can only be resolved in the context of a general debate on agricultural reform.
I personally - and I say so quite openly - am against the guillotine. I am against any instrument of murder and hence I am also against the guillotine. Which is why I favour seeing this 90-head limit as a franchise, by which I mean that everyone gets a subsidy up to 90 animals. Mr Maat felt that was a contradiction because it makes no difference if it is a small or a large holding when it comes to BSE. I think you are quite right. But the 90-head limit is not a measure to fight BSE, it is a measure to create incentives for more extensive beef production in the future.
We have already looked into what Mr Graefe zu Baringdorf said about early marketing premiums. The thing is, we had this sort of premium in 1996 and in later years. We have calculated that this premium alone cost EUR 200 000 million. Unfortunately, the end result is somewhat questionable, because 40% of calves are slaughtered with a low weight in any case. That means we would pay nearly half the veal farmers a premium with absolutely no end result. Which is why we have shunned this measure, especially in view of our limited resources.
Mr President, Commissioner, now that the Greens are finally in clover, does it not make sense to choose the much easier path through the whole complicated premium structure by going for a climate-related grassland premium and forgetting the rest?
Secondly, Commissioner, I should like to point out that one point needs greater clarification because otherwise, I think, the internal market will fall apart. If, as it would appear, the costs of disposing of bonemeal and material from slaughtered animals are not clarified uniformly in the Member States, and are partly taken up by government levies and partly passed on to farmers through prices, how do you intend to resolve this problem? Otherwise we shall not be able to keep the internal market together.
Commissioner Fischler, I agree with you when you talk about extensification, but I do not endorse the measures that you are proposing because, ultimately, they will not facilitate extensification. If you are in favour of this approach, why do you not do the following: end subsidies for production and then pay in proportion to the least amount of animals per hectare? Then you will actually be bringing about the extensification of the sector because, otherwise, by maintaining aid for production, you are implementing a contradictory policy: on the one hand you are encouraging production and on the other, you are paying for it. This system defies belief!
The second question I wish to ask you is this: given that this sector is undergoing a profound crisis and that there is an EAGGF-Guarantee, half of which is, in practice, spent on just one type of production, I should like to ask Commissioner Fischler whether it is not time to require...
(The President cut the speaker off)
Mr President, Commissioner, I have three brief questions. My first question is that you admittedly spoke about measures on organic farming, but what do you intend to do about all the certified and approved products, which are also subjected to very strict criteria?
My second question relates to calves. What are you doing or what do you intend to do about rearing calves with their mother, because, currently, milk given to calves that are 'battery farmed' also presents problems that you have not considered.
Lastly, my third question is what are you going to do to avoid measures likely to penalise only small farmers without affecting large farmers?
Mr President, first on the question of grasslands, grassland premiums or, first and foremost, general permission to use set-aside areas. I think that we need to tread somewhat carefully here. We must not forget that organic farms by definition produce much less and that the organic farming system automatically has a built-in brake on production so to speak.
If we generally abandon the brake on production in the cereals sector, then we no longer meet the requirements for a bluebox measure. Which is why I think we need to tread carefully. As far as introducing a general grassland premium in lieu of a beef premium is concerned, we discussed this in connection with Agenda 2000. I have no objection in principle here, but there is a feasibility problem, because you must admit one thing: a meadow in Schleswig-Holstein cannot be treated in the same way as a hectare of meadow in northern Finland or a meadow in southern Portugal. There are huge differences in yield, quality and requirements. But Europe does not have a system for evaluating these differences, which is why we need to consider this question at greater length. But, as I said, I have no objection in principle, just a feasibility problem.
As far as the question of disposal costs is concerned, the fact is that very different systems are currently being applied here. In some Member States it is done through tax measures, in other Member States the costs are simply absorbed by the national budget and in others still the farmers, or at least the agricultural sector, is left to pick up the tab.
Since these are national measures, national assistance rules apply. And we are doing that, we have accepted that. However, not all Member States have sent in their replies as requested, not by a long chalk. But, hopefully, we should be in a position by the next Council to formulate a more accurate overview. However, and I must stress this, a certain self-discrimination by the Member States within the framework of government aid cannot be prohibited under Community law. That is also a fact of life. But I agree with you, that it should not be allowed to go too far as, otherwise, we really shall create two types of farmholding or two types of farmer in Europe.
In reply to the question on certified products: the certification of products is set out in the provisions which we introduced on 1 September last year. It was agreed, with Parliament's consent, that this would be done in two stages. The first stage is in force and the second will follow on 1 January next year. However, this second stage must already be complied with for any meat which enters storage. Because if we do not insist on this now, we will not be able to remove this meat from storage after 1 January 2002 because it will no longer meet labelling requirements.
Then there is also national certification. This national certification, which is carried out by CHA in Germany or SOPEXA in France, is subject to a notification requirement. In other words, these certifications must be notified. Then there is also private certification. These private certifications are governed solely by the principle of truth. This means that the truth must be told about what is written on the outside of a product.
With products involving government aid, certain rules must be respected. We are currently reforming this system, because we quite clearly take the view that the fact that a product comes from a particular region is no automatic guarantee of quality and that quality has to be defined. Only if the quality is right and only if it is checked can we talk of a proper quality label. But we have difficulties here - I freely admit - with combinations of quality and origin, when it is suggested that the quality automatically goes up if a specific product comes from a specific region.
As far as calves' milk is concerned - and I assume that you are basically referring to milk replacer here - the relevant adaptations are being prepared. However, they come within the remit of my colleague Commissioner Byrne. As far as the implementation of the White Paper on food security is concerned, suitable proposals will also be forthcoming here.
Mr President, I have three short questions to ask Mr Fischler.
One of the questions I am often asked is if one case of BSE breaks out in a herd of dairy cows, why does the entire herd have to be slaughtered? The systems vary from country to country in Europe. What is the Commission' s view on this? Is it necessary or not, or is it just a precautionary measure?
The way in which the tests are funded varies from country to country. Is that good for the unity of the market and if not, is the Commission planning to do something about it?
Thirdly, we still import large quantities of beef from outside Europe. How does the Commission ensure that these cattle have not been fed animal meal, and are the controls adequate?
Mr President, Commissioner, in one of your proposals you referred to the possibility of cultivating clover on fallow land, but you will understand that in the countries of the South this is not always possible and is sometimes very difficult. I would like to ask you, Commissioner, whether you could adapt this good proposal to the countries of the South, so that it would be attractive to them and would allow the viability, for example, of cultivating pulses in these conditions.
My second question, Commissioner, is how do you explain the difference between slaughter premiums which currently exist? There are countries whose slaughter premium is currently double that of others. I would like you to explain, Commissioner, how this issue is calculated, in order to prevent these enormous disparities: sometimes double in one place in relation to another.
Mr President, I should like to ask the Commissioner three questions. How soon does he think the 350 000 ceiling on beef taken into intervention will be passed and how far does he expect it to go? Is it not better to incinerate animals over 30 months old rather than start putting too much of this old beef into intervention? Finally, I do not understand the 90-animal limit because surely extensification, greening the agricultural policy is the way forward. I can take the Commissioner to many farms in the UK where there are over 90 cattle being raised on an extensive-type regime and to smaller farms where cattle are intensively produced. So surely it is the extensification payment that should be altered, not this 90-animal ceiling.
Mr President, ladies and gentlemen, in reply to Mr Mulder's question on slaughtering herds: there is no Community provision which prescribes that the herd must always be slaughtered if a case of BSE occurs in it. Several options have been created here and a derogation should also be permitted in the future. What is important to the Commission is that there should be a plan of what will be done if a case of BSE occurs. This plan must be notified to the Commission and will be evaluated by the Commission's scientific committees. If the committees consider the plan acceptable, it is automatically approved by the Commission. This system has worked perfectly so far.
As far as the costs of the test are concerned, may I remind you once again of what I said earlier in reply to Mr Böge's question. As far as massive imports of meat into Europe are concerned, I would qualify the term "massive" somewhat, because relatively little beef is imported into the European Union. The question of removing risk material and, more importantly, the question of whether the meat is from animals which were tested and whether the country in question guarantees that the animals were not fed with feedingstuffs containing meat and bonemeal are clear and this must be implemented accordingly. The Commission is currently working on the relevant proposals and my colleague Commissioner Byrne is working on this.
Now, I fail to see how Mr Jové Peres can say that slaughter premiums in the South are twice or several times higher. That is news to me. The slaughter premiums are the same everywhere. In reply to Mr Jové Peres' question: we do not want to incinerate meat arbitrarily; we want to store this meat, provided that it is quality meat. This disposal scheme is for meat which cannot be stored, which is not eligible for intervention; because only meat from steer qualifies for intervention, not meat from old cows. There has been a great deal of criticism here. We had suggested disposing of the meat from old cows, but we want to take account of this criticism and we therefore now offer two options: either a Member State does as Great Britain has done over the past five years - and this has also worked perfectly in a number of other Member States - or a Member State has the option of buying this old livestock. If it believes it can manufacture products from it, then obviously they must never go into commercial circulation, because first we cannot pay the full value of the animal and, secondly, this meat will then be competing with normal meat. That is out of the question, but if there is additional recovery potential here and if individual Member States see such potential, then they may make use of it.
The 90-head limit does not apply to cows, only to subsidies under the special beef premium; only stocks or rather only up to 90 animals a year are subsidised and no more. That is the ratio. For the rest, we also made this suggestion in connection with Agenda 2000.
Mr President, Commissioner, I would like to stress that I am grateful to see Point 7, the special purchasing programme. It makes the position clear. This means that tests are carried out before storage, and above all each Member State can make its own decision. I am very grateful for that. That creates a very acceptable basis for debate.
I have a question concerning the stocking density. The ratio of forage area to cereal is 2.0 to 1.8 - so do I automatically increase the base area to give farmers an opportunity to further improve their living by growing cereals?
Now for my second question. And I would like to welcome Mr Graefe zu Baringdorf with his bow tie, maybe that is a reference to the fact that he now has clover grass, but we could also use Lucerne grass, that is just as good. Can you tell me why we do not use pulses, which we urgently need as a substitute for animal meal in these areas, and why does everything necessarily have to be organic?
Commissioner, you said that the European Union was unable to compensate farmers for their losses. I cannot believe that Europe would be prepared to abandon them in their plight. How are you planning to resolve this?
My second question is that you outlined to us a plan to unleash and rebalance the market on what consumer estimates was this based, 10%, 20% or 25% less?
My third point concerns the cultivation of protein-rich crops on set-aside land. What impact do you expect this to have on reducing our deficit and our level of imports?
Mr President, I should like to ask the Commissioner whether there is anything that the Commission can do to encourage the removal of the older animals from the national herd? It is obvious from the testing that has been taking place, at least in my own country, that all of the younger animals and animals over 30 months that have been tested are not in any way reacting positively to the test. So it is important to remove the older animals. Can the Commission encourage the removal of those older animals?
Mr President, I have already pointed out why only organic farms can be considered for planting clover or clover grass. By the way, I am sure that Lucerne is also included, I see no problem with that. It is vital to bear in mind that we should not let this measure undermine our WTO commitments, or else the whole thing will collapse and we will have achieved the exact opposite of what we want to achieve, because in that case we would not be able to help our farmers, and we would actually be harming them. As regards growing high-protein feed in the form of field beans and field peas and so forth, we have undertaken to investigate this whole issue from the demand side as well as from the supply side. This investigation is under way. It is too late for the present production year anyway, because changes to the existing market regime would be needed in any case, and from a purely technical point of view it is too late to do that before these high-protein plants are planted. So this is only achievable for the next production year, and that means that we still have time to carry out a proper investigation.
As far as imports are concerned, it is true to say that we annually import - chiefly from South America at present - around 30 million tonnes of soya and other high-protein feeds. The shortfall which has now arisen in the form of 2.5 million tonnes of meat and bonemeal amounts to less than 10% of that. It is also necessary, and no final decision has been taken on this yet, to check whether this ban on feeding animal and bone meal to pigs and poultry will remain in force or whether the ban will be modified. In this connection, my colleague Commissioner Byrne is currently having inspections carried out in all 15 Member States to establish whether there are models that already work or whether there are problems with checks everywhere. So I cannot yet give a definitive reply on this.
Turning to Mr Hyland's question about tests, let me make one thing crystal clear: our first goal must always be to guarantee consumer safety. That is why we believe that it is of paramount importance for all animals over 30 months old to be tested, even if individual animals then have to be disposed of. Why? Because we otherwise run the risk, if we leave this totally in the hands of the Member States or the sector itself, that there will be a kind of pre-selection between those animals that are tested and those animals that people do not want to test. That implies certain risks which we want to avoid at all costs.
Our aim is to bring forward the date of 1 July so that all animals over 30 months old are tested in all Member States as from 1 April at the latest. That means that the alternative I have presented to you here can also be put into practice.
Thank you very much, Commissioner, for the answers you have given to all these questions.
That concludes the debate.
Question Time (Commission)
The next item is Question Time (B5-0007/2001). We will examine questions to the Commission.
Mr Izquierdo Collado has the floor for a point of order.
Mr President, as you know, in today's Question Time there is a question of mine relating to widespread fraud in the flax industry, with thousands of millions of euros being gained fraudulently. In the question I ask the President of the Commission, Mr Prodi, for his opinion of the political responsibility of Mrs Loyola de Palacio following the report of the Spanish prosecutor, which confirms this fraud.
Mr President, this point of order is to ask you for express support in relation to what I am going to say. As well as finding it incredible that this question has not been considered a priority for an oral reply, I would like to tell you that, although it is reserved for a written answer, I already have in my hands a written reply, because a newspaper in my country has already stated: "In his written reply to a question put by the Socialist MEP, Juan de Dios Izquierdo, Mr Prodi has indicated that, on the basis of documents available to the Commission, he can only reaffirm his full confidence in Mrs de Palacio. Furthermore, in response to another Socialist question on the possibility that the case may destabilise the entire executive, etc."
Mr President, I have not yet received the written reply, as you might expect, and yet I have it here. I do not think that it requires much imagination to know which group has been behind the scenes, applying pressure so that my question should not be given an oral reply in Parliament and so that this newspaper should already know Mr Prodi's precise reply. Mr President, I would ask you to investigate the situation and to protect the Members of this Parliament, because this is not an example of the transparency which Mr Prodi promised us at the beginning of his mandate.
Mr Izquierdo, I am President for this sitting, as you know, I am not the President of Parliament. Nor is it likely that I will ever be President of Parliament. I will communicate your speech to the President, and I can tell you that the President has received a letter from you and another one from Mr Berenguer. I believe that you will have received a reply from the President, which has probably been sent by fax. In it, I believe that the President - who, pursuant to Rule 43 of the Rules of Procedure, is assisted by her office, which is empowered to allow and put the questions in order - replies, and I have the reply before me, by pointing out the criteria she has used to put the questions in order. In short, I can tell you that the President and the services considered that the question was addressed to Mr Prodi, and he was not expected to attend the plenary sitting. The President of the Commission does not usually attend this Question Time. There are a number of Commissioners, including Mr Kinnock and Mr Byrne, who we know in advance will reply to questions. This is communicated to the Members of the European Parliament and they therefore ask specific questions.
Furthermore, the President of Parliament has decided, as well as considering the chronological order, to select the five questions which, in her judgment, are priorities and urgent, which are the five which make up the first part and which we are going to deal with now.
That is the explanation I can give you, with complete transparency. In any event, I take note of your comments, which will appear in the Minutes, and I regret that a newspaper from any country can make statements on written or oral replies which are yet to be given.
Mr Berenguer has the floor for a point of order. I would ask him to be as concise as possible.
Mr President, since I have been mentioned by the presidency, I would like to say that I have in fact received a reply, which I do not agree with. I do not agree with the presidency's interpretation of the questions made by Members of this House. I do not agree with it because it seems that that interpretation can be seen as a way of reducing the legitimate initiatives of Members to monitor the Commission.
My question specifically asked whether the Commission - not the President, but the Commission - felt threatened by the words of a Spanish MEP, a member of the People's Party, in which he said that, if the Socialists criticised Mrs de Palacio for her involvement in the flax scandal which took place in Spain when she was Minister for Agriculture, they would threaten to bring down the Commission. If this is not considered by the presidency to be a priority, if this is not a question which, because it is not considered a priority, could not be answered by, for example, Vice-President Kinnock, then I am truly amazed.
In any event, and while I express my disagreement, this is not what I wanted to say. Like my colleague, Mr Izquierdo, who was requesting support from the presidency, I wanted to say that it was unacceptable for replies addressed to Members of this House to be published in a pro-government newspaper in Spain, before the Members are made aware of that reply.
And, while strongly protesting at this anomaly, I would ask you to consider my question withdrawn. I do not want the Commission to reply to the ABC newspaper before replying to me. And since I do not want the Commission to go through the shame of having to notify the Spanish press of its replies before the Members to whom they are addressed, I am not going to participate in this behaviour and I withdraw my question.
Thank you very much, Mr Berenguer. I am not thanking you for having withdrawn your question, naturally, but for having brought your speech to a close. I cannot make any value judgment since, furthermore, I share the nationality and electoral constituency of the Members who have asked the question, on the issues raised. I am acting as President of the sitting of the European Parliament and the support that I can offer Mr Izquierdo Collado is, of course, to communicate his comments to the President of Parliament so that she may hear them directly. Furthermore, Mr Izquierdo Collado has whichever channels open to him that he considers appropriate to make this protest, shall we say.
Part I
Question No 45 by (H-0014/01):
Subject: Consequences of the use of depleted uranium bombs in Kosovo Intense concern has been caused in Europe by revelations concerning the development of leukaemia among members of the international forces who served in Bosnia and Kosovo, which has been attributed to the use of depleted uranium bombs. In reply to one of my previous questions (H-0429/99) the Commission indicated that (a) the report by the Regional Environmental Centre for Central and Eastern Europe had been forwarded to the Environment Ministers of the Member States in June 1999 and (b) detailed analysis of the situation regarding funding for clean-up measures had not yet been carried out.
In view of the fact that no answers to this particular issue were forthcoming at the January part-session and that the Commissioner referred to a meeting of an independent group of experts, does the Commission not consider highly alarming the implications of the report for the health of civilians and servicemen in these areas? Who will assume responsibility for medical examination programmes for the populations of the areas affected by depleted uranium bombs? What are the conclusions of the meeting of independent experts to which the Commissioner referred and what additional measures are to be taken?
The Commission refers the honourable Member to the statement given by Commissioner Wallström to the plenary session of this House on 17 January. Since that date the Commission has convened a meeting of the group of experts established under Article 31 of the Euratom Treaty to give an opinion on the possible health consequences of the use of depleted uranium. The report of that group will be ready in a few weeks' time. The World Health Organisation will also issue a report on the subject in the near future. The Commission will then consider appropriate action to be taken in the light of the scientific evidence produced by these activities.
In response to the particular questions of the honourable Member, the Member States of the Union have not informed the Commission of their actions taken following receipt of the Regional Environmental Centre report. The Commission has no plans to initiate medical examination programmes. As the honourable Member will know, it is a regrettable fact that the people of the region face a variety of threats to health from several sources and some of those threats are obviously environmental in origin. Within the means at its disposal the Commission is working with the United Nations mission in Kosovo - Unmik - through the European Agency for Reconstruction, to eliminate these threats according to priorities for intervention.
I thank the Commissioner for his reply. Although it was somewhat general, I should like to ask if the few weeks which the report from the independent committee is expected to take can be narrowed down? Also, in order to break the general thrust of his reply a little, can the interventions to deal with the extremely serious environmental repercussions for the people in the area be quantified and specified?
Mr President, in response to Mr Alavanos's first question, I am informed that the report from the expert committee that is being convened under the Euratom Treaty will be published within weeks rather than months, so it is in the relatively near future.
As regards the detailed response that is justified to the question on health problems, there is a great deal of material at the Commission and certainly I, or indeed my responsible colleagues, would be happy to give full details to the honourable Member of whatever is at their disposal. This would be rather more useful than my trying to make a recitation in the limited time available in this House.
Mr President, Commissioner, at yesterday' s meeting of the Committee on the Environment, Public Health and Consumer Policy and the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, we did indeed hear Mr Haavisto who prepared his report on the results of the group of experts. On the other hand, although he spoke about depleted uranium, he made absolutely no mention of the statement made by NATO on 18 January, in which it was admitted that, in addition to depleted uranium, plutonium had also been used.
Are you planning to undertake plutonium tests in the region and do you intend to make European Union funds available in order to carry out decontamination work?
Mr President, as I indicated in my first answer, there are certain budgetary limitations that have the effect of restricting some of the actions that we undertake in the region, not only as the Commission but also in our cooperative activities with other organisations. I am certain that the honourable Member recognises the nature of those limitations. It therefore means that on some occasions it is quite probable that the activities to secure decontamination and protection for public health are not as extensive as, ideally, we would like them to be. The fact remains, however, that the Commission, acting on behalf of the Union, is probably the lead actor in all the activities to improve conditions of public health and to provide for decontamination and environmental protection.
So far as the NATO statement of last month on plutonium is concerned, I am not in a position to give a comprehensive answer at this stage. I am certain that if the honourable Member wanted to write explicitly on the NATO statement and the possibility of the use of plutonium and its side effects in that region, either in the course of acts of war or otherwise, my colleagues in the Commission would be more than ready to provide a comprehensive reply.
I invite the honourable Member either to write directly to me on the subject - and I will certainly see it gets to the right quarters - or to take it up directly either in the committee of which he is a member or specifically with one of my fellow Commissioners.
Question No 46 by (H-0055/01):
Subject: Radioactive pollution of the Aegean and the Ionian Seas According to reports in the Greek press, as well as in the Turkish press, according to Le Journal du Dimanche, depleted uranium shells have been used by the Greek and the Turkish navies in exercises in the Aegean and the Ionian Seas for the last ten years. The inhabitants of the islands and along the coastlines of these two seas, as well as the citizens of neighbouring countries, are concerned about possible radioactive pollution, because sea currents carry radioactivity beyond the area where the shells were fired.
Does the Commission intend to set up an independent commission to investigate this matter and to inform the inhabitants of these regions and all the citizens of Europe about the real state of affairs so as to prevent an 'Aegean syndrome' taking hold, whether or not it is justified? Does it intend to work towards this goal with the governments concerned? What preventative measures does it intend to take?
Mr President, the Commission's attention was given to the use of depleted uranium in armour-piercing shells as long ago as 1993. At that time, the Commission's reply to Parliament related to the specific issue of the test-firing of shells in coastal waters, and it offered the view that such action would not have a significant impact on the environment. The Commission continues to hold that view on the basis of the evidence that, in the marine environment, the only exposure pathway is the slow dissolution of uranium. It is important to note that the amount of uranium that could be dissolved is very small compared to the natural abundance of uranium in all sea-water.
The movement of uranium away from the test-firing location by tides and currents could not, therefore, be distinguished from natural background concentrations. The Commission understands public concern about the use of depleted uranium materials for military purposes. However, the Commission draws attention to the fact that the firing of uranium penetrators at land-based targets has implications which are different from those of firing ammunition in the marine environment, because use on land can result in the dispersion of uranium oxides which may subsequently be inhaled, whilst that is clearly not the case in the marine environment.
Commissioner, am I to conclude, from what I understood of your reply, that the Commission believes that there is no cause for concern and that it has no intention of looking into this? Have I understood correctly? Is that what you meant? That the citizens have no cause for concern and that there are no dangerous quantities of uranium in these seas?
Mr President, it is not a question of the Commission in any sense being complacent, either politically - because it is responsible to the public - or indeed scientifically. The points that I made in my earlier response related to the natural concentrations of uranium in sea-water of all descriptions and in all locations. On the basis of that scientific reality the feeling of the Commission and all other scientifically advised persons and bodies is that the evidence of uranium deposit in sea-water is such that the firing of shells for target purposes in the marine environment does not make any significant addition to uranium concentrations. It is only on the basis of that widely accepted and well-documented scientific evidence that the Commission takes its view.
In addition, I did draw attention in my first answer to the strong distinction that has to be made between possible consequences of the use of depleted uranium material and munitions in a land environment where the oxides can be inhaled, and in a maritime environment where the consequences of the use of depleted uranium do not have the same consequences, since obviously no inhalation can take place.
Mr President, I am amazed by the Commission's reply and greatly fear that it may soon be contradicted, just as similar assurances on previous occasions have been contradicted. These shells have been used in tens of thousands of military exercises and have exploded in the air, not just in the water. That means that gases will have been carried both to the inhabited islands and to the inhabited shores of Turkey. I am amazed at how the Commission can come here with what I can only describe as an offhand manner and assure us that, because they fall into the sea, these depleted uranium shells do not cause any problem. In all honesty, I can find no explanation for these statements, Mr President. What can I say? All that is left is for me to condemn yet another attempt to conceal a crime perpetrated not just in Yugoslavia but during NATO exercises. And there you have it.
Can I draw the honourable Member's attention to the title of the question he set down earlier. The title of the question was "Radioactive pollution of the Aegean and Ionian Seas". The answer was given, not only now but as long ago as 1993, based very heavily on strong scientific evidence in relation to that question. If the honourable Member has evidence to support the contention that there has been damage as a consequence of target firing, either to the coasts of Greece or indeed of Turkey, or to islands in the Aegean or Ionian Seas, I know, that as a conscientious Member, he will want to put down questions or make representations on that specific basis. If and when he does - and I am answering the question - I will give him the basis for a scientific view of what the consequences of the use of depleted uranium are in those circumstances.
He will understand, however, that without notice of that question I am hardly in a position to give him the detail that he would want on the specific environmental questions that he raises. I am certain that he would not, as a responsible Member of the European Parliament, want to contest serious scientific opinion or indeed be alarmist in a way that would be upsetting to his constituents.
Question No 47 by (H-0037/01):
Subject: Serbia and the Common Foreign and Security Policy The Parliament of the Federal Republic of Yugoslavia recently passed an amnesty law covering those refusing to serve in the people's army and prisoners convicted of criminal acts against the army or of 'anti-state activities'. According to statements by the Yugoslav Minister of Justice Moncílo Grubac on 9 January, this amnesty law does not apply to those convicted of terrorism. That means that around 700 Albanian Kosovar prisoners cannot obtain amnesty, having been convicted of 'terrorism'.
What is the Commission's response to Yugoslavia's refusal to release the Albanian prisoners? What action does the Commission intend to take in order to see to it that the formal pledge given by Yugoslavia (cf. statements by the Minister of Foreign Affairs Goran Svilanovic in Washington and promises made by President Kostuníca vis-à-vis the EU) is observed, and all Albanian political prisoners are released?
The honourable Member is correct in stating that the proposed amnesty law, which is still only a proposal before both the Serbian Parliament and the Parliament of the Federal Republic of Yugoslavia, will not cover anyone convicted of offences considered to be acts of terrorism. The European Union has already repeatedly called for the release of all Albanian Kosovar prisoners. The EU ministerial troika which visited Belgrade on 8 February also expressed concern at the fact that the proposed amnesty law will not cover all those convicted of political offences by the Milosevic regime.
The Commission has been fully involved in these initiatives, and the European Parliament's ad hoc delegation, which visited from 8 to 10 February, also raised this issue in the relevant quarters. The Serbian and federal authorities have indicated their intention to urgently re-examine the cases of those not covered by the law, particularly to ascertain whether the convictions are sound or not. As of today, the prisoners have still, regrettably, not been released. The EU will keep up the pressure to ensure that they are.
I would like to thank the Commissioner for his answer and his words of encouragement, but what we have to take on board is that we are in a transitional phase at the moment, when it comes to EU aid to Serbia. We are in the transitional phase between emergency aid and aid which is more structural in nature. I believe we have well and truly reached a point where we can start banging the table for a while. There is a great deal of scepticism on the part of the Albanian Kosovars towards the Kostuníca regime. The people are getting rather desperate. There have been hunger strikes. The people now want to see real progress. I understand there is an adviser from the Commission amongst Mr Kostuníca' s immediate entourage, a man who has already won his spurs amongst the President of Montenegro' s entourage I might add. What I would like the Commission to do is exploit this transitional period to the full by telling Serbia that we are not going to carry on delivering aid unless they solve this pressing problem.
I certainly understand the instincts of and the rationale offered by Mr Staes, and not for the first time. I can give him the assurance that all influences and all means of representation are being employed in the most forceful possible way in order to try and secure the outcome that the Commission, the Union generally and Members of this House - including Mr Staes - want and that would be consistent with humane and just treatment.
The Commission, however, is not disposed, certainly at this juncture, to contemplate the possibility of sanctions of various kinds, including the ones suggested by the honourable Member, simply because the Commission is making its contribution and its commitment on behalf of the Union in full knowledge of the dire needs of people and organisations in that area. We very much hope that by using the means that are currently being employed we will, without great delay, secure the outcomes which will serve the interests of humanity and be consistent with the views continually expressed by the Union, the Commission and this House.
Mr President, I believe that the legal basis on which the Commission is working is totally inadequate. Mr Hækkerup was very clear - there is absolutely no need for an amnesty law by the Belgrade authorities, since only the UN, represented by Mr Hækkerup, can decide whether to imprison, sentence, or continue to detain these people. The only issue to consider is their immediate release from Serbian prisons and their transfer to the UN mission in Kosovo. There is therefore no need for the Commission to put pressure on Mr Kostuníca to pass an amnesty law or to enter into a set-up which is completely illegal in international law. The Commission and Council must make Mr Kostuníca and Mr Djinjic comply with the orders of the international community, which is demanding the return of the 700 hostages to the UN authorities.
I would like to know what the Commission intends to do about this.
Whilst I have absolutely no reason to doubt the figure given by the honourable Member, there are different estimates. The official estimate of the number of prisoners affected in this specific area and this specific instance is 300, rather than 700. The point that we continually try to make in our representations is that regardless of the precise numbers there is a principle of humanity to be followed, and we want to see it applied without any further delay.
However, whilst I understand the argumentation over the legal base, we would be further complicating an already delicate situation if we were to seek to act in a peremptory fashion or advise others - including the United Nations - that they should do that. Clearly there is less patience now than yesterday, and there was less yesterday than last week. That feeling is being strongly communicated in the relevant quarters. But it would be irresponsible and misleading of me to indicate that we are going to make any major departure from the course that we have followed and have every reason to believe we can produce a successful and humane conclusion.
Question No 48 by (H-0069/01):
Subject: Arrest of children in Turkey According to the Union of Human Rights, 29 children aged between 9 and 16 years of age have recently been arrested in Diyarbakir in Turkey on charges of belonging to a terrorist organisation and imprisoned.
The Union for Human Rights maintains that the children have been mistreated and need immediate psychological assistance. They are now in danger of being tried and sentenced to lengthy prison terms.
What measures will the Commission take in response to this in connection with negotiations for the accession of Turkey with a view to securing the immediate release of these young children and convincing Turkey finally to respect the undertakings which it has made to the EU concerning the introduction of greater democracy in social and political terms?
Mr President, the Commission is aware of the arrest of 28 children and young people in Turkey described in Mrs Zorba's question. According to our information, 28 children and young people were arrested by the police in a small town in south-east Turkey on 9 January. The local security forces alleged that these children had taken part in an illegal demonstration, that they had shouted out pro-PKK slogans, and that they had protested against the Turkish military presence in northern Iraq.
Children and young people aged between 9 and 16 were arrested and taken to a prison in Diyarbakir. According to information provided by the Turkish Union for Human Rights, these children have also been mistreated in prison. Following protests by the parents and the Turkish Human Rights Society, 22 children and young people have now been released, but six young people aged between 14 and 17 are still in custody. The Commission has made representations to the Turkish authorities on this matter in the strongest terms. The Commission has called for an immediate and full explanation of the facts. This incident is a matter of grave concern to us.
The Commission wishes to emphasise that whatever these children may be accused of, such accusations can in no way justify taking children into custody, throwing them into a prison far from their parental homes and detaining them there for several days. This kind of behaviour is totally irreconcilable with the human rights standards prevailing in the European Union.
The Commission expects the Turkish Government to address this matter immediately. This incident demonstrates that there is an urgent need for political reform in Turkey if that country is to move closer to the European Union and its values. The Commission recalls that comprehensive protection of human rights is one of the political criteria that the candidate countries must meet in order to open accession negotiations with the European Union. This is also reflected in the priorities of the Accession Partnership with Turkey presented by the Commission in November last year.
Thank you very much, Commissioner. Your reply was most satisfactory. However, given that the public prosecutor has referred the case, calling for these six children to be sentenced to up to five years' imprisonment on the basis of the charges, I should like to know if there is something else we can do and exactly how long you intend to wait.
Mrs Zorba, unfortunately I cannot confirm that the process has started at all and that penalties have been called for as part of the process. I know that the Turkish Government has made direct contact with the criminal prosecution authorities, but we do not know the outcome of that contact between the Turkish Government and the local authorities. I am certainly willing, Mrs Zorba, to intervene in this matter once again at whatever level you consider appropriate. And I believe that will be useful, because strong international pressure and intense international interest are the only things that really help in such cases.
I congratulate the Commissioner on his reply. However, he talks about EU values and standards. In response to questions I put about the continuation of the bombing of Iraq and sanctions on Iraq, the Commission showed no concern for the fact that 5 to 6 000 children have died because of sanctions on Iraq. So when I hear the Commission talk about EU values and standards, in view of its support for sanctions on Iraq I wonder how sincere it is about the children in Turkey.
Mr President, I am sorry, but I fail to see the connection between the question of United Nations sanctions on Iraq and the arrest of 28 children in Turkey.
Question No 49 by (H-0085/01):
Subject: Safety of childcare products In Sweden in particular, criticism has been levelled against EU rules on safety requirements for childcare products. Consumers have substantially less say in the standardisation process than industry. Certain products with which children come into contact are not currently safe enough. The aim should be to ensure that such products are inherently safe and do not require constant parental supervision.
What are the Commission's views regarding the current standardisation process and the balance of power between consumers and industry, and can we expect that the objectives of the mandates for children's articles and other products pursuant to the product safety directive will be achieved and become reality?
Part II
Questions to Commissioner Kinnock
The Commission is fully aware of the importance of the participation of consumer representatives in the standardisation of work. The importance of the participation of all interested parties in the process has been recognised in several resolutions and communications. The Commission is actively supporting this through different initiatives. In particular, the Commission gives important annual financing support, amounting to EUR 830 000 in 2001, to the European Association for the Coordination of Consumer Representation in Standardisation - the organisation known as ANEC.
It is also important that consumer organisations identify this subject as a priority in order to allocate the necessary resources. The Commission also encourages the Member States and the standardisation bodies to facilitate the participation of consumers in the standardisation process, at national level as well.
The general product safety directive, which aims at ensuring that products placed on the market are safe, gives a specific role to European standards. This role is reinforced in the new version which is about to be adopted by the Council and the European Parliament. In order to elaborate these standards the Commission will give to the European standardisation bodies standardisation mandates in which the level of safety to be achieved will be specified. Consumer organisations will be consulted on the content of the mandates. The Commission will verify that the standards developed comply with the requirements of the directive and the mandates, both when it comes to aspects related to safety and to the participation of consumers, before the publication of the references of the standards in the Official Journal.
The Commission will carefully check that all the standardisation mandates under the directive, in particular those relating to children's products, are satisfactorily executed.
I would thank the Commissioner for his answer. I have a number of questions. The more I read about this procedure, the more it sets me thinking. Does the Commissioner not think it a touch strange that representatives of the industry to be regulated, that is to say the industry which produces toys and other items for children, should act as chairmen of the standardisation committees whose job it is to establish rules, at national or other levels, for those products that are released onto the market? Does the Commissioner himself not think it strange that products with which children come into contact on the market are not tested, which is why no one can really assess their safety?
Does the Commissioner not think it a little strange that, in the most recent cases involving, for example, chocolate eggs, toy cap pistols and non-flame-proof clothes used by children for dressing up in, the judgment has in every case turned out to be favourable to the industry instead of in accordance with children' s interests? I think it is quite clear that there is a need for a new method of standardisation based on objective assessment criteria rather than upon subjective criteria that are in the interests of the industry.
Issues such as this are always kept under review. As you are aware, the general product safety directive is the overall framework legislation that deals with this issue. My services and I keep a very close eye on how the legislation is implemented, throughout the European Union, to ensure that consumers - and children, in particular - are protected from dangerous products. You will be aware that there is a safety measure contained within the general product safety directive; that was the measure used last year when we brought forward a safeguard measure relating to phthalates in children's toys. That is one of the measures that can be used by way of an emergency measure to protect children.
Could I briefly ask the Commissioner if he can be specific now on an issue many of us, including Mrs Hulthén, have raised with him before, that is the potential dangers of plastic inedibles which are given away with sweets and other things and which are not a foodstuff. They are a plastic, but they are not really designated as one or the other. Is he confident now that these substances are actually safe for children?
I am aware, Mr Whitehead, that this is an issue in which you have a particular interest and it has been an issue which you and my services have consulted on for some time. But it is an issue which is being dealt with by DG Enterprise and my colleague, Mr Liikanen.
The Commission has recently been questioned on the safety of associated products, often consisting in a toy accompanying the food product in a separate background. In the light of the information collected by the Commission in cooperation with national authorities, the Emergency Committee of the General Products Safety Directive reached on 16 May 2000 the conclusion that no specific danger relating to the associated product has been identified. Non-food items, particularly small toys, or toys containing small parts are not risk-free. However, the risk would depend on the characteristics of the non-food product itself.
The existence of a possible risk has convinced the Emergency Committee to explore the need to reinforce the existing instruments, particularly the protection offered by Directive 88/378 on safety of toys and the related standard EN 71/1. The competent services of the Commission are currently working on possible improvements.
As they deal with the same subject, Questions Nos 50, 51 and 52 will be taken together.
Question No 50 by (H-0057/01):
Subject: Alleged attempt by Commissioner Kinnock to gag ex-Commissioner Gradin According to reports appearing in the Swedish press on 23 January, Commissioner Kinnock wrote to ex-Commissioner Gradin and her former chef de cabinet, Christer Asp, demanding explanations concerning comments they made about shortcomings in the way the Commission operates. After the resignation of the Santer Commission and the Buitenen affair, people thought the Commission had learnt the meaning of democratic openness and had stopped using authoritarian methods to gag its employees past and present. Will the Commission therefore say whether it is true that Commissioner Kinnock wrote such letters? What steps will it take to prevent a repeat of gaffes like this?
Question No 51 by (H-0081/01):
Subject: Commission's conduct in regard to freedom of expression Former Commissioner Anita Gradin and the former head of her private office, Christer Asp, have been criticised in a letter from the Commission for having given public interviews to clarify how several million in aid intended for Bosnia under the ECHO programme could have disappeared. In the interview, Anita Gradin stated that she stood by the decisions taken in the Commission.
Among the principal tasks of the present Commission is to shed light on the events that took place under the previous Commission and to make changes to prevent any recurrence. Public openness is a major factor in that process.
In what way does the Commission consider that the letter to Anita Gradin contributes towards greater openness and greater public confidence in the Commission?
Question No 52 by (H-0122/01):
Subject: The Commission's actions regarding criticisms by a former Member of the Commission What is known as the ECHO scandal of 1997, when irregularities resulted in the disappearance of huge amounts of EU aid and documents relating to the case later disappeared from the Commission's archives, has been the focus of much attention in Sweden and Denmark. On TV programmes in both countries, former Commissioner Anita Gradin and her former chef de cabinet have voiced criticism of the Commission's handling of the affair.
In response to the comments they made, Commissioner Kinnock wrote to both of them arguing that they had no right to criticise the Commission as an institution. If, contrary to expectation, there is a rule which says that they do not have a right to criticise, it would represent a dramatic step backwards for free speech in the European Union.
On what legal grounds does the Commission argue that a former Member of the Commission and her former chef de cabinet do not have a right to voice such criticism of the Commission?
Mr President, I am very grateful to the honourable Members for their questions about my correspondence with my friend and former colleague, Mrs Anita Gradin, and her former chef de cabinet, Mr Christer Asp. The questions enable me to report publicly and fully to this House on an issue that I know has aroused interest particularly in Sweden.
On 13 November 2000 Danish TV broadcast a documentary programme in which statements were attributed to Mrs Gradin and Mr Asp that appeared to relate to an employee of the Commission who had been unanimously acquitted of specific charges by the last Commission after due disciplinary process had been followed. As a result of that broadcast, and as Commissioner responsible for Personnel and Administration, I was obliged to write to Mrs Gradin and Mr Asp on 22 November to request confirmation and clarification of the reported remarks, in order to enable the Commission to establish whether or not the remarks in question would require any action by the Commission.
That was the sole purpose of the letter. It did not, either in tone or in content, demand explanations, offer criticism, seek to gag anyone or imply in any way that either Mrs Gradin, as a former Commissioner, or Mr Asp, as a former official, had no right to criticise the Commission as an institution. In order to make that absolutely clear, I will readily provide copies of that letter and all other relevant correspondence to the honourable Members as soon as I have confirmation from Mrs Gradin that she has no objection to that course of action. Mrs Gradin has indicated by an indirect route that she would be agreeable to such a release of correspondence but naturally, as a matter of courtesy to her, I prefer to have direct confirmation of her agreement.
Mrs Gradin replied to my 22 November letter on 29 December and I wrote a further letter to her on 25 January 2001. As I pointed out in that letter to Mrs Gradin, and as the House will be aware, the Staff Regulations applicable to all EU institutions make it clear that the Commission as an institution and as an employer is legally liable to assist employees in defending themselves against attack. That obligation also means defending an acquitted person against any questioning of their innocence of the charges on which they were acquitted. My 22 November letters to Mrs Gradin and Mr Asp therefore related entirely to such legal obligations and considerations and to absolutely nothing else.
As I made clear in my letter of 25 January to Mrs Gradin, whilst all liberties of speech are precious and must be upheld, the expression of certain opinions - for instance those that may be considered to defame others - can have legal consequences in all democratic societies, and have specific implications for the Commission as an employing European institution. In that letter I also made clear beyond doubt that my letter of 22 November was not in any way an attempt to limit free comment or to prevent criticism of the Commission either by Mrs Gradin, or indeed by Mr Asp or anyone else.
All this will be evident to honourable Members when they have the chance to read the exchange of correspondence, as I hope they will. That will also enable them to see that the basis for consideration of the actions of former commissioners and former officials is the Treaty and the Staff Regulations. Mrs Gradin has obviously always taken her duty of discretion provided for in the Treaty seriously as a responsible and reputable person. I am sure that will continue.
Well, that really takes the biscuit! That is probably one of the most ridiculously evasive answers I have heard in a very long time. Mr Kinnock says that we would have known what the letter contained if we had been able to study it. Marvellous, if we only get to see it after the debate! I applied to Mr Kinnock' s office so as to be able to study the letter before the debate, but I was told that I could possibly get to examine it after the debate.
That only goes to show that Mr Kinnock has not understood in the slightest what openness really means. Mr Kinnock appears not to have learned anything from the scandal involving the Commission to which he previously belonged - the Santer Commission, which fell because it did not understand the link between transparency, on the one hand, and corruption and fraud, on the other. If Mr Kinnock had learned anything from the Commission to which he then belonged, he would have understood. I refer to the type of threatening letter which he obviously wrote and which Mrs Gradin understood as such, to judge from the statements she made to the Swedish press.
Mrs Gradin must surely have read the letter before she made her statement. In the same way, Mr Asp must surely have read the letter before he made his statement. They no doubt knew, in any case, what the letter contained, and they obviously perceived it as a threat. It does in fact dishonour Parliament and is an insult to this House to turn tail and evade responsibility, as Mr Kinnock is now doing.
I would ask Members to take account of the fact that they are allowed to ask supplementary questions. This is not an opportunity for you to give a lesson to the Commissioner in the reply, but of asking the questions which you consider to be appropriate. I have no way of knowing previously whether you are going to ask a question, but I would ask you to obey the Rules of Procedure.
I would thank the Commissioner for his answer and should like to ask a question: where does Commissioner Kinnock believe that criticism ought to be directed? Should it be directed at the fact that some millions of euros which should have gone in aid have disappeared and that taxpayers' money has been mismanaged; or should it be directed against those who express their disappointment at the fact that these issues have not been successfully clarified? I think the answer should be simple, and I believe that the people of Europe also think the answer is obvious.
My second question concerns the fact that, if the Commission wrote a letter to former Commissioner Gradin, it must have believed that she had in some way attacked an individual. I myself saw the TV programme and I am able to say that she did not do so. She was completely loyal to the decisions taken in the Commission. How could you believe that former Commissioner Gradin had directed criticism against individuals? You must obviously have thought she had done so, because you wrote the letter.
Thank you for your answer. Mr Kinnock refers to the letter to Mrs Gradin and Mr Asp. We have not of course read it directly, but a copy of the letter to Mr Asp - which I assume has been correctly reproduced - has now been published in the Swedish media which, after referring to the television programme, state that Mr Kinnock wrote in the following terms to Mr Asp: "As you perhaps know, this statement has, fairly or unfairly, been interpreted as criticism of the Commission as an institution. Because you were formerly employed at the Commission, your statement raises the question of what kind of obligations you have because, as an employee, you have to comply with various terms of employment and Staff Regulations" .
Clearly, this can hardly be interpreted as anything other than an insinuation that Mr Asp did something he ought not to have done and that he might perhaps even deserve a reprimand. My question, therefore, is as follows: what legal basis is there for this letter? What kind of legal regulations are there to say that former chefs de cabinet or Commissioners do not have the right to criticise the Commission as an institution, and on what legal basis are such people even to be reminded of Staff Regulations and their various terms of employment?
Mr President, I would like first of all to say to Mr Färm by that if he examines the Staff Regulations to which Mr Asp is subject, then he will see the basis on which he was written to by his former employing authority and he will see that what was said in that letter was entirely in keeping with the regulations and the requirements of communication - no more, no less.
Mr Andersson may have his own view about the case that was referred to in the TV documentary. That is not what this question is about and it is not what my letter to Mrs Gradin was about, but he is a democrat and he will understand. In Sweden, as in any other Member State, or democratic society, caution must be exercised in making a declaration about anyone who has been acquitted of a particular charge that could imply defamation of that person. That is a general rule that is understood and upheld by democrats everywhere, but in the case of the Commission as an employing institution, as I pointed out earlier, there is an additional implication that if a Commission official is attacked and if it is a Commission official in a specific case who has been acquitted under due process of a charge, than that official can make claims upon the Commission and therefore on taxpayers' money under Article 24 of the Staff Regulations in order to fight that case of alleged defamation.
The point that I made to Mrs Gradin, which I am sure she completely understands - especially since I explained in full in my most recent letter, simply relates to that legal reality and the proper discharge of the functions of the Commission as a legally constituted organisation with obligations set down in law in the form of the Staff Regulations.
Mr Andersson may have his own views about the particular cases referred to in the TV documentary. He is entitled to those views whether they are right, wrong, substantiated or otherwise, but he will understand, I am certain, that all the actions taken in relation to people named in that television documentary, and one in particular, relate to the legal questions - as I emphasised in my letter to Mrs Gradin and in my earlier reply - and not to wider judgments which may be a matter entirely for Mr Andersson's view and his own conscience. I will not say or do anything at any point which could result in unfair and unjustified charges on the Commission, the European Union and on the taxpayers' money, when there are other means of ensuring that the law is upheld so far as individuals are concerned.
I say to Mr Gahrton that the problem is not one of transparency in this case, it is of the deficiencies either of his hearing or his understanding. What I said was not ridiculous. I will send him a copy of my reply and when I have the agreement of Mrs Gradin for the release of the letters that we exchanged, including my personal letter to her of 25 January, written in an official capacity, he can see it. But I am sure that he will understand, as someone who observes the courtesies and recognises the basis on which a personal letter is written, that it is not for me to release a letter which I wrote to Mrs Gradin. If Mrs Gradin wants to release it or gives me permission to release it, that is absolutely fine with me and, as I said, she has indicated by an indirect route that she would be agreeable to that. I am not surprised at that - I know Anita Gradin very well - but until I have formal confirmation I cannot release the letter. It is not in any way a secret.
I simply hope that Mr Gahrton's powers of comprehension will advance greatly by the time that he reads the letter because he did not show much evidence in the course of his contribution of having any more than the most rudimentary understanding.
I have a supplementary question concerning the Commission' s Information Office in Stockholm and its former head, Linda Steneberg.
As the Commissioner must know, a criminal investigation is under way concerning financial irregularities at the Commission' s Office in Stockholm. The Swedish police have begun questioning a number of the employees and wish to question Mrs Steneberg, who has now been promoted and works for the Commission in Brussels. Mrs Steneberg is refusing to cooperate with the Swedish police and to travel to Stockholm for questioning.
Is it not reasonable for you, as the people with responsibility, to call upon your employees, or even order them, to appear for questioning so that financial crime that has taken place within the Commission' s area of responsibility might be investigated?
This question has absolutely nothing whatsoever to do with the question on the order paper. I will, however, respond to it in the interests of transparency.
The person named by the honourable Member, who is a Commission official, has indicated total readiness to respond to all enquiries from the Swedish prosecutor. That will take place in due course.
Question No 53 by (H-0083/01):
Subject: Candidates for Director-General posts The Commission's memorandum on 'Targets for the Recruitment and Appointment of Women 2000' states that the proportion of women in A1 and A2 posts is to increase by 20% by 2005. According to the latest information in my possession, there are still only 3 women among the Commission's 49 Directors-General. It is, therefore, surprising that the Commission has again appointed a man as Director-General for aid and development despite the fact that there was a very well qualified female candidate. The selection board consisted of 8 men.
How is equality of opportunity safeguarded in the appointment of the Commission's Directors-General?
The Commission is very conscious of the need to increase the proportion of women in A1 and A2 grades. It is for that reason that, since 1995, annual targets are set for the appointment of women to these and to other management posts.
The Commission's overall target, as announced at the beginning of our term of office in 1999, is to double the number of women in these two grades during its term in office, thereby raising the number of women in A1 and A2 posts to 44 or about 20% by 2005. To achieve this, the annual targets are set on the basis of anticipated turnover in the grades each year. In 2000 the target for the appointment of women to A1 was two appointments and the target for A2 was five appointments. These targets were exceeded with three new appointments being made to the A1 grade and seven new appointments to the A2 grade. As a result, the current number of women at A1 level is four out of 54 and the number of women at A2 level is 21 out of 178.
The Commission intends to continue its practice of setting annual targets because it has evidently assisted improvement in the gender balance, although patently not enough. The Commission will adopt the annual target for 2001 next month. In addition to the policy of target setting, the members of selection boards are reminded of the principles of equal opportunities to be taken into consideration in the selection of candidates. The Commission seeks to appoint the most suitable candidate for a post and, where there are equal merits relating to the relevant post, to give priority to the female candidate. The outcome must arise from objective assessment by the appropriate authority of each individual situation and is not therefore automatic for persons of either gender.
In the case referred to by the honourable Member, the advisory committee on appointments shortlisted a female candidate with good qualifications. The Commission considered that the candidate chosen had a profile more particularly related to the tasks of the post in question.
Thank you, Commissioner. Unfortunately, we women come up against a glass ceiling within the EU' s institutions, too. I am grateful for, and pleased with, the action plan with practical objectives you have taken as your starting point, but a timetable also needs to be established. It is extremely gratifying that you should want to work to end discrimination but, since the Commission has now once again appointed a man to the post of Director-General - this time as the Development Directorate-General - I wonder if the Commission' s objectives were just so much rhetoric.
The eight men on the selection board had to choose between a woman with wide political and administrative experience at a high level and solid experience abroad, and a man with no political background, less administrative experience and no experience abroad. I can only draw the conclusion that the male candidate was appointed on a quota basis.
In Sweden, successful appeals are made to the Labour Market Court in cases involving considerably less flagrant discrimination than this one. Is the Commission prepared to tear up its decision and give this post to the most competent candidate, or must an appeal be made to the European Court of Justice in this case? Is the Commission prepared in future to have at least 50 per cent women on its selection boards and not 100 per cent men?
As the honourable Member underlines, the system that we are seeking to develop in the European Commission does not yet bear any comparison with arrangements that have existed in Sweden, and indeed in some other Member States, for some years. We can do nothing more in the circumstances than continue to strive to meet the best standards which we heartily recommend to others throughout the European Union. These are standards which I, and my colleagues in the current Commission, sincerely want to meet.
If I could respond to the specific issues raised by the honourable Member: there is not enough representation of women at any level, including the managerial ranks, in any of the European Union institutions. We are, as the honourable Member was good enough to acknowledge, making a serious effort to improve upon that in the European Commission. But in the European Parliament, for instance, I think I am right in saying that out of the ten directors only one is a woman. The position in the Council, if anything, is not even as good as that. So in each of the institutions, including the others like the Court of Justice and the Court of Auditors, there is patently need for very substantial improvement and I am very happy to have the opportunity at this Question Time in Parliament to underline that very forcibly yet again.
I believe we will reach the targets by 2005. They are not over-ambitious targets. Indeed, several of us would argue in the current Commission that they are over-modest. They are however realistic given our starting point. What we hope will be the case is that by securing that at least 20% of senior management jobs are in the hands of women by the end of this Commission, it will provide the incoming Commission with a much firmer and higher base from which to work towards genuine gender balance across the Commission, particularly in managerial roles.
I take the point that the honourable Member made about the single-sex nature of the selection board. It is not in fact a selection board. It is an advisory committee on appointments. The final selection of candidates is made by the portfolio Commissioner, by myself as the Commissioner for Personnel Administration, and the President. The basis on which the selection was made, as I said earlier, involved no criticism of, or disrespect for, the high qualifications of the woman candidate who came before us; it related, as I said, to the fact that the candidate chosen had a profile more particularly suited to the tasks of the post in question. No preference on gender grounds was shown towards a man.
Mr President, following on the discussion, would Mr Kinnock like to confirm to the House that career development based on performance and merit is going to be the foundation of the reforms that we approved in this House last year? Will he also take the opportunity to tell us what progress he is making in introducing structured performance appraisal throughout the Commission and in his moves towards a linear career structure.
Mr President, this question, as Mr Harbour will be aware, has direct relevance to the question raised by Mrs Theorin because we believe that amongst the many other justifications for making changes, as regards appraisal and the advance towards a more linear career structure, will be to give fairer treatment to women officials, and indeed to make the Commission more attractive for the employment of women, particularly women who have family obligations.
So far as progress is concerned, on 28 February 2001 the Commission will give consideration to a series of eight detailed draft proposals which will then be submitted for consultation to all the staff, and for formal negotiations to the staff representatives, as well as to two orientation papers, one of which relates to pay and pensions and the other to the more linear career system. We are therefore at the point - on the linear career system, on systematic appraisal and on a host of complementary activities - of making formal proposals, and of beginning detailed consultations on them. This is with a view, by the summer break, to compiling finalised proposals either for Commission decisions - which have the force of law - or proposals to this House and the Council where amendments to the Staff Regulations are required.
The support and interest of this House is invaluable in all of these reform activities, both those relating to improvement in the gender balance and, much more widely, those seeking to ensure improvements in the efficiency of Commission staff and in professional support for them. I hope that this support and understanding will continue.
Mr President, Commissioner, I would be interested to know whether the country of origin is in fact also a criterion applied in selecting women.
Mr President, the Commission seeks to fulfil its obligations to maintain a reasonable gender balance, not only in managerial roles but right throughout the staff of the Commission. The reason we do this is because this is a unique multinational and multilingual Union, and it is essential that the executive administration of the Union reflects the diversity of cultures and languages in the staffing of the Commission.
The same applies to trying to secure a much improved gender balance. I can honestly say to the honourable gentleman that no preference is given on the basis of the sex of a person or the flag that they happen to be born under or the passport that they carry. Consequently we will strive to maximise the premium allocated to merit, whilst trying at the same time, by a variety of practical means, to maintain an improved gender balance and also to sustain a regional geographical balance as befits our multinational organisation.
Questions to Commissioner Byrne
Question No 54 by (H-0011/01):
Subject: Decisions concerning BSE Will the Commission describe the position in the various Member States following the December 2000 decisions on action against BSE?
How have the decisions been implemented in the individual countries and how is the Commission verifying proper compliance with them? What monitoring facilities have been set up? How is the Commission verifying that animal or bonemeal is not present in feedingstuffs in the individual Member States? Have all Member States got adequate residual capacity and full registration of livestock so that any infection can be traced? How many animals have accumulated in the individual countries? How much offal has accumulated for destruction and how is it being stored?
The Commission has recently received information from the Member States on their implementation of BSE control measures, and in particular on the new measures on animal feed and the testing of animals for BSE. The information was provided in response to a questionnaire sent to Member States on 5 January 2001. This questionnaire has enabled the Commission to obtain a reasonably complete picture of the way in which the measures are being implemented, and this seems broadly satisfactory. A working document which summarises the responses of the Member States to this questionnaire was also circulated for discussion at the Agriculture Council on 29 January.
Member States are responsible for the implementation of these measures. In the case of the feed ban, implementation includes regular microscopic examination of feedstuffs and inspection of feedstuff plants. This in turn is audited by the personnel of the Food and Veterinary Office who have already visited a number of the Member States to this end since December 2000, and intend to visit the rest early in 2001. The reports on these inspection visits will be made available to Parliament and published on the Internet in the usual manner.
Legislation on the identification and registration of bovine animals specifies that each Member State must set up a national database for bovine animals and that the computerised databases should become fully operational no later than 31 December 1999. The fully operational character of the national databases for bovine animals has been verified by the Commission for Austria, Belgium, Denmark, Finland, Luxembourg, the Netherlands and the United Kingdom as regards Northern Ireland. Portugal, France and Germany have requested the recognition of the fully operational character of their national databases and the Commission is in the process of studying these requests. The Commission does not have exact figures for the amount of processed animal protein that has accumulated in Member States. It is aware that the disposal of this material poses a problem for some Member States and that those States are actively seeking a solution.
Thank you for your answer, Commissioner. I am very glad that we are to be told the result of the questionnaire at the next meeting of the Committee on Agriculture and Rural Development. I nonetheless sense from your answer that there is a very big difference between the status of the individual Member States, as we knew there was before 1 December. Only a very short time has, of course, elapsed. In view of the health situation, a particularly long period ought not to be allowed to elapse, out of consideration for both consumers and farmers. This is also because, right now, there is distortion of competition between farmers in the individual Member States, because the compensation offered is very different from one country to another. I hope it will not be the slowest, but the fastest, countries which set the pace, for I am completely convinced that it is in that way that we shall achieve a result in which all the current 15 EU countries have implemented these BSE decisions.
I am very concerned to ensure that we have Community measures in relation to all of these issues and that all Member States apply the Community law in the same way. This was not necessarily the case earlier last year and towards the end of last year, but I see some signs that it might be achieved following the Community measures that have now been brought forward. I have every hope that any differences that arise in Member States will soon be a thing of the past.
Question No 55 by (H-0019/01):
Subject: BSE What follow-up measures have been taken by the Commission and in the Member States in respect of Parliament's 1997 report on BSE? What measures is the Commission taking to ensure compliance with the Community legislation in force on prevention of this disease in the Member States?
The Commission replied in its final consolidated report to Parliament's report on BSE of 1997 by setting an ambitious work programme. In two more biannual follow-up reports to Parliament it gave a broad overview of the emergency measures taken to combat BSE, to increase the safety of animal feed and to implement the new approach in the fields of scientific advice, risk analysis and inspection.
The Commission services have since been restructured to assure the independence and transparency of the scientific committees, the reinforcement of the inspectorate and the separation of consumer protection from the markets.
A solid body of legislative measures has been introduced on which the Commission has regularly reported to Parliament. These measures include, for example, the requirement to remove and destroy specified risk materials, to pressure-cook animal waste and to actively survey the animal populations for the presence of TSEs. The Commission has also made use of the new legal provision of the Treaty of Amsterdam to propose regulations under the codecision procedure on the prevention and control of transmissible spongiform encephalopathies and on the processing of animal by-products. These regulations will bring together in a single substantive legal text a wide range of measures which are currently based on safeguard provisions of Community veterinary legislation. If the negotiations run their course as expected, the regulation on TSEs should be adopted next month.
The proposed regulation on animal by-products is expected to be voted on by Parliament shortly. In the meantime, the Commission continues to monitor the situation on the spot, requesting scientific advice and taking legal measures whenever needed. The evidence resulting from the very regular visits of the Food and Veterinary Office and the scientific opinions of the Scientific Steering Committee has become the basis for the consumer protection policy of the Commission.
Mr President, I thank the Commissioner for his reply and I take note of the fact that, from a legislative point of view, the Commission has made considerable progress since 1997.
I would like to ask a supplementary question, as a result of the perplexity expressed by my constituents at the horrendous errors and contradictions of the Spanish authorities. Specifically, a regional Agricultural Minister has ordered that dead cows be deposited in an open mine. There have been statements from one minister saying one thing while another minister says the opposite. At least in Germany ministers have resigned. My question is: apart from legislative measures, does the Commission intend to take executive measures in relation to the Member States? Will the Commission exercise a greater presence in our States in order to offer the citizens guarantees? Has the Commission at any point considered employing infringement proceedings, by means of a letter of infringement, so that the Community citizens may realise that the Commission it truly fighting for their safety and health?
The implementation by Member States of safety measures put in place at Community level is of crucial importance. There is little point in passing legislation at Community level if it is not fully and rigorously implemented by the Member States.
There are a number of responses available to the Commission in the event that there is a persistent failure by any Member State to properly implement these safety laws. These are, for instance, the initiation of infringement proceedings against that Member State or, alternatively, by taking Community measures which can be understood to mean the putting in place of safety provisions which would prevent the Member State in question from exporting its product. In this instance I assume that when you are talking about these issues you are talking about beef.
These are obviously very powerful measures. They are required to be brought into effect in circumstances where there is a failure by Member States to implement the safety provisions. It is appropriate to bring these measures into place, however, only in circumstances where the breach has been persistent. There has to be a pattern of behaviour by a Member State of ignoring the law. One or two incidents would not trigger the infringement proceedings nor require the taking of Community measures.
This is an issue which is kept constantly under review by my services and myself to ensure that there is full compliance and to ensure that the consumers are properly and fully protected, both by the laws and the implementation of the laws.
Mr President, I am not going to spend or waste part of my time responding to or criticising any of the Member States who are or are not complying with the legislation, but I would like to ask the Commissioner a series of specific question on the issue of harmonisation. If the Member States are required, and I am in agreement with this, Commissioner, to comply with the rules that are dictated from here, those rules need to be clear and the same for everybody.
What level of compliance can be demanded when we are talking about applying tests? A period of 30 months is imposed on the Member States and they agree to it, but there are, however, some Member States that already apply a period of 24 months. What guarantees are being offered to consumers? Do you not think that this issue causes considerable alarm and insecurity among consumers?
The same could be said about the issue of removing the vertebral column, on the subject of risk materials. There is only talk of removing the vertebral column for two Member States and for animals of more than 30 months. There are exceptions for some Member States, but what are they? And what is the reason for them? Why, on 7 February of this year, did the Standing Veterinary Committee carry out the evaluation for removing the vertebral column from animals of more than 12 months? Where is the harmonisation?
It is very difficult, Commissioner, for safety assurances to be given to consumers with regard to beef when there is legislative dysfunction.
It is important to understand what we are talking about. I understand that the honourable Member is asking me about the measure that was introduced last week at the SVC for the removal of the vertebral column as distinct from the spinal cord.
The spinal cord has been designated as a specified risk material (SRM) for a long time and has been removed in many Member States as such for a long time; it has been removed now as a matter of law in the European Union by all Member States since 1 October 2000. If you are referring to the vertebral column, I will deal with that aspect of your question by saying that the proposal that I put before SVC for their decision last week was firmly based on the advice of the Scientific Steering Committee.
The situation is that something over 95% of the infectivity is located in the SRM in an infected animal. The removal of the vertebral column is regarded by the scientists to account for an additional couple of percentage points so that, in the context of the whole question of the removal of specific risk material, this is an ultra-precautionary measure. In advising whether this should be done, the Scientific Steering Committee examined the available evidence from Member States and came to the conclusion that it was appropriate to remove the vertebral column in circumstances where Member States did not have a substantially BSE-free regime or did not have control measures in place which would be equivalent to very low BSE-incidence. Bearing in mind that advice, a conclusion was reached that it was appropriate to grant waivers to the five Member States that you are referring to, two of them because they had very rigorous control measures in place, and the other three because they were in category 2 of the geographical risk assessment that was published last July, thereby identifying those Member States as being at very low risk. Accordingly, the waivers were granted in those circumstances.
It is a Community-wide measure. It applies to all Member States. However, in circumstances where it is appropriate, in the individual circumstances of an individual Member State, and strictly on the advice of scientists who advise me, it was considered appropriate to allow for derogations. Not only did the Scientific Steering Committee give advice on which that decision was based, but the Standing Veterinary Committee came to the same conclusion, as did the Commission.
This was a justifiable response. There are many Member States which take the view that I went too far. There are Member States that take the view that I did not go far enough. Proportionate responses in these circumstances are what we tried to achieve.
With regard to the 24 months, I assume that you are referring to the fact that there is a requirement to test animals above the age of 30 months. There is one Member State that has reduced that on its own territory to 24 months, but that has absolutely no trade implications between that State and other Member States; that Member State has presumably concluded that it would be worthwhile reducing it to 24 months having regard to the age profile of a couple of positives that they have found.
I substantially agree with the basis of your question, which is that it is better to have Community measures right across the board rather than have individual measures, but sometimes individual Member States or a particular measure that is somewhat different from the Community measure can be justified in circumstances where a particularly unique situation is obtained in a Member State.
Question No 56 by (H-0021/01):
Subject: BSE and consumption of cattle bones The Spanish Minister for Health recently aroused concern among consumers in Spain when she advised 'housewives' not to buy 'cheap meat' and not to use cattle bones when making stock.
Does the Commission consider that any link exists between the price of meat on the market and consumer guarantees?
Does the Commission believe that cattle bones present risks and have to be banned? Is their sale outlawed in any Member State? If so, does the ban operate across the board, or does it affect only a particular type of bone?
Community hygiene legislation applies to all meat or meat products irrespective of their price, ensuring the same high level of consumer protection. It is not acceptable that cheap meat should be less safe than dearer meat.
The Commission is very carefully following all issues relating to material which could present risks as regards transmissible spongiform encephalopathies. In this context, it gave a prominent mandate to the Scientific Steering Committee to review the current list of so-called specified risk material if new scientific evidence becomes available in this field.
In June 2000 the Commission adopted Decision 2000/418/EC which requires the removal of a series of bovine, ovine and caprine tissues from food and feed chains. In particular it provides that bones of the skull from cattle over 12 months of age have to be banned in all Member States. In addition, it extends the list of specified risk material to the vertebral column of bovine animals over 30 months of age in the United Kingdom and Portugal.
Following further opinions of the Scientific Steering Committee, the Commission presented a proposal at the Standing Veterinary Committee meeting of 7 February, which designated the vertebral column as a specified risk material to be removed and destroyed for cattle over the age of 12 months. This proposal was accepted by the Standing Veterinary Committee and, when it is formally adopted, Member States will be required to ensure removal of the vertebral column. This may take place at the point of sale, that is in the butchers' shops, from 31 March 2001.
The proposal included provisions for derogations from the obligation to remove the vertebral column, on the basis of scientific committee opinions, for five Member States - Austria, Finland, Portugal, Sweden and the United Kingdom. This derogation is conditional on continued and improved surveillance for the presence of BSE in those Member States, with increased testing of certain categories of animals required. The derogations will be reviewed if necessary in the light of the results of these tests and further scientific advice.
Mr President, I think that Mrs Redondo expressed it very well in her speech and that, indeed, in this BSE crisis there are Member States who are advantaged pupils, who prepare for the examinations months in advance, and others, such as ours, the government of my country, who are at the bottom of the class, prepare for the examinations five minutes before and when they fail, blame the teacher. And this teacher is you, Commissioner.
The Spanish Government became aware of the first case of BSE in October, although it kept it a secret until December. The lack of transparency and the improvisation with which my country' s government is acting with regard to the crisis are, in my opinion, the reason for the massive drop in consumption in Spain, for which the cattle farming sector is paying. This is especially the case for my region, Galicia, where cows are an element of social cohesion and, more importantly, are - as a well-known and admired writer says - a totem.
I therefore ask you: can the Commissioner give assurances to consumers that in Spain the measures adopted by the European Union are now being fully complied with? Are there any future measures for which we should be preparing ourselves?
As I said in response to an earlier question, I firmly believe that the implementation of the safety measures is of critical importance and that this implementation must be rigorously applied in all Member States.
I have written to Member States, I am regularly in contact with Member States, I discuss this issue in the Agriculture Council quite regularly, and the importance of the implementation of laws is something that the Ministers for Agriculture and the governments in Member States are fully aware of.
I agree with you in the event that there is a failure in the implementation of the laws which we have put into place, that this can result in a falling-off in consumer confidence. If consumers feel that the laws that have been put in place for their benefit are not fully implemented, then they see themselves as being at risk.
I believe that all Member States now fully understand the importance of this. There may have been some laxity in some Member States in the past but I am quite convinced now, from my observation of the situation and from hearing the observations of, in particular, Ministers for Agriculture and Health in the various Councils, that there is a full and complete appreciation of the need to fully implement the legislation. There are renewed efforts in all Member States to achieve this for the benefit of consumer health.
Commissioner, are you aware of, and do you agree with, the fact that in Spain the Guardia Civil is the new authority responsible for ensuring food safety for European citizens, that it is responsible for ensuring food safety with regard to BSE? Are you aware that the Guardia Civil does not reveal the identity of some of those arrested for meat meal fraud? Do you agree with this? Are you aware that this afternoon Mr Fischler said to us in this House that it is not necessary to sacrifice all the animals on a farm where only one case has been declared? And are you aware that the Spanish Minister for Agriculture - they do not allow the Minister for Health to talk - is saying that we absolutely have to slaughter all the animals? Is this not a contradiction? Are you aware that what citizens are receiving is this contradictory and chaotic information? What do you say about the issue of the Guardia Civil? Answer me please.
Mr President, I imagine that the involvement of the Guardia Civil in these circumstances probably relates to what you identified yourself: in circumstances where there is a failure to comply with the law by some meat plant or somebody else who has a responsibility to handle meat, a criminal offence may very well have taken place and in such circumstances it is probably appropriate that there is a criminal investigation.
The specifics of the involvement of the Guardia Civil in this particular issue is something that I have not got any detailed information on but I assume that the involvement is in the way that I have identified.
In response to your question about the culling of animals in circumstances where there is a positive finding relating to a herd, at present it is a decision for the Member State involved to determine whether it is appropriate to cull the entire herd or not. It is a matter for the Member State to decide. Some Member States do that. Other Member States choose to kill all cohorts which is obviously a different defence or protection measure and there are those who take the view that it is at least as good and may even be better. As I stated, it is a matter for each Member State to decide how to respond in these circumstances.
I also wish to draw your attention to the fact that the TSE regulation is now passing through the legislative process, as I mentioned in answer to an earlier question. That regulation provides for the culling of the herd and the killing of cohorts and it also provides for other measures that a Member State notifies to the Commission which the Commission, through its scientific advisers, is satisfied provides at least the same degree of protection for consumer health. That other measure can be allowed in those circumstances. In reply to your question on the culling of the entire herd, that is a matter entirely within the competence of the Member State to decide.
Mr President, can I ask the Commissioner specifically: are bones for soup stock other than the vertebrae and skull perfectly safe and all right to use? Is osso buco, which I think is made from the shank of cattle, all right to eat and is oxtail, which is actually I suppose an extension of the vertebrae, all right to eat?
As I indicated in the earlier part of my answer, the bones that are identified as being required to be removed are those that are specified risk material. Any other material from an animal which does not fall within the definition of specified risk material is fit for human consumption.
Mr Carnero González has the floor for a point of order.
Mr President, I will try to be precise and quick in expressing my surprise that 8 questions, from various Members, on the same subject, the Western Sahara, have been included on the agenda in the third block of this sitting, and it is therefore impossible for the Commission to answer.
I would like the President of Parliament to explain what criteria are used to make such decisions, because, quite simply, I find them very hard to understand.
Mr Carnero, when Question Time began, I pointed out the criteria, which are in the Rules of Procedure and the directives annexed to the Rules of Procedure and in the letters that the President of Parliament - not of the sitting - sends to Members. The problem is then of exactly defining the criteria. In any case, I am certainly taking note of this matter, which I will of course pass on to the President of Parliament.
As the time allotted to Questions to the Commission has elapsed, Questions Nos 59 to 118 will be replied to in writing.
That concludes Questions to the Commission.
(The sitting was suspended at 7.30 p.m. and resumed at 9.00 p.m.)
Deliberate release of GMOs into the environment
The next item is the continuation of the debate on the deliberate release into the environment of genetically modified organisms.
Mr President, I congratulate Mr Bowe on the report and on the positions assumed which, given the thorny nature of the issue of genetically modified organisms, is genuinely well-balanced.
What is the conclusion? The conclusion is that rules and monitoring are necessary. I am sure that we will be able to find some point of contention - for example, the issues of traceability and labelling remain unresolved - but given the crucial need for regulation, I feel that this task has been more than adequately performed. It must also be remembered that there are many things at stake in this complex matter of genetically modified organisms: it could even be said that, from many points of view, the role of the European Union itself is at stake with regard to many of its forthcoming commitments, such as the World Trade Organisation reforms, the research programme we are about to launch, the development and employment programmes, the relations which will ensue from the creation of new markets, and the globalisation processes which will lead to the redefinition of economic processes.
So, as far as GMOs are concerned, we must not forget that the situations in many different countries are different. I would mention, at random, China, South Africa and Mexico, which already grow genetically modified organisms, and other countries such as Cuba which we know are preparing to do so; then there are other countries again, such as Nigeria, Thailand and the Philippines, which are extremely interested in the potential offered by biotechnologies.
So the question is this: what role does the Union intend to play in a future which has already become present reality? I feel that the answer which is most relevant to the European Parliament's role can only be to set a course and establish a strategy which reflect a position of total involvement. This does not mean either accepting or rejecting, and still less bringing forward or extending the time frames. Above all, it means giving a sort of green light to all studies, applications or patents relating to biotechnologies. The Bowe report has more than succeeded in achieving this result.
Mr President, the result of the conciliation that we have before us is a substantial improvement upon the rules for the release of GMOs into the environment. We are to obtain more stringent risk assessment requirements. The long-term effects of the many authorisations are also to be looked into. We are to have better monitoring, and we are to see time limits placed upon individual authorisations. I think that all this together will make an important contribution to the protection of the environment and the protection of public health. However, I have a couple of questions for the Commission about a number of matters I think it is important to have clarified today, for there are, of course, still a number of deficiencies in this area.
Firstly, I would ask the Commission to give an assurance today that, whenever we devise vertical legislation in different areas concerned with GMO crops, we also make sure that this vertical legislation respects the general directive we are now adopting on releases into the environment. My second question concerns labelling and traceability, for I really find it worrying that the Commission has not by now been in a position to submit a proposal on labelling. On this matter too, however, I would ask that we be given a more detailed explanation of the letter sent by Commissioner Byrne and Commissioner Wallström to the members of the Committee on the Environment, Public Health and Consumer Policy and stating the desire to provide citizens with better information on GMOs. I do not think that the word "better" is enough. It is important for full information to be given and for there not, therefore, to be a system provided in which there are still a whole lot of gaps in the information given to consumers about GMOs. We are not interested in buying a pig in a poke. It is important that we obtain real consumer choice and that short measure is not given in this area. I therefore hope that we can obtain a statement on this issue today.
I could also do with an assurance from the Commission that, as has been mentioned, the way to new authorisations will not be opened until the new rules have come into force in 2002. The desire to insert conditions corresponding to the new rules in any authorisations given before the law comes into force is, of course, very commendable. However, if the law has not come into force, then it will not, of course, be possible to enforce these rules if the authorised businesses contravene them. I am therefore definitely of the view that one ought to respect the fact that the legislation must come into force before a start is made on issuing authorisations under the new rules. That is the only way we can be sure that it will, in actual fact, also be possible to enforce the rules.
Mr President, rapporteur Bowe concluded that the conciliation procedure concerning the deliberate release into the environment of genetically modified organisms had a satisfactory outcome overall. The Liberal Group would agree with this, although naturally there is still room for improvement, for example regarding the protection of biodiversity, but these are matters to be revisited at a later date.
The primary objective of the new directive is the safety of the environment and public health. It follows logically from this that although it may be acceptable to use GMOs, there must always be systematic, independent and in-depth research prior to the release, into the potential risks to the environment and to public health. What is important in this respect is that the directive introduces mandatory monitoring after the placing on the market of GMO products and a mandatory time limitation of maximum ten years for first-time consent. This will enable us to encourage research into and use of GMOs on the one hand, whilst still being able to monitor the situation. Comprehensive information promotes the consumer' s freedom of choice. The consumer must be able to have absolute certainty as to whether a particular product does or does not contain GMOs. The only way to do this is through labelling which is the very model of clarity. So we are pleased to hear that the Commission is planning to produce proposals along these lines in the very near future.
Lastly, I am delighted that the Commission has pledged to bring forward proposals for supplementary liability provisions for the various types of environmental damage in all areas of the European Union, before the end of this year. It is still extremely important to keep a close eye on all the risks of damage to the environment and public health, and to restrict them using all possible means.
Mr President, Commissioner, the matter before us today is to determine whether or not tomorrow' s vote will result in the lifting of the moratorium on authorisations for the cultivation and placing on the market of GMOs. The answer is, quite clearly, no, it will not. We must pursue the moratorium since the revised 90/220 Directive does not meet all the requirements that we stipulated at the beginning.
While there has been some improvement, amongst other things, in the biological monitoring of future affected areas, inasmuch as it is possible to actually identify such areas, this will, however, be at the discretion of the relevant authorities. The final compromise does not respond to consumer concerns, since consumers would like to see guarantees of food safety and to see proper assessment of the risks of releasing GMOs into the environment being carried out.
The BSE crisis could have been avoided, had more courageous decisions been taken as soon as the first warning signs emerged. We must not make the same mistake twice. I hope that the Commission will shortly outline proposals to guarantee the complete traceability of GMOs and to establish a reliable labelling system for all GMO-derived products. Only then will we be able to authorise the release of GMOs into the environment.
Mr President, the rapporteur, Mr Bowe, was right when he said this afternoon that not only his work but also the work of Parliament has moved this directive forward a great deal in terms of standards and restrictive use.
However, I would like to point out the concerns that the Committee on the Environment, Public Health and Consumer Policy and Parliament had at first and second reading. I do not think that we can talk about all of them now, in the time that we have, but I will mention the use of antibiotic-resistant marker genes, the need to respect the Cartagena commitment (the international agreement), the civil responsibility clause, preventing this cultivation from being extended to other plants, the public register of plantations and the localisation of genetically modified organisms and the very serious subject of exports with initial consent and agreement.
Some of these concerns were taken up during the conciliation procedure, but there are others that are still a commitment and some others that may require long periods of time, for example the disappearance of the use of antibiotic-resistant marker genes. In our opinion there are currently public health problems related to resistance to antibiotics, and there are infections that used to be cured with common antibiotics which cannot now be cured, not only naturally, but due to genetically modified products, due to the presence of other antibiotics, for example in livestock. However, the time-scales are long and the problem is already there. We think that there are other promises, which are only promises, that can be fulfilled, that perhaps the Commission is fulfilling, but we think that the moratorium should continue until all of this legislation is in force, Mr President.
I will finish by saying that this afternoon there was a speech from Mr Fischler in which he spoke about the economic catastrophe that BSE represents for Europe. Let us not fall into this error again, that is, let us not take measures in a hurry, taking into account economic interests, if this carries risks for food safety and could later be an economic catastrophe as well as a food catastrophe.
Mr President, over the last few years we have seen a completely new development: the conversion of pharmaceutical companies into biotechnology companies, an explosion in the number of companies specialising in the development of genetically modified organisms, a steady increase in the allocation of public and private funds to support research in the field of genetics, the legal race to patent GMO seeds and even to patent the manipulation of the human genome, the truly astonishing speed of mergers and break-ups between biotech companies and even the emergence of new political frontiers and a new debate on ethics, agriculture, public health, the environment, hunger and poverty.
In short, biotechnology is bringing about a real revolution in science, economics and politics. A revolution that brings hope but which also involves risks. Therefore, the 'yes, because I say so' or 'no, because I say so' forms of fundamentalism will get us nowhere. The answer lies in a fair balance between the freedom to conduct research and the need to protect public health and the environment. I feel that this revision of the directive on the deliberate release into the environment of genetically modified organisms respects this balance because, on the one hand, it does not impose restrictions on research or experiments and on the other, it lays down clearer and more restrictive rules on the release of GMOs into the environment, thereby protecting consumers and biodiversity.
Nevertheless, the revision of this directive will only be complete when the Commission goes ahead with legislative initiatives that implement, in a way that leaves no room for doubt, the principles that are now being declared on imposing responsibility for the environment and for the labelling and traceability of products containing GMOs.
Mr President, we have already talked a great deal about genetic modification here in Parliament. Some of us believe that biotechnology has a glorious future ahead, whilst others are sceptical and point to the dangers, the risks and the scientific uncertainty.
Parliament has three tasks when it comes to the issues surrounding GMOs, the first being to create a vision. A vision that points the way and is broadly based. That is precisely what Parliament has had such a struggle with. The parliamentary majority swings back and forth between the position of NGOs and that of the business community. Given the polarisation of opinion, sound admission procedures are a must, i.e. procedures that guarantee safety, afford the consumer and the environment protection and uphold the precautionary principle.
The review of Directive 90/220 strikes a good balance, the best in the world in fact. I think that we, together with the rapporteur, can be proud of the negotiated outcome.
Our second task is to take decisions and to foster decision making. We must put an end to all the legal uncertainty within the industry. A tricky situation has arisen within the industry in recent years. There is a de facto moratorium but no decision has ever been taken to this effect. We must make a breakthrough here, but this will only be possible if there are sufficient safeguards for consumers and if we can offer them legal certainty. Consumers must have a choice and the Commission must provide guarantees to this effect.
Parliament' s third task is to take responsibility. If we want to give the go-ahead, then we must also be prepared to take the responsibility that goes with it. Why not give ourselves some encouragement by pointing out that the old situation was worse and that it will be possible for there to be a moratorium in the new situation. But as I see it, we must also have the courage to say that with this directive, we have incorporated sufficient safeguards to give biotechnology a chance in Europe.
Each product must be examined in order to ascertain whether it satisfies requirements, but our responsibility goes further than that. Parliament must continue to press for a form of monitoring of the social implications of biotechnology. The assessment must not be restricted to matters of safety alone. The usefulness to society of biotechnological inventions must form part of the assessment carried out by governments and the business community, so that we can go a step beyond the safety aspect. This will benefit consumers all over the world, as well as industry.
Mr President, I would point out a paradox: the transgenic plant multinationals say that they are already ready to replace antibiotic-resistant marker genes with alternatives, but if that is so, why are they asking to be able to continue to use these markers until 2004, until 2008 for laboratory use? And is the fact that they are planning to replace them not the same as admitting that they are dangerous, contrary to what they have always maintained hitherto?
So let us not lose sight of the fact that all those transgenic plants which it is intended to release into the environment and onto the markets carry these markers, which means that there are two conflicting truths, and where there are two conflicting truths, one is always a lie. I am in no way opposed to science, but I am against reckless scientists whose thoughts are often of the gold mine of patents rather than the advance of knowledge. Moreover, remember BSE.
Mr President, it will only become apparent in the distant future as to whether genetic modification is a blessing to humanity or a curse. It was human beings that brought a plague of rabbits to America and Australian muskrats that undermine the Dutch dykes. Subsequently, human beings saddled the world with chemical waste dumps and dumping sites for radioactive waste. Recently, we have let an AIDS epidemic run riot and we have allowed mad cow disease to develop. This has all come about owing to a combination of ignorance, impatience, laziness and pursuit of profit. If we had known then what we know now, I am sure we would have done things differently.
If, before long, people start getting ill from consuming new products, existing plants and animals are supplanted by other species, and existing living beings are no longer resistant to new diseases, then we will know that we have made another big mistake. So we have every reason to restrict our activities to scientific research for the time being, and to isolate all new products that emerge from this. Unfortunately, we are now giving way to the pressure exerted by industry to permit commercial applications. This is undoubtedly highly lucrative for these companies, but it will cost society as a whole enormously in the longer term. It seems that the choice with regard to genetic modification is now between maintaining the old regulation, which is poor, but which does at least include a moratorium, and a new regulation, which is somewhat better but will abolish the moratorium. I have noted that the actual choice cannot be made on the basis of this document.
Mr President, questions such as the presence of GMOs in our food and uncertainty about their effects on humans and on the environment are now in the public domain, and that is for the best. In France, the press gave a great deal of coverage to the European Parliament vote on this directive at second reading. French and European citizens alike are expecting the Members they elected to have a clear standpoint - the scandals involving contaminated blood and mad cow disease should give them a right to this, as if any justification were necessary.
Along with other Members, I believe that the findings of the Conciliation Committee fall far short of alleviating the concerns voiced by European society. The notorious lack of any requirement for traceability is a source of provocation to all the people who wish, quite legitimately, to be kept informed. Yet, the right to information is not always acknowledged. The proposed regulations must guarantee the reliable labelling and traceability of GMOs and derived products. In addition, we must ensure that those who produce and release GMOs are held responsible. We must denounce the lobbying by unscrupulous laboratories and the multinational companies who represent them.
To sum up, I would like to take the opportunity afforded by the final reading of the directive in order to highlight the responsibility of the Council, which failed to adopt all Parliament' s amendments after first reading which went in this direction and which would have produced a quite different text. What is going to be adopted as the definitive text is in danger of completely invalidating the moratorium of June 1999, whereas the precautionary principle would instead put the lives and health of men and women before any other considerations, especially financial considerations.
Mr President, I would like first to thank the rapporteur, Mr Bowe, and the members of the committee for their excellent and flexible cooperation during conciliation on such a complex piece of legislation.
We are now nearing the end of a long debate which started as long ago as December 1996 when the Commission presented the report on the review of Directive 90/220 concerning GMOs. During that period the European public has become increasingly aware of the application of new technologies and has raised genuine and rightful concerns, in particular, with respect to the different ways that biotechnology can affect everyday life. The Commission has no doubt that this piece of legislation responds to these concerns in a transparent and responsible manner and constitutes an important first milestone towards restoring public and market confidence. During the debate, several Members of Parliament reminded the Commission of its intention to present appropriate proposals concerning traceability and labelling of GMOs and products derived from them.
The process has already started and I can confirm that the interservice consultation within the Commission on a draft proposal for a European Parliament and Council regulation concerning traceability and labelling of GMOs was launched yesterday and will be decided in the Commission at the beginning of March.
This proposal will, among other things, ensure that each consumer product which contains a GMO will be marked as such on the label. It will also ensure that GMOs can be identified at all stages of the production chain. It will allow control measures for withdrawal from the market in case of unforeseen events after placing on the market and appropriate labelling. By June 2001 the Commission will present labelling proposals which are designed to give consumers more information about food derived from GMOs. We are in particular considering moving away from the present approach of the DNA-protein criterion. Such an approach will give consumers maximum choice between genetically modified and conventional products. These proposals will include processed food in the labelling systems.
Finally, I will again reaffirm the Commission's intention to present before the end of the year, a proposal for a directive on environmental liability which will include GMOs. As I said before, we are now approaching the end of a long debate concerning the revision of Directive 90/220. This text already includes general legal obligations concerning traceability and labelling. It will set the basic rules for an overall legislative framework in biotechnology. It is therefore of the utmost importance that this directive is adopted now, paving the way towards a strict, transparent, efficient and predictable authorisation system for GMOs.
Mr President, after three years' work on this report it is difficult not to be a little emotional. Having heard what has been said by my colleagues tonight, I want first of all to say how much I appreciate the kind words about the work I have done in the last three years and how delighted I am with the final outcome: a set of legislation which will provide the toughest laws on GMOs in the world. There is no question that this House and the other European institutions will be taking their responsibilities to the people of Europe seriously when they approve this legislation tomorrow.
There is one point of confusion which I wish to clear up. Many speakers have spoken about the problem of a moratorium. This is an informal gentleman's agreement, as it is called, between the Commission and the Council. Approving our legislation tomorrow will do nothing to lift this moratorium or change the situation with regard to the moratorium. That is a decision that has to be taken between the Member States and the Commission. What they do will decide what happens to the moratorium, not what we do tomorrow.
What we must do tomorrow is support this piece of legislation because without it we do not go forward, we go backwards. Without it, we do not go forward into a strong regime of legislative control, we go backwards to the old directive, the discredited directive, which is of no use to any of us. It has caused the Commission and the Council to halt the approval of GMOs and has caused this Parliament to work for nearly three years on replacing it.
We know very well that this is just the first step in the process. There is other legislation under way. We had the privilege - and I thank the Commission for this - of seeing its draft legislation, the regulation which has already today been passed for consultation within the Commission. At first appearance, this document seems to be an important and very good step in the right direction and I am sure it is going to join the 92/20 revised directive within months as part of the legislative framework to control GMOs.
I can only say to the House that we must accept our responsibilities. We must do what we have to do for the people of Europe and that is to support this piece of legislation tomorrow.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Community Eco-Management and Audit Scheme (EMAS)
The next item is the report (A5-0033/2001) by Mrs García-Orcoyen Tormo, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council regulation allowing voluntary participation by organisations in a Community eco­management and audit scheme (EMAS)[C5-0661 - 1998/0303(COD)].
, rapporteur. (ES) Mr President, almost eight years have gone by since the appearance, in June 1993, of the Community regulation allowing voluntary participation by companies in a Community eco-management and audit scheme.
This regulation, known by its acronym EMAS, opened up the use of market mechanisms in order for organisations to make a voluntary commitment to adopting a more pro-active approach to improving their environmental performance. Its success depended largely on the concept thriving that the environment can and should be part of business strategies as another factor which, as well as environmental safety, provides added value for the business itself.
It represents a considerable change in mentality for the business world to consider respect for the environment more as a factor of competitiveness and progress, rather than as an annoying legal obligation, in many cases at heavy financial cost and with a questionable degree of appreciation of the effort on the part of consumers.
This revised and updated regulation makes an important contribution to a modern environmental policy, in accordance with the principles of sustainable development, important for real improvement in the environmental behaviour of companies and also for the recognition of this improvement by others, particularly by consumers.
During these eight years of practical application we have learnt various lessons. The first is its use as a market tool. Almost 3 100 industrial establishments across Europe have participated in this system, which is growing in numbers at a pace of nearly 50% per year.
Despite this significant development, there is still potential for progress. The new regulation therefore incorporates several considerations facilitating participation by European companies in this environmental improvement system. It is worth highlighting the extension of the scope of application to all types of organisations, including the service sector, and the possibility of incorporating public administration, establishing incentives and special consideration by public administrations for certified companies when awarding public contracts, encouraging participation among small- and medium-sized enterprises, coordination between the European system and other international environmental certification systems. In this last aspect there has been considerable simplification and unification of nomenclature and requirements, which will provide significant clarification of the role that EMAS should play in the European context.
Another of the lessons that we have learnt is the need to maintain and even increase the credibility of the system. This text has stepped up measures to ensure its quality and credibility, as well as public access to information.
The role of the environmental statement is increasing, as is the work of the environmental verifiers, who have to check that organisations are complying with the requirements of this regulation.
These requirements have also been strengthened by Parliament' s amendments, of which the following stand out: the obligation to comply with environmental legislation by participating companies, establishing more demanding standards for the qualification and training of the environmental verifiers who accredit the companies, public reports on the environmental performance of companies, with absolute credibility for third parties, greater involvement of the interested parties in the process of monitoring the environmental performance of companies and, in particular, of employees and users, extension of environmental responsibility, which goes beyond the company' s facilities, to include indicators of the performance of products and services, in line with the approach of the new environmental directives, and also an increase in the role of the coordinating bodies with the aim of facilitating the homogenous application of the system in the various Member States.
In order to arrive at the results that I have just mentioned, I have to say that the conciliation procedure was extremely positive and interesting. We arrived at it with 24 amendments, of which only 4 were accepted without change and 3 were withdrawn in the course of the negotiations. 20 amendments were accepted on the basis of compromise formulations, which gives an idea of the intensity and the success of the negotiations.
I would therefore like to thank the experts from Parliament, the Commission and the Council for the work that they did during that period, and the members of the Conciliation Committee for being willing to make a decided effort to strengthen this directive. I think that the European Parliament can consider the final result of the conciliation to be very satisfactory, given that the large majority of its amendments have been incorporated fully or in revised form into the joint text, and I therefore propose that it be approved tomorrow in Parliament at third reading.
Mr President, the rapporteur has already explained that the European Parliament helped to get EMAS II, as it is referred to, framed more strictly and not watered down too much; she also explained that the Conciliation Committee refused to give ground and did not deviate from the fundamental requirements for this voluntary eco-audit system. It is precisely because this is a voluntary eco-audit system that we need to give it credibility and we have succeeded in achieving this in our dealings with the Council.
I believe a basic requirement of EMAS II is to ensure that existing environmental legislation is respected. It would have been a disgrace if this principle had been dropped at third reading. We have also succeeded in achieving greater transparency, that is improved information for the public and other stakeholders. My group also thought it was very important for employees and their representatives to be actively involved in the organisation. There has been a great deal of discussion about this request, and it is evident that the somewhat more complicated wording now found in the text is more to the liking of those representing the Council than the very clear requirement which the European Parliament had originally formulated.
My group is nevertheless satisfied, and on behalf of the Group of the Party of European Socialists I would like to emphasise once again that both legal compliance and the involvement of employees and those representing them are important for EMAS, and I await the Commission's assessment with bated breath.
Mr President, I would also like to congratulate the rapporteur on producing a result that is good for Parliament. I also think it very important that the whole basis for working has been the notion that first we have to endorse current legislation and then these voluntary agreements can be made in addition. In fact, working on this basis we could imagine too that in the future new agreements could be made with companies. We must clearly define those areas in which we should try to achieve important goals as far as the environment is concerned faster and perhaps more effectively, within the framework of legislation.
This proposal is now extending the system that has been in force since 1993 by including various organisations having environmental impacts. We are no longer just speaking about industrial companies, which is good. Pro-active participation in matters of the environment is important not only for the environment but also for businesses themselves. The present-day consumer is laying ever greater emphasis on the environmental impact of products when they make spending decisions.
It has been quite rightly said that for this system to be implemented effectively it will take commitment on the part of staff to common values. This in turn will require employees to be properly informed, but they must also be given the opportunity to make their own contribution to the development of environmentally friendly action. It is inevitable that joining an eco-management scheme will require a commitment to making regular environment-related declarations and reports, substantiated by independent experts, and to making them public.
I believe that we are all very pleased that the EMAS regulation which the Commission proposed in October 1998 is now entering the final stage of its adoption. The EMAS regulation which you are considering will set up a solid environmental management system capable of allowing organisations in many activity sectors to have a better environmental performance. It will provide an appropriate answer to the necessity of making both private and public sectors aware of their responsibilities towards our environment on which their activities have an impact.
Last, but not least, the EMAS regulation will lead to the disclosure of reliable environmental information and provide for interaction between different interest groups. This will be an important step in helping to build a bridge between economic operators and public authorities on the one hand, and citizens on the other.
It is therefore with great pleasure that I welcome the agreement on a joint text reached on 22 November 2000 by the Conciliation Committee. I should like to congratulate the rapporteur, Mrs García-Orcoyen Tormo, as well as all the members of the parliamentary delegation and the Conciliation Committee.
Allow me also to hope that European institutions will set an example to contribute to the development of EMAS by applying it themselves. This will be good for the environment and beneficial to the credibility of the European institutions.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Food supplements
The next item is the report (A5-0025/2001) by Mrs Müller, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the approximation of the laws of the Member States relating to food supplements [COM(2000) 222 - C5-0234/2000 - 2000/0080(COD)].
Mr President, I would ask permission to speak regarding the Rules of Procedure. The proposal for a directive which is being debated ought to be rejected pursuant to Rule 143 of the Rules of Procedure which specifies that, at the beginning of the debate on a specific item on the agenda, its inadmissibility may formally be moved. I am making such a proposal, and the reason why I think the proposal for a directive ought to be considered inadmissible is that it is, in my view, contrary to the Treaty. It is contrary to Article 152 of the Treaty, relating to public health, and there is no doubt that this proposal for a directive is entirely motivated by a concern to protect public health. Article 152 specifies that incentive measures may be taken, but excluding any harmonisation of the laws and regulations of the Member States. The proposal in question provides for a particularly intensive harmonisation of the laws and regulations of the Member States and is therefore contrary to Article 152. I searched the Commission' s proposal and Mrs Müller' s report in vain for a discussion of this question of where authority lies. I think the debate should be considered inadmissible until it has been clarified that the problem of authority is in order, and I would request that a vote be taken.
Does anyone wish to speak for the motion?
Mr President, I should like to speak in favour of the proposal, for it must stand to reason that Parliament has to keep to the basis of the Treaty. If there is the slightest suspicion that Parliament is not complying with the basis of the Treaty, then negotiations should be suspended until the matter has been clarified.
Does anyone wish to speak against the motion to consider the report unacceptable?
Mr President, Commissioner, ladies and gentlemen, when the Commission presents a proposal for a directive to us, I naturally assume that it is legally in order. That is one of the reasons why I was appointed rapporteur. I believe that there can be no question of our not voting on this directive.
We have heard one speech for the motion and one against.
For the sake of clarity: if you vote for this motion, you consider this report unacceptable. If you vote against the motion, you consider it acceptable and we will therefore proceed to the debate.
Mr President, with an issue of this importance it is necessary that we indicate to those still on the premises that a vote is taking place. It is very unusual for a vote to be called in this way with about 12 Members in the House. Many others outside are completely unaware - as are those of us who are here who happen to wish to speak in this debate - that this issue is being considered.
If there is a way in which you can alert those on the premises of Parliament to that fact that there is a vote and adjourn until they are present, maybe we will get a more representative result.
Mrs Whitehead, I do not have the means to inform those who are elsewhere in the building. If a Member is interested he or she is in the Chamber.
Mr President, it is highly irregular that people are behaving so undemocratically as to continue to make comments during the vote, and secondly, we have now voted. It is for you to announce the result of the vote, and then we will simply carry on with the debate. I believe that is the only way, and the best way, to deal with a topic that we have already spoken about on so many occasions before.
(Parliament rejected the motion)
Mr President, Commissioner, ladies and gentlemen, when we talk about food supplements, we chiefly mean vitamins, minerals, fatty acids, amino acids and certain other substances. So we are not talking about enriched food, nor about food additives. We are talking about concentrated sources of nutrients supplied either individually or combined in the form of capsules, tablets, powder or similar presentations.
Vitamins and minerals are involved in many biochemical processes in the human body. An optimal supply of these substances is vital for human health and performance. I regard it as being very positive that we can enrich our daily intake of food with vitamins and minerals.
This directive on food supplements provides for the approximation of the laws of the Member States. Some Member States currently classify food supplements as food, and others as medicines. The directive clearly classifies them as food products, which creates a level playing field for manufacturers and also removes existing barriers to trade within the single market. At the same time, we are establishing legal certainty for European consumers.
The Commission' s proposal is therefore basically to be welcomed. However, discussions in Parliament have made it clear that certain parts of the proposal need to be modified. I particularly wish to highlight the area of application. The Commission's proposal for a directive adopts a rather narrow approach as regards the substances it covers. This applies firstly to permitted minerals and their compounds. Some important minerals are not covered by the Commission proposal, despite their being used in many EU countries. These minerals should be accepted as a matter of principle. Of course chemical compounds still need to be submitted to scientific tests. This needs to be done before the directive enters into force, in order to avoid important food supplements having to be withdrawn from the market. In addition to vitamins and minerals, there are also other substances covered by the term "food supplements". But we should not overreach ourselves and try to regulate everything in one go as regards food supplements on the market.
There is a consensus that other substances besides vitamins and minerals need to be subjected to scientific tests before they are covered by the directive. Nevertheless, defining these additional substances using the heading "physiological" brings with it new problems as regards classification as medicinal products or drugs, and would totally confuse the market situation, which is quite contrary to the aim of the directive. Blurring the dividing line between medicines and food supplements would lead to a lack of clarity as regards health-related claims, which have not so far been regulated. Surely none of this can be the objective of this directive on food supplements.
As regards dosage and thus consumers' health, the system of safe maximum amounts is to be welcomed. Nevertheless, we also need to ensure that consumers do not run the risk of substantially exceeding the daily requirement of food supplements when they take a daily vitamin tablet. With vitamins A, D, and B6, for example, there would be a health risk. The Commission proposal clearly covers this. I totally support this.
With regard to food supplement labelling, the proposal for a directive provides for clear consumer information. Labelling should tell consumers how to use vitamin and mineral products correctly. Products are required to meet the highest purity and quality standards. Both individual substances and the final product have to be produced in accordance with good manufacturing practice. A compulsory notification procedure is essential in order to guarantee minimum levels of official control. Above all, notification is only meaningful if a uniform procedure applies to all Member States. This directive will provide European consumers with a common legal framework which places great value on product safety and helpful labelling without limiting the range of products on the shelves. In other words, it provides a legal framework guaranteeing the free movement of goods whilst simultaneously ensuring a high level of protection.
Finally, I would like to very warmly thank the shadow rapporteur for working with me in such a cooperative way. Many thanks, Mrs Corbey.
Mr President, I would like to congratulate the rapporteur, Mrs Müller, on this report, and I am full of admiration for the very open way in which she has conducted her work and consulted with everyone. So I do not understand why Mr Bonde, Mr Blokland and friends, are now trying surreptitiously - because she also consulted with the EDD Group - to postpone this debate without reference to the rapporteur. This is unacceptable by the moral code of this House. I also have respect for the expert way in which the rapporteur has mastered the technical ins and outs of the dossier. We have Mrs Müller to thank for the fact that the text of this directive has been extended and improved.
Food supplements are used, indeed consumers often need them, but the industry varies a great deal from Member State to Member State. In addition, you can order everything from the Internet nowadays, all the products are freely available everywhere, and special firms have been set up, which makes it all the more necessary to create a single market for consumers. This means harmonisation, harmonisation for the consumer. The consumer must be given sound information and must know what is permissible and what is feasible, that is necessary. But it is also necessary for the industry because the industry is now being given the opportunity to supply the whole European market, and Mrs Müller has extended the directive in several ways which will please not only the consumer but industry too.
A discussion has now got underway on the physiological function. What occurred to me, and I have said the same to the industry today, is that when you visited the industry the first time round, you had no problem with this aspect, and at the end of the saga the members of the industry told me that they understood that they were allowed to maintain it in those countries where it is now, but that they were also very keen for us to go that extra mile. Mrs Müller has made an excellent job of presenting this proposal, which can be extended at a later date, and I would like to thank her cordially for this.
Mr President, we are discussing a very important directive today. The market for food supplements is developing apace. This has to do with people' s lifestyles and eating habits. It also has to do with consumers' insecurity about their own health. People' s health is a matter of the utmost concern. Food supplements can be an aid to health, so those who can afford it will gladly buy themselves good health. But we must also be aware that it is easy to talk people who are insecure into feeling that they must buy themselves good health, and that quality is not always guaranteed. We must therefore separate the wheat from the chaff. The consumer is entitled to safe products and sound information.
There are major industrial interests at stake when it comes to food supplements. There is no internal market but there are numerous rules at national level. This is inconvenient, but as the PSE Group sees it, consumer protection must take precedence at the end of the day. Divergent national provisions, uncertainty as to the safety of products and a growing market clearly demonstrate the urgent need for a European directive on food supplements. That is why the Commission's proposal is so important. The Commission has established a clear basis for determining safe upper limits of vitamins and minerals. I am pleased to compliment Mrs Müller on her consistent, professional and serious approach.
On behalf of the PSE Group, I would like to broach three subjects. Firstly, the scope of the directive. The Commission has proposed that only vitamins and minerals should be brought within the scope of application of the proposal. That is understandable but it fails to take into account how the industry has grown. Herbal extracts, amino acids, and essential fatty acids are used in food supplements too. I personally think it is important to define the scope as broadly as possible, thus including substances with a nutritional and a physiological function alike. The advantage of this broad definition is that it creates legal certainty for producers and gives consumers a wide choice of safe products.
The second point I would like to address is the need for scientific testing. Far and away the most important aspect of this proposal is the principle that only ingredients that have been scientifically tested are permissible. The maximum permitted quantities are determined according to the basic principles laid down in Article 5. That is the basis for consumer confidence. Naturally, any country may decide for itself whether or not to permit untested ingredients. The directive does not detract from this in any way. But it is unacceptable, to my mind, for them to enter into circulation in the internal market without so much as a by your leave. Scientific research and approval are required for that to happen.
Lastly, a few words about labelling. It is very important for the information to be correct and to include a warning about exceeding the dosage. A good diet is crucial and is an aid to good health. No consumer should be put to great expense as a result of misrepresentation and no consumer should feel obliged to buy good health.
All in all, I think it is a marvellous proposal. Once again, my sincere thanks to the rapporteur. We support this report wholeheartedly, subject to guarantees that ingredients are scientifically tested.
Mr President, in 1999, the turnover in the European Union for vitamins and minerals alone was over EUR 1 600 million, even without taking other food supplements into account. That just shows how fashionable these products have become, which is quite natural, when all is said and done. The wish to be and to stay healthy is probably the most widely shared one. Every day, then, millions of European citizens take thousands of pills, capsules and tablets. It also shows how urgent is the need for regulation of this market in Europe, a market which is expanding rapidly, lacks transparency, and, above all, varies greatly from one Member State to another, as has been noted. The differences are sometimes quite considerable and concern areas such as product composition, dosage, and criteria relating to purity, labelling or the required approval procedure.
We must, therefore, fill these gaps so that we can protect consumers, so that they are extremely well briefed and as clearly informed as is possible, while enabling the free movement of goods within the European Union, as, I am sure, everyone will agree. When voting on Mrs Müller' s excellent report, on which we must congratulate her, the Committee on the Environment, Public Health and Consumer Policy included vitamins and minerals in the definition of food supplements, as well as other substances listed in the annexes. We welcome this contribution. Our aim was to ensure that, in the long term, the directive would cover all the food supplements already on the European market, so that European consumers can enjoy the same safety guarantees.
In the same spirit, our group tabled three additional amendments, Amendments Nos 33, 34 and 35. Amendments with the same effect were also tabled by the Group of the Party of European Socialists, seeking to ensure that the scope of the directive includes substances that have physiological effects, i.e. non-nutritional substances which are nonetheless vital to a person' s well-being. Fibre, which is known to aid digestion, in the same way as plant extracts, is included. I would like to point out that this proposal was already included in the text of the French Presidency and is currently in that of the Swedish Presidency. The very reason that we are here today is to create a legal framework in order to harmonise the sale of these food supplements.
We should not create a legal void in Europe with regard to ingredients which have physiological functions. There are millions of consumers who would find that incomprehensible.
Mr President, I very much welcome the guiding principles of this directive, namely the safety of the consumer and the single market. The basic underlying food-safety legislation is that safety should be established on the basis of scientific risk assessment and that consumers should be able to purchase products of their choice provided that they are safe. It is important that safety criteria form the basis of the directive, rather than arbitrary recommended daily allowances which would be unnecessarily restrictive and not related to safety.
In the UK and Ireland we indeed have a liberal regime and consumers there do not want their rights restricted. Most vitamins and minerals have a clear nutritional function; other ingredients commonly included in supplements are not nutrients and do not therefore have a nutritional function but do have physiological function. The definition of a food supplement in the directive should reflect all supplements.
If products are now excluded from the general definition, there is a danger that such products will in the future fall outside the scope of the legislation and remain unregulated. I very much recommend that you take on board the physiological function which unfortunately the rapporteur - and I do not agree with her - asked to be excluded from the report.
Mr President, in connection with Parliament' s debate on the proposal for a directive on the approximation of the laws relating to food supplements, I have received hundreds of approaches in the form of approximately 500 signatures by way of protest and a long list of detailed e-mails and letters from ordinary, concerned Danes and from professionals who are nervous that their access to food supplements might be limited. I assume that it is not only Danish consumers who are expressing this great interest in the directive. Those who have approached me have all pointed out that a number of experts have placed many question marks over those investigations showing that vitamins C, E and A in particular may be dangerous in too high doses, and that alternative investigations seem specifically to show that high doses of these vitamins have had positive effects free from side effects. Claim and counter-claim, then. Because the need for vitamins depends upon a long list of factors which differ from one Member State to another, such as climate and which vitamins are present in the traditional food, the question arises of whether this area is at all suited to EU harmonisation. Ole Krarup also sowed the seeds of doubt about the legal basis. When these differences are taken into account and the major interest of consumers taken seriously, my conclusion is that a vote against the proposal for a directive is called for. Laws governing food supplements ought to be established at national level where both the individual consumer and the non-governmental organisations have a much greater opportunity to have their views heard and considered and where, therefore, the legislators also have a better opportunity to assess the different positions.
Mr President, I am sorry that most of those who sought to stop this debate did not bother to stay to hear it. I compliment the rapporteur on her report and all the work she has put in.
Food supplements can be a tonic or a health aid. In rare cases the nature of the supplement or the nature of an individual mean that too great a dosage could be harmful, and so, for generations, we and other countries have set safe upper limits. With these and with proper labelling the consumer can exercise a safe, free and informed choice. In Britain, Ireland and elsewhere we have not gone down the route of some of our fellow Member States, which is to take the recommended minimum daily allowance that was set by the American Government in 1943 to ensure that GIs serving in Europe did not suffer from scurvy and beri beri, and to treat that as the basis for maximum intake before classification as a pharmaceutical. We fear that route leads to higher costs to consumers or an incentive to use unregulated foreign suppliers. Our belief is that the two systems can coexist. That is the purpose of Amendment No 50, in my name and that of Mrs Doyle and others. It allows the RDA to be taken into account when it is close to the upper safety limit.
I believe that the positive list, as it stands, is far too limited. We should at the very least expand it by the amendments to this effect. Labelling must allow for accurate health messages, such as for folic acid.
Lastly, I support the reinstatement of the word "physiological" alongside "nutritional", as otherwise a significant number of items on sale and acceptable today could risk being banned. It was a word included, I believe, at the behest of the Council's working party of experts. Folic acid is an example.
These are not just my views and those of my delegation. They are the views of the British Labour Government and, more importantly, the views of the new UK Food Standards Agency.
Mr President, I am glad to be able to follow someone who has so vigorously supported the Labour Government, as Mr Bowis just did. I would also like to congratulate the rapporteur after the sometimes stormy passage of her report and the mini-ambush which she almost suffered tonight.
In the UK we are the largest manufacturer - and indeed consumer - of health supplements of one kind or another, vitamin and mineral supplements to the diet. We have been stringent in ensuring that false claims are never made for them, and that is why in the UK they have never been marketed as medicines. But they do bring benefits to millions who would accept that they are a supplement to, but not a substitute for, a balanced diet. We believe that the upper safe levels are sufficient to make the difference between foods and medicines even clearer. Obviously the situation is different in some other Member States, and any attempt to regularise the position makes sense in the general context of emergent food law.
I support the rapporteur's view that all substances which have been validly in use in the Member States, according to the laws of those countries, should continue until such time as they can be tested and perhaps found wanting. I rather doubt if many will be, and I do not think that the annexes themselves contain anything like the number of exceptions that we should see.
With every day that passes, we hear of other substances which are causing concern because they may be excluded. That is why the word physiological - and I would beg the rapporteur to think again even at this late hour - is important in terms of people who are genuine sufferers and who derive great benefit from these products. We ought to hear from the Commissioner tonight that there will be measured progress towards effective analysis by the requisite deadline, be that 2004 or later. Effective labelling, so that the consumers can choose both the context and the regularity of what they are getting, is the best way forward. That will help many consumers and worry none.
Mr President, I would like to support my colleague Nuala Ahern's comments that physiological products should of course also be included. However, I welcome the fact that vitamins and minerals are classified as food products, as I believe that we should give responsible consumers the option of using them. But I also believe that the Commission should be asking why food products are losing so much of their vitamin content, for example why broccoli has lost 80% of its vitamin content over the last 10 years. I would like to make a particular appeal for labelling not just of ingredients but also of production methods. There are vitamins which if naturally produced are more effective then when they are synthetically produced. I believe that consumers also have the right to know whether or not they have been produced using genetic engineering.
I would like to pick up one last point relating to what Mrs Sandbæk said. I particularly wish to call on the Commission to make sure that this report is not misused to support "functional" foods, because I agree with Mrs Sandbæk that traditional foods should not be artificially enriched with added vitamins. But I wish to stress that we welcome consumers being given the option of taking additional vitamins.
Mr President, in the UK there are no specific laws controlling the sale of supplements sold as food. As a consequence, the UK consumers enjoy access to a relatively wide-range of products with minimal restrictions and competitive prices. No one is forced to buy these products and those that do buy them tend to be well informed about their purchases.
Thus, for the Commission to suggest that we approximate our laws on food supplements is in fact to propose creating laws that do not exist at present in the UK. The reason the UK Government has not created them is that there has been no need for them.
By and large the market regulates itself and where false claims are made, unsound or potentially dangerous products are marketed, the existing legal structures have proven adequate. Nor in the market where there is considerable international trade have any particular difficulties been experienced with the movement of goods and a healthy trade on the Internet has developed and is expanding.
There would seem to be scope for the admirable dictum: "if it ain't broke, don't fix it". Apart from keeping the technocrats busy with yet more interference in other people's lives, there is no need for additional law in this sphere. The Commission should not be attempting to make it. We would be better off without it.
Mr President, I would like to heartily congratulate Mrs Emilia Müller on the extremely well-balanced report she has produced. Indeed, as a research scientist, I cannot fail to appreciate the scientific rigour with which such a sensitive subject, where there are so many sometimes conflicting positions, has been treated.
I would like to thank the Commission for accepting the amendment I tabled on the need for good manufacturing practice to be followed in the preparation of the different vitamin and mineral supplements, for that is the greatest guarantee of quality in terms of consumer protection. Similarly, an excessively permissive position was not adopted on the doses to be used, and rightly so; indeed, the framework of the recommended daily intake was used in specifying doses, thus avoiding encouraging the idea that the greater the dose the greater the effect.
As a pharmacologist, I must point out that, both in terms of pharmacokinetics and in terms of pharmacodynamics and toxicology, for example, excessive doses can have the opposite effects to those desired or can even, if taken over long periods, harm major organs and systems of the body, which means that there is absolutely no need to increase the doses of mineral vitamins to the maximum level tolerated.
In conclusion, Mr President, in my opinion, Parliament can adopt once and for all the document adopted by the Commission.
Mr President, I would like to join in congratulating Mrs Emilia Franziska Müller on her excellent work on this directive.
There are two principles that govern Community food legislation on which, fortunately, this directive is also based: food safety and the guarantee that the label provides adequate and correct information. It is essential that we remove any risk to the health of consumers caused by free choice, and ensure that they can make their choice based on accurate and clear information that does not lead to confusion or deception. Consumers must have access to clear instructions on the dosage and use of the product. In many cases, as had already been said, it has been found that ingesting some food supplements in excessive doses causes serious health problems. This is not acceptable, and we need to ensure, through Community legislation, that there is good, consistent information across all the Member States.
Focusing on Article 2, both the work of Mrs Emilia Franziska Müller and that of the Committee on the Environment, Public Health and Consumer Policy as a whole provide a legal concept of a balanced food supplement. The scope of application is neither too limited nor so wide that it enables products that do not comply with what a food supplement is to come under the definition.
With regard to Annex I, I think that, finally, the proposal from the Committee on the Environment, Public Health and Consumer Policy, which has been successively extended with compromise amendments, is correct and should be adopted by this House.
With regard to Article 5, which sets out the maximum quantities of vitamins and minerals in food supplements, according to letters a), b) and c) of paragraph 1, I think it is necessary to keep these sections, as the approach that we should take in Europe should be strict, maintaining control of the maximum level of vitamins and minerals based on the maximum safe intake levels. On this point, I would support the idea that a European approach should opt for greater defence of consumers as opposed to an option of greater deregulation. In this respect I welcome the fact that we are 16 against 15.
Mr President, I should like to thank Mrs Emilia Franziska Müller for her patience with me for making her job a lot more difficult than it might otherwise have been. Quite truthfully, a lot of what Mr Titford said resonated very strongly with me. I took some persuading that a directive such as this was necessary at all. I finally accept that, for example, in relation to oil-soluble vitamins there is a case to be made in terms of safety. But having scoured medical literature and asked colleagues to point out to me the scientific and medical evidence, I cannot find examples of people who have overdosed or killed themselves with vitamin C and various others.
Commissioner, as one of the busiest commissioners it is a matter of some fascination to me that this particular directive should come out of the pile, given the workload you have. I cannot understand the priority it has been given, but I accept that there is a general need to have harmonisation at upper safe levels. Basically we must be driven by informed consumer choice and safety. We must assume that the intelligence quotient of the average European citizen is reasonable. We must desist from getting into the 'nanny state' frame of mind. Dare I suggest that the next directive - seeing as you are in this mode at the moment, Commissioner - should be a directive on bedtime. When we get up in the morning can we go to bed at night? There seems to be a need to direct our lives, to minimise risks and to tell us what to do. Please do not take me seriously but I really am frustrated with the way we are headed.
Points made in relation to the physiological effects must be reinstated. I appeal through the President to my colleague to look at this again. I am quite upset at the way the oral amendment was bounced. I do not want to be told that I cannot take fibre, garlic, cranberry juice or folic acid, if I happen to be pregnant. I do not want my life regulated to that extent. It brings the Commission and the European project into disrepute with citizens who are otherwise not Eurosceptic at all. I appeal to you to get the balance right. It is most important.
Mr President, Commissioner, I would also like to join in congratulating the rapporteur, who I think has done an excellent job, and the rest of the members of the Committee on the Environment, Public Health and Consumer Policy, who have also worked hard.
One of the objectives of this directive is to harmonise, and the directive has been drawn up - the Commission says so - to eliminate barriers to internal trade. But it does not fully harmonise, as there may be differences between the Member States in the way that they deal with the declarations on the products.
Ladies and gentlemen, the internal market does not work. At the end of 2000 the number of violation proceedings initiated by the Commission associated with this problem was 27. According to the Commission, this diversity of regulations has created barriers to Community trade, and the principle of mutual recognition has not solved the problems. Harmonisation is therefore necessary.
I am going to refer specifically to Amendment No 51, which is tabled by a group of us who have a series of problems, as the situation of lack of definition that the legislation of eight Member States is currently in could result in the production and sale of these food supplements, which are not included in this directive, being banned, once it is transposed. Meanwhile, the national legislation of the other Member States that regulate these food supplements would allow them to be produced and, as a result of the rules of the internal market, to be sold across the European Union.
Commissioner, this is not harmonisation. We need to allow the production and sale of such substances in the countries where there is no national legislation, as long as their composition is identical to the substances that are already sold in one or various Member States, while Community rules, through its scientific committees, extend the scope of application of this directive.
Mr President, I am pleased to be here tonight for your consideration of this proposal for a directive on food supplements. This proposal aims to harmonise very divergent national rules by ensuring that consumers will be able to choose from safe products bearing adequate and appropriate labelling. I would like to thank Mrs Müller for her considerable efforts to prepare this report and for her overall support for the proposal. I know that she has had a very difficult task. This is evident from the number of amendments that were tabled in the Environment Committee and the number of additional amendments tabled for Parliament.
The most sensitive issue, judging from the amendments tabled, seems to be the range of ingredients that may be present in food supplements. Recital 6 of the Commission's proposal recognises that various nutrients, including vitamins and minerals and other substances such as fibre, plant and herbal extracts, may be ingredients of food supplements. It lays down specific provisions only on vitamins and minerals which are nutrients as a first stage, because that is how far scientific knowledge allows us to go today.
The intention is to lay down specific rules for other nutrients and other ingredients at a later stage as scientific knowledge improves. It is understood that, until the adoption of specific harmonised Community provisions and without prejudice to the provisions of the Treaty, national provisions on these other nutrients and ingredients may be applicable. I agree with the last sentence of the justification for Amendment No 1. The specific rules on vitamins and minerals laid down in the future directive should be applicable to food supplements containing vitamins, minerals and other ingredients. Otherwise it would be very easy for an unscrupulous manufacturer to avoid applying these rules by adding just a small quantity of another ingredient to a product.
I can, therefore, accept Amendment No 1 in principle with necessary drafting changes that will depend on the final wording of Article 2. Amendments Nos 29, 37 and 41 add to the text of Amendment No 1 the principle that specific rules for these other nutrients and ingredients should be prepared when the science enables us to do so. I accept this principle. However, and in terms of drafting, I can accept Amendment No 37 with some drafting changes, but I cannot accept Amendments Nos 29 and 41. Amendment No 5 purports to introduce in the definition in Article 2 what is explained in Recital 6. Food supplements are concentrated sources of nutrients and other substances, or ingredients as they are called in Recital No 6. This would clarify the definition, an essential part of the directive. I can therefore accept No 5 in principle with drafting changes to ensure coherence of the text.
Amendments Nos 33 and 44 have the same purpose as Amendment No 5 and the clarification goes further in stating that these substances have a nutritional function, as have vitamins, minerals and amino acids or a physiological function, as has fibre or some antioxidants extracted from plants. So I can accept Amendments Nos 33 and 44, provided that the status of the substances that would thus come under the scope of the directive is very clear, both in terms of the criteria that would be applicable for drawing up positive lists and their status until these positive lists are adopted.
Amendments Nos 34 and 46 refer also to Article 2 and are acceptable because they follow the same logic as Amendment No 33. However, from the drafting point of view the proposed addition should be separate from the provision of Article 2(b) so I can accept them with that drafting change.
Amendment No 45, an alternate to Amendments Nos 34 and 36, is in line with Amendment No 5 which I could accept. Here again the proposed addition should be separate from the provisions of Article 2(b). I can therefore accept Amendment No 45 with the necessary drafting change.
Amendment No 6 on the same point is an alternate that creates confusion. The justification given in the committee's report would seem to be in line with Recital 6 and with the proposed text of Amendment No 5 by acknowledging that ingredients such as amino acids, fatty acids and herbal extracts are included in food supplements. But the proposed text is in contradiction with them by limiting such ingredients to those having a nutritional function. I cannot see the reason for this limitation and therefore cannot accept Amendment No 6.
I can accept Amendment No 2 to Recital 7 and also Amendment No 4 to Recital 14, which is a technical correction to the text of the proposal.
Amendment No 7 concerns the definition of dose form. This is a highly technical matter. I understand that concern is expressed from many sources to have a workable definition that depicts current practices. This is also our aim. I can accept Amendment No 7 in principle but with drafting changes necessary to achieve the stated aim of flexibility.
Amendment No 8 would add a new paragraph to Article 3 with the same text as that proposed for addition to Recital 6. As for Amendment No 1, we have no problem with the principle but the inclusion of the same text in that article is not necessary. Therefore I would not accept Amendment No 8.
Amendment No 51 has partially similar aims to Amendment No 8 and goes further to set rules concerning the principle of free circulation of products. I hope you agree that this cannot be done in a few lines in this specific directive and I cannot accept Amendment No 51.
Amendment No 9 refers to Article 4 and the purity criteria of substances listed in Annex II. I can understand the wish to be more concrete here. In fact, since the tabling of this proposal, appropriate wording regarding purity criteria has been agreed and included in Community legislation, namely the directive on nutritional substances that may be used in the manufacture of foods for particular nutritional uses. This text refers to Community purity criteria that are already adopted for some of the substances in Annex II and to purity criteria recommended by international organisations. For the sake of coherence, the same text should be included in this proposed directive. I can accept the spirit of Amendment No 9 but with drafting that is in line with already agreed Community texts.
Amendment No 3 on Recital 9 is one of a series of amendments concerning procedures and the working rules for managing the directive. Regarding the revision of the lists of the annexes, the Commission may respond to a request by a Member State, a stakeholder including a manufacturer, or take the initiative to set in motion the procedures for adding to the annexes, or it may reject the request of the manufacturer. Amendment No 3 is not acceptable because it constitutes a restriction on the Commission's right of initiative.
Amendment No 10 reduces the procedure of modifying the annexes, which includes both scientific assessment and the subsequent adoption of a Commission directive, into a procedure of evaluation of the safety of substances. It also aims at specifying in this directive working rules for the Scientific Committee for Food. This is not a subject for legislation. Therefore, Amendment No 10 is not acceptable and for the same reason I cannot accept Amendment No 25 which also lays down working procedures for the Scientific Committee for Food. Amendment No 11 poses the same problems that I mentioned regarding Amendment No 6. It also poses problems from the procedural point of view.
The Commission must preserve its right of initiative as to when to present proposals. Therefore, I cannot accept Amendment No 11. For the same institutional reasons I cannot accept Amendments Nos 35 and 47 despite the fact that they include references to ingredients with nutritional or physiological functions.
Amendment No 13, the last on procedures, proposes that the comitology procedure referred to in Article 5(3) shall be subject to the principle of transparency. Of course, I would not deny this but I have a problem dealing with this issue in a specific vertical directive on food supplements. The principle of transparency is a general one to be applied to procedures dealing with products across the board. You are currently considering our proposal for a Food Act which includes provisions on transparency applicable to all foodstuffs. Therefore, I cannot accept Amendment No 13.
Amendment No 12 to Article 5(1) makes a valid point that requirements of children and adults be taken into account when setting maximum levels for vitamins and minerals. The principles can be extended to take into account, and I quote, "sensitivities of different consumer groups" and not only children and adults. Further, the point may be inserted in a more appropriate place in the article than the one suggested, therefore I can accept Amendment No 12 in principle, subject to drafting changes.
I now move to a number of amendments that concern the labelling provisions of the proposal. Amendment No 14 refers to the name of the product. In terms of labelling there is very little significant difference between the name of the product and the labelling. The name of the product must be set in EU legislation otherwise Member States can do that at the national level. This would create confusion for consumers. For this reason, I cannot accept Amendment No 14, however I take note of your request that the name of the product should include the words "food supplement".
The text proposed by Amendments Nos 15 and 28 does not express a different principle than that in the text of the proposal. They are drafting amendments and I am not convinced that they achieve greater clarity on this point and therefore I would not accept Amendments Nos 15 and 28.
I consider that a statement to the effect that food supplements should not be used as a substitute for a diversified diet is important for consumers both for information and education. Therefore I cannot accept Amendment No 16 that proposes the deletion of this provision. I can accept Amendment No 17 that proposes to include on the label a statement to the effect that food supplements should be stored out of the reach of children. Such a statement would provide additional safeguards to avoid accidental ingestion of these products.
Amendment No 18, although well intended I am sure, raises a number of complicated issues. Any food supplement intended for infants under the age of one year would, be to my mind, a product for particular nutritional uses and would be excluded from the scope of this directive as mentioned in Article 1. The case of supplements for pregnant women could give rise to a similar debate. Amendment No 18 would be potentially contradictory to Article 1 and I cannot accept it.
I can accept Amendment No 19. I can also accept Amendment No 20 in principle but with drafting changes that would be in line with the justification for this amendment provided in your report. Amendment No 21 proposes the addition of two sentences to Article 9. The principle expressed in the first sentence that excess doses should be avoided is already covered in Article 6. The second sentence deals with the issue of tolerance limits for declared quantities of certain nutrients that have stability problems. This is a highly technical issue that needs to be considered by appropriate experts and, if necessary, dealt with through technical implementing measures. Therefore I cannot accept Amendment No 21.
Amendment No 22 proposes to adopt the principles of good manufacturing practices by legally binding measures. This is not the practice in the area of foodstuffs and would set a precedent. We have horizontal rules on hygiene and control that apply to all foods and will apply to food supplements also. We have purity criteria for many of the substances that are listed in Annex II and intend to adopt criteria for the rest. These binding horizontal rules seem to us to be enough. Therefore, I cannot accept Amendment No 22. Of course, nothing stops the relevant industry voluntarily adopting specific GMPs for a specific product. This happens often in the food area.
Amendment No 23 would make it obligatory for Member States to require manufacturers to notify authorities of food supplements when marketed. The Commission proposal allows Member States to waive such requirement if they can monitor these products otherwise on their territory.
Member States are opposed to such imposition because they feel this is an issue of subsidiarity and wish to have a free hand in how they monitor these products. I cannot accept Amendment No 23.
Amendment No 24 also relates to procedures and aims to impose strict time limits for Commission decisions. Such decisions may depend on advice delivered by the Scientific Committee for Food, positions of Member States and other factors beyond the control of the Commission. For this reason I cannot accept Amendment No 24.
Amendments Nos 26 and 27 add to Annexes I and II more minerals, vitamins, preparations and mineral salts. I must be clear on this issue: I cannot accept any additions there in the absence of a positive safety evaluation by the Scientific Committee for Food. I cannot accept Amendments Nos 26 and 27.
On the other hand, Amendments Nos 30, 31, 32, 36, 38, 39, 42, 48 and 49 aim to establish a list of vitamin preparations which should be given priority for safety evaluation and eventual incorporation in the list of substances that may be used in the manufacture of food supplements. I can agree that the principle be expressed in a new recital as proposed in Amendments Nos 30, 38 and 42.
It should be noted that Annex II includes only vitamin preparations and mineral salts. It does not include other ingredients. It should also be noted that the procedure referred to in Article 13 is not applicable to the evaluation of the substances in question. That procedure concerns the addition of substances to the list and includes as a step their evaluation. Therefore the proposed new recital would have to be drafted accordingly. I can accept Amendments Nos 30, 38 and 42 with the appropriate drafting changes.
However, the corresponding article proposed by Amendments Nos 31, 36 and 48 is not acceptable either from the drafting point of view or from the institutional point of view. So I have to say "no" to Amendments Nos 31, 36 and 48. However, we should discuss this further, afterwards, to find a satisfactory solution for everybody. An article along the lines of this recital, making reference to priority for evaluation of certain substances that are listed in a separate annex could be explored by all institutions involved in the process.
Amendments Nos 32, 39 and 49 cannot be accepted because they are directly linked to Amendments Nos 31, 36 and 48. However this should not be taken as a judgment on the substances contained therein.
I should like to thank Parliament for the support it has given to the Commission in having scientific risk assessment for the basic criterion for setting maximum levels of vitamins and minerals in food supplements. Article 5 is finely balanced to ensure the required high level of protection for the consumer. Amendments Nos 40 and 50 would upset this balance and therefore cannot be accepted.
Finally, I come to Amendment No 43. I do not see what are the testing procedures set out in this directive that other ingredients should comply with. Therefore I cannot accept Amendment No 43.
In conclusion, the Commission can accept Amendments Nos 2, 4, 17, 19, 33 and 44 as such, and Amendments Nos 1, 5, 7, 9 12, 20, 30, 34, 37, 38, 42, 45 and 46 in principle, with drafting changes. The Commission cannot accept Amendments Nos 3, 6, 8, 10, 11, 13, 14, 15, 16, 18, 21, 22, 23, 24, 25, 26, 27, 28, 29, 31, 32, 35, 36, 39, 40, 41, 43, 47, 48, 49, 50 and 51.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Two or three-wheel motor vehicles
The next item is the report (A5-0015/2001) by Mr Lange, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive amending Directive 97/24/EC on certain components and characteristics of two or three-wheel motor vehicles [COM(2000) 314 - C5-0334/2000 - 2000/0136(COD)].
Mr President, Commissioner, motorised two and three-wheel vehicles, that is motorcycles and scooters, are mainly used in two areas. Firstly, to respond to the need for mobility in urban areas and, secondly, for leisure purposes, particularly in sensitive areas of countryside with many attractive bends. In both areas, and I say this as a motorcycle enthusiast, the drivers of these vehicles have a special responsibility, because two-wheel vehicles should not have a greater impact on urban areas or sensitive areas of the countryside than motor cars have. It is therefore both legitimate and essential for us to ensure that motorised two and three-wheel vehicles should have the same level of emissions as motor cars. The European Parliament has set a very successful example through its input into legislation reducing emissions from motor cars, with the introduction of EURO III and IV, and also emissions from both light and heavy commercial vehicles, with a view to improving air quality in Europe's cities and sensitive environmental areas. We cannot therefore make an exception for motorcycles and scooters. Hence this proposal that there should also be a two-stage approach for motorcycles and scooters, with the first reduction stage being introduced in 2003 and a second reduction stage, and this is the important thing, coming into force in 2006.
Industry naturally needs time to develop new engines and new exhaust emissions cleaning systems. We must give industry this time, and that is why the second stage in 2006 is important. The Commission's proposal for 2003 is essentially the current state of the art - vehicles complying with these limit values are generally speaking already on our roads. There is already a list of registrations which indicates that over 80 vehicles already comply with the 2003 values. We do not want to tinker about with that - what we want is a second binding stage for 2006, applying the EURO III 2000 motor car levels to motorised two-wheel vehicles.
However, we want to see one thing start in 2003 that already applies to cars and to light and heavy commercial vehicles. I have in mind concentration on the sustainability of emissions-related parts. Of course, it does not make much sense if a two-wheel vehicle achieves marvellous emission limit values on the test bench if in practice, after just a few thousand kilometres, these limit values are history. That is why we want to see a start made on sustainability for motorised two-wheel vehicles in 2003 and why we also want to create a situation whereby if there is a serious suspicion that particular models are not complying with emission limit values on a long-term basis, the authorities are empowered to check this using in-service surveys to ensure in-use compliance.
I have been told that it is not yet possible to do anything as regards 2006, because we do not yet have a new motorcycle test cycle, and because the test cycle needs to be revised before we can do anything. I do not agree with that. As with heavy commercial vehicles, we have said that it would be good if we had a worldwide cycle, but we want to stick to our objective. That objective is that by 2006 we should achieve a level corresponding to the motor car level for 2000, allowing a little more time for motorcycles, but they must reach that level by then. If there is no other test cycle by then, we will just have to use the same cycle that applies to cars.
Mr Goodwill and I have built in a slightly longer lead time for certain smaller manufacturers who would have particular problems in converting their production lines. I think that is appropriate and does not affect the overall result. I believe that that if we accept the proposals of the Committee on the Environment, Public Health and Consumer Policy and enter into the conciliation procedure with the Council, motorcycle riders will in future be able to exercise both their responsibility and their freedom, and that should be our common objective.
Mr President, Commissioner, the Climate Summit held recently in The Hague dealt with the requirements of the Kyoto Protocol, to notoriously meagre effect. This forces us to confront the seriousness of the situation that the motorised transport sector is currently facing. Transport accounts for a huge proportion of CO2 and NOx emissions, road transport being the worst culprit.
It is true that two and three-wheel motor vehicles only constitute a very small percentage of total road traffic volume. It is therefore all the more striking that their contribution to emissions is relatively high. According to the forecasts of the Auto Oil Programme II, unless there is a change in policy, this proportion will only increase.
The current generation of two and three-wheel vehicles still satisfies the requirements placed on other older vehicles. However, these categories are regularly confronted with more stringent emission standards. In order to allow two and three-wheel vehicles to perform to optimum effect, it is desirable to adapt emission standards on a continuous basis. Therefore, I personally am content with the line proposed by the rapporteur.
As draftsman of the opinion of the Committee on Regional Policy, Transport and Tourism, I am pleased that the rapporteur has advocated a longer period, although not as long as our committee would have liked, for the smaller manufacturers of two and three-wheel vehicles.
Mr President, all in all I am delighted with Mr Lange' s report. The implementation thereof should mean a step in the direction of a sustainable transport system, and, of course, that is what Parliament wants.
Mr President, this amendment to the directive is part of the process of tidying up the loose ends not covered by the Auto/Oil Programme. I cannot wait for the other directives coming along on small pleasure craft and the small spark ignition engine which will complete the story.
Motorcycles constitute a very small percentage of traffic volume. Advances in engine technology for cars and trucks coupled with a 6% rise in motorcycle mileage in the 1990s have meant that the proportion of pollution from bikes is increasing. I therefore welcome this proposal but with certain reservations.
My major concern is the short time between 2003 when the new standards will apply to new models and the date when that is extended to all new motorcycles. This will put tremendous pressure on the smaller European manufacturers, like Triumph and CCM in the United Kingdom. Although these modifications are technically feasible, small companies do not have the resources to do the work in only 12 months and the development costs would have to be recovered from a smaller volume of vehicles. This would put European manufacturers at a competitive disadvantage as compared with the big boys from the Far East. I am pleased, therefore, that the rapporteur has recognised this by extending this transition phase to two years.
I should also like to congratulate the rapporteur by leading by example by converting his own classic Harley Davidson motorcycle with a retro-fitted catalytic converter. It is not a case of saying one thing and doing another from that side of the House.
I have some reservations regarding on-board diagnostics and in-service testing. Regarding on-board diagnostics, a motorcycle is often the first vehicle that a young person buys with limited resources and therefore this will make the vehicle more expensive. Secondly, I am rather cynical about what the owner of the bike will do when that little green light comes on saying that the exhaust system is not performing to standard. I suspect he may be tempted just to take the bulb out. Maybe at this stage of the game we should keep these two balls in play and see how the game progresses towards second reading and possible conciliation.
Lastly, on the subject of fiscal measures. Whilst I support market solutions like tax incentives, these should be applied by Member States according to national criteria if they so wish. This proposal is to be made under Article 95, that is to say qualified majority voting, and despite the 28 vetoes given up by Tony Blair at Nice, the UK has not yet given up its right to determine its own taxes, and therefore this should not be within the scope of this directive. Subsidiarity is something that should be protected.
Mr President, the proposal for a directive upon which we are about to vote is a substantial step forward in the Union's intention to pursue ambitious goals in the field of the restriction of air pollution. We are currently in a paradoxical situation: although motorcycles represent only 2-3 % of the total volume of transport, motorcycle emissions account for an increasingly high proportion of the total emissions. The amendments tabled by Mr Lange, like almost all those adopted by the Committee on the Environment, Public Health and Consumer Policy, enhance the Commission's proposal. In particular, the insistence on the development of Europe-wide test cycles specifically for motor vehicles, but also the call to make type approval subject to confirmation of the effectiveness of the anti-pollution measures are indications of the European Parliament's will to take firm action in such a sensitive area as this.
In this regard, it would appear important to stress that the majority of these objectives are widely endorsed by the sector's businesses. This means both that Mr Lange's negotiations with them have been successful and that awareness is growing among producers too of the need to contribute to improving our environmental conditions. Therefore, the decision to fix, as of now, not only the date for revising the initial limits set - 2006 - but also the limits for the second stage, is an indication of Parliament's decision to apply continual pressure to industry to make progress.
Moreover, the introduction of the opportunity to revise these limits in line with the hoped-for technological developments is evidence of the will to continue the dialogue with manufacturers in the future as well.
Mr President, I would like to thank Mr Lange for producing another excellent report on an important issue, that of atmospheric pollution and ozone smog. Several hundred thousand motor cycles cause just as much atmospheric pollution in my country, the Netherlands, as all the six and a half million cars put together. We cannot have a situation where new cars have to become exceptionally clean in 2005, but motor cycles get off scot-free.
Nor is it acceptable that new lorries produced after 2007 will become exceptionally clean, whilst motor cycles remain unaffected. So I hope that when it comes to tomorrow' s vote, all delegates will vote in favour of equipping new motor cycles with a catalytic converter in 2006.
Finally, I have a question for the Commission. I believe it is now high time we abolished the exemption for diesel motors, i.e. for trains from 1978. Trains too, must, and could, be far cleaner. I hope the Commission is prepared to respond on this point.
Mr President, Commissioner, the high number of motorcycles on the roads and in the cities of the European Union is a clear reality, particularly in the Mediterranean Member States, which enjoy good weather throughout the year. Mr Lange' s report, whose environmental concern our group shares, constantly compares 2- and 3-wheel vehicles with 4-wheel vehicles. However, their ease of use, the fluidity that they give to traffic in cities, their simplicity for parking and the low cost of purchasing and maintaining them should be more than sufficient reason for the necessary anti-pollution measures not to decrease their use. The European industry needs more time to apply the proposed measures. I therefore ask that the Commission, in cooperation with the manufacturers, evaluate the applicability and the cost-efficiency relationship of these measures and essentially of the periods proposed, as we run the risk of indirectly favouring the large companies in the sector, which are precisely not the European ones.
We need tax incentives to facilitate the sale and use of less-polluting vehicles that are easy to use, improve traffic and are more integrated into our cities.
Mr President, ladies and gentlemen, I would first like to thank the rapporteur, Mr Lange, because he has once again spearheaded a very important debate here. I believe that two and three-wheel motor vehicles are particularly fashionable and in vogue at present and we should therefore make a point of ensuring that they comply with the latest exhaust emission standards.
There has been great progress in research in this field, and it is now up to us to implement this research. The inventory of emissions drawn up by the Commission demonstrates very clearly the progress that has been made with NOx emissions: up to 80% for four-stroke engines as against a maximum of 70% for two-strokes. These values really look quite respectable. That is why I am in favour of staged reductions which, if they are reasonable, will certainly mean great benefits for motorcycle drivers and others using these engines.
Mr President, firstly I would like to thank the European Parliament, and Mr Lange, for their lively debate on this issue. The rapporteur recommends the adoption of the Commission' s proposal on limit values to be implemented as from 2003. The rapporteur, however, is suggesting a second stage for mandatory limit values to apply from 2006. This stage would be based on a test cycle for passenger cars. The Commission acknowledges the need for this second stage. We shall be putting forward a separate proposal for this by the end of 2002. The forthcoming proposal will be based on additional research into the technical performance and economic viability of equipment that is more advanced with regard to reducing emissions. In this next stage, emissions will have to be measured in relation to an improved test cycle. The situation will thus be made to match the real driving dynamics of motorcycles. The Commission has not included mandatory limits to apply from 2006 in its proposal, as it does not yet have access to the information that would give the right sort of scientifically persuasive support to the introduction of test cycles.
The Commission actively supports the development of a worldwide, harmonised test cycle for motorcycles. The work was started in 1999, and in May of 2000 the United Nations Economic Commission for Europe extended an official mandate for this, having the support of the Member States of the EU, Japan and the United States. The work programme is progressing according to schedule. For that reason, we believe that the new cycle will be introduced in sufficient time for it to start being applied in 2006. This is in line with Mr Lange' s views. Consequently, the Commission cannot support the amendments proposing that a decision be now made to start the mandatory second stage in 2006. The relevant amendments are Amendments Nos 3, 5, 10, 11, 23, 24 and 25. However, the Commission is obviously prepared to take part in formulating a general Interinstitutional Agreement as soon as possible.
The rapporteur mentions several measures to ensure more reliably that emission control equipment functions efficiently throughout a vehicle' s lifetime. The Commission recognises the importance of these if we want to make sure that there is a genuine reduction in emissions whilst driving. A motorcycle, however, is a very different product from a car in technical terms. In applying requirements for motorcycles attention has to be paid to the consequences, meaning there has to be a careful appraisal made of technical feasibility and cost-effectiveness.
I might reply to the question put by Mr de Roo regarding rail transport that the matter is also being looked into but no proposal has yet been made.
The Commission in principle accepts the amendments in which the Commission is urged to examine the points of view mentioned earlier. However, we reject the amendments which propose dates for the mandatory application of requirements, or provisions that take no account of the final results of research. This is a reference to Amendments Nos 6, 13, 14, 15, 20 and 22. The Commission adopts the same position with regard to Amendments Nos 8 and 17, dealing with carbon dioxide emissions from motorcycles.
The report contains several amendments the Commission would be able to support, such as Amendments Nos 4 and 12, if Member States were given the opportunity to encourage the retrofitting of emission control equipment and parts in older motor vehicles. The same holds true for Amendment No 1 and the latter part of Amendment No 9, in which it is proposed that a year-long exemption be granted for the special class of trial motorcycles, and the first part of Amendment No 9, which recommends application to present models to start, not from January, but from July, 2004.
The Commission nevertheless rejects Amendment No 26, which would delay application to present models by a whole year. In principle, the Commission also supports Amendments Nos 7 and 16 on requirements for defeat devices and by-pass arrangements, and believes it is able to include such requirements in its current proposal. The Commission can thus accept Amendments Nos 4, 9, 12 and 18, and, in principle, Amendments Nos 2, 7, 8, 16 and 21, and, in part, Amendments Nos 1, 4, 19, 20 and 22. The Commission cannot, however, accept Amendments Nos 3, 5, 6, 10, 11, 13, 15, 17, 23, 24, 25 or 26.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Vehicles with more than eight seats
The next item is the recommendation for second reading (A5-0039/2001) by Mr Miller, on behalf of the Committee on Legal Affairs and the Internal Market, on the Council common position with a view to the adoption of a directive of the European Parliament and the Council relating to special provisions for vehicles used for the carriage of persons comprising more than eight seats in addition to the driver's seat, and amending Directives 70/156/EEC and 97/27/EC [9012/1/2000 - C5-0456/2000 - 1997/0176(COD)].
Mr President, earlier today we heard in the context of the copyright and GMO legislation how it has taken three years for Parliament to reach the point of being in a position to approve it. Can I say that this report has been under negotiation for nine years and it is only now coming to fruition. Since I took over the rapporteurship of this report I have tried to involve all the interested parties from the manufacturing side right through to the user side. On the manufacturing side, I have had several meetings with the European constructors' association as well as individual bus companies. All of these organisations are happy with the common position and the amendments. In fact, they welcome the clarification it brings to the market. I have listened to the users carefully and I have consulted widely. It is only after these consultations that I have put forward the amendments that you have in front of you tonight.
I would also pay tribute to the shadow rapporteurs who worked with me closely throughout the compiling of this report. Unfortunately not all of them were able to persuade their groups to follow the line.
Amendments Nos 1, 2, 3 and 5 are specific detailed technical amendments designed to assist the manufacturers and relate to gangway slopes of 12.5% on existing class I and II buses. These amendments have to be taken in conjunction with Amendment No 7. In Amendment No 6 I am seeking to replace that with Amendment No 10 which refers to the ISO standard and not to separate Member State standards which I had initially put in Amendment No 6. Amendment No 4 sets out in more detail the user groups that this report is trying to assist. This list is, however, neither exhaustive nor prescriptive. It was never intended to be and leaves plenty of scope for the inclusion of others. Amendment No 8 opens up access to public transport to all those groups referred to in the aforementioned Amendment No 4. For the first time, we are making public transport accessible to all those people with reduced mobility. This will be done by providing a kneeling system with either a lift or ramp but it also takes into account infrastructure improvements which have been carried out as well.
Maybe I should declare an interest at this point. Just before Christmas my mother unexpectedly lost her sight. As a son I obviously wish to help her, as I wish to help all visually impaired people within the European Union. It is what I was elected to do and I am sure it is what the vast majority of people in this Parliament were elected to do. These citizens are important users of public transport and they depend on us in the European Parliament to get it right. We have that chance tomorrow by voting for those amendments.
I must, however, also mention Amendment No 9 which was submitted later by the PPE-DE Group. When this came up at the Legal Affairs Committee it went through unanimously but then, all of a sudden, we heard that the PPE-DE Group wishes to reject the common position. I am sorry and disappointed that their amendment rejects the common position. That would set back accessibility for those citizens I mentioned earlier by several years.
I understand that one of the reasons that they are proposing rejection of the common position is because it will shackle the industry. It will tie up the industry in red tape. Can I ask those in the PPE-DE who are intending to speak on this how they would feel if they were shackled to a wheelchair or to sticks or to having to have a guide dog? That is shackling, not what we are trying to do with the industry. I would be ashamed if their Amendment No 9 is carried. I would be ashamed for every Member of this Parliament who puts their hand up or presses a button to vote for that amendment. I therefore urge you to vote against Amendment No 9 but support the other amendments.
Mr President, it has been, as always, a pleasure to work with my friend Bill Miller on these technical directives and I believe that we will have made a significant improvement to this directive if it is approved. So I will not go through the amendments. He has done a good job on that. I just want to address the question of why we on this side have chosen to propose a motion of rejection.
It relates to the whole issue of whether Parliament should be handling technical directives. I recall that in a speech not long ago in this Parliament Commissioner Liikanen talked about some of the problems he is facing on potential pedestrian protection legislation for cars. He presented us with at least 60 pages of complex technical mathematical calculations and he challenged us: is this the sort of thing this Parliament should be considering? This directive is 150 pages long and it has it own share of technical calculations, graphs, charts and other detailed technical provisions. The same arguments apply.
I want to pick up on a point made by Bill Miller. He is right to challenge us on the question about disabled access, but he said and I quote him, "It will make public transport accessible to all users". Regrettably that is not the case. If it were, we would support it. This piece of paper includes provision to make buses more accessible for disabled users, but it does not address the whole question of operating regulations for public transport systems across the European Union. The issues which our colleague Mr Howitt quite rightly says we should be putting in here: changing the infrastructure to make buses more accessible for disabled users.
What have we actually achieved after nine years? Do we really have mutual recognition of technical standards between countries? Have we really achieved the sort of significant advances in safety that we want? I had a look through these 150 pages. I may be wrong - Commissioner, you may be able to tell me this - but I could not find in here any provision for mandatory fitting of seat belts. Why is that not in here if we are serious about the Council saying to us in this document that it has come up with a practicable solution with a high level of safety and user-friendliness. If we really had achieved that, then we should be proud of it.
There are provisions, certainly, for things like strength of superstructure but the worrying thing here - and I ask the Commissioner to address this - is that this is not all. At the end there is a list of things that the Commission and Council want to bring back to us. It does not address school buses. It does not address the latest developing technology of buses. There are going to be new provisions for superstructures. When is all this going to end? When are we going have realistic and sensible measures and the sort of technical committee structure that this Parliament asked you to introduce at first reading in 1997 and which is simply dismissed here? I quote in conclusion: "The Commission was unable to support the approach and in consequence did not amend its original proposal." Not a single word of explanation. That is why my group will be recommending that this is rejected tomorrow.
Mr President, there is much in the text to promote access to buses by disabled people - passenger handrails, non-slip surfaces, standards for wheelchairs and a wide definition of reduced mobility to include all disabled people. However, the key to tonight's debate is Amendment No 8: a guarantee of level access to all new buses in urban areas for persons with reduced mobility. To achieve this requires a boarding aid, a lift or a ramp, because a low-floor bus on its own is not enough. Our failure to agree this crucial part of the text would leave disabled people quite literally falling through the crack, a crack for which we would ourselves be responsible.
The rapporteur - to whom I offer my heartfelt thanks - has forged a compromise which seeks to share responsibility for access between bus manufacturers, operators, local planning and transport authorities. But as we negotiate the final outcome I say to Parliament and the Commission that even a raised kerb at every bus stop can never be the full access solution. Bad parking or obstacles on the pavement can still prevent boarding, whilst a simple manual swing-over ramp, built into the floor of each new bus, is cheap and will work time after time.
Yet nine years after this directive was first discussed, when the disability movement for a generation has put accessible public transport at the heart of its demands, those on the opposite side of the House threaten to vote, not simply against the amendment, but to destroy the whole directive. Do they do so on grounds of cost? No. The study of accessible buses commissioned by my own government shows low operating costs outweighing the marginal extra capital costs, while a 14% increase in passengers brought in extra revenue.
Do they do so because of objections from manufacturers? No. A check today, again in my own Member State, shows that British bus manufacturers and British bus operators are unanimous in their view that they want the directive to go through. Do they do so because of a genuine difficulty at all? No. Because the parliamentary committee that scrutinised these proposals in detail voted for them unanimously.
Mr President, my only conclusion, as we have heard tonight, is that those who oppose do so because they share the prejudice that disability access is an unnecessary technical detail. They are wrong. For a disabled person it means the freedom to travel or the restriction to stay at home. Tonight we have the chance to grant that freedom to vote for accessible public transport. We must and we will.
Mr President, Commissioner, ladies and gentlemen, we have before us today the standard European bus directive, on which we adopted a position at first reading. The rapporteur then was Mr Murphy. Murphy's Law is of course famous, but I have to say that Mr Murphy did a first-rate job, because he recognised that this directive involves implementing a number of important political principles, namely access for the elderly, children and the disabled. We are fully in agreement with that. We need to do something for those groups: buses and public transport must be accessible to them and we want to put all our combined energies into achieving that objective.
So why are we rejecting this directive? Because at first reading the Commission brought forward a proposal comprising over 100 pages of detailed regulations, and during the first reading debate all the groups agreed to reject the directive for reasons of principle. Now the Commission and the Council have come back with their common position, which is not 100 pages long, but 150 pages. At first reading we said that we could imagine at most three pages covering the key political principles. This directive contains some really choice passages of a kind you very rarely find. For example, on page 17 we have Figure 17, which is about permissible configurations for rear corner seats, and shows a plan view of the prescribed seat area, with both rear corner seats, in relation to Annex I Section 7.7.8.6.3.4, and as with aircraft design a maximum radius of 150 mm is prescribed. I know that we in the European Union have set the radius of curvature for bananas and cucumbers and goodness knows what else, but I find it hard to imagine that we now need to set a radius of curvature for the standard European bus. The directive also contains a formula that must even be hard for engineers to understand. I have to say that this document is not a suitable basis for political decision making.
So the position is that designers, bus purchasers, consumer protection organisations and also disabled persons' organisations are in agreement with this directive, but are all very unhappy. They all say that we want to achieve the objective of using disabled-accessible buses in Europe. We in the Group of the European People's Party and European Democrats want a new approach here, which quite simply means limiting ourselves to key policy aspects. First of all, that means standards for access for the elderly, for children and for disabled persons. This is extremely important and needs to be guaranteed. Secondly, we want safety standards for drivers and passengers. Thirdly, we want the principle of mutual recognition. The reason this principle of mutual recognition is so important is that a bus obviously needs to be different if it operates in a small poor village in Sicily, where it is very hot, as compared with a bus which has to cope with London's rush hour, with millions of passengers and where quite different demands are made of the bus. A bus operating in northern Finland, in conditions of extreme cold and covering great distances would again have to be very different. That is why the Group of the European People's Party and European Democrats is calling for the rejection of the common position and is requesting a vote.
We believe that it is important for us not to make everything in Europe the same. The European public is also opposed to this desire towards sameness. We wish to see mutual recognition. I have confidence in British, French and German buses, and that is how things should remain.
Mr President, at first reading of this directive, Parliament indicated very clearly to the Council and the Commission that it wished to replace the detailed legislation with general guidelines and to allow a technical committee to prescribe the detailed specifications. However, the Council' s common position rides roughshod over Parliament. The Council has not in any way taken account of Parliament' s firm repudiation of detailed legislation.
The report is about more than just buses. It is about the way in which the EU is to legislate. I am not of course opposed to making sure that people with disabilities can use European buses. What I am opposed to is the mode of procedure. I find it quite unreasonable that, as a politician, I should have to take decisions about how many millimetres bus door handles and luggage racks should measure. In my own country, the EU is often made into a laughing-stock for meddling and for regulating in too much detail. People quite rightly question an EU that is in many ways unwieldy and bent on regulating. MEPs' credibility is brought into question if we take decisions about things we do not know anything about. An example is Annex V of the Council' s common position. I am not ashamed to say that I do not understand the formula according to which the closing power of automatic doors is to be calculated.
I do not want to contribute to making ourselves and the EU into laughing-stocks. Despite the fact that I was not involved in the first reading in 1988, I would remind this Parliament that it voted 485 to 1 in favour of the general guidelines rather than the detailed legislation. Why should Parliament change its mind now? For the Swedish Conservative Party, this was an important issue in the 1999 elections. I was elected on a mandate to combat politicians' inability to leave things alone. I cannot therefore vote in favour of the Council' s common position. I would therefore call upon the whole Parliament to vote in favour of Amendment No 9, tabled by my colleague Mr Lehne and rejecting the Council' s common position.
Mr President, firstly, I would like to thank the rapporteur, Mr Miller, as well as the Committee on Legal Affairs and the Internal Market, whose work has enabled this case to be brought to a successful conclusion. As you no doubt recall, this proposal for a directive on the construction of buses and coaches gave rise to lengthy and involved debates at first reading. This draft has been before us for three years already. We have come a long way since then. A consensus has been reached between the Council, Parliament and Commission. As well as the institutions, the various parties involved such as bus and coach manufacturers, public transport operators and user groups, including those which represent passengers with reduced mobility, have also arrived at a consensus. That is why we welcome the work of the rapporteur, who succeeded in bringing together some often divergent interests. It is now possible for the proposal to be adopted quickly, which will allow the safety of buses and their passengers to be improved.
The Commission can accept the eight amendments tabled by the Committee on Legal Affairs and the Internal Market, either in full or in principle.
Amendments Nos 1, 7 and 8 are acceptable as they stand. Amendments Nos 2, 3 and 5, which relate to the permissible slope of the bus' s floor area, are acceptable in principle, but may, of course, be reviewed at the drafting stage. Amendment No 4, which gives a list of people with reduced mobility, will most probably be challenged by Member States, as it introduces the risk of excluding some categories of users. Would it not be better retain the general definition, which is, for that very reason, more comprehensive? Finally, Amendment No 6, which seeks to change the figure of the wheelchair, is acceptable in principle, but not in the form proposed in the report. The reference to an ISO standard or to an authorised diagram, as the rapporteur proposes in Amendment No 10, would be preferable, bearing in mind, however, that we must ensure that size, shape and weight of the wheelchair, together with its occupant, are compatible with the physical characteristics of access areas.
On the other hand, the Commission does not wish to repeat the debate held at first reading on the regulatory approach to vehicles. We do not, therefore, endorse the idea of challenging the timeliness of a directive, by which I am referring to Amendment No 9. To sum up, the Commission can accept Amendments Nos 2, 3, 4, 5, 6 and 10 in principle and can accept Amendments Nos 1, 7 and 8.
I want to reply to Mr Harbour on this question of principle. Since Lisbon, when we discussed new proposals, we must consider alternatives. For instance, we are talking about disabilities at the moment. I have had a lot of discussion about design standards for the disabled in the information society to try to find ways to make all the tools for the information society available for people with different kinds of disabilities. We should try to analyse when a new approach directive can be used vis-à-vis old approach directives. We must see what type of regulatory reforms we can have which serve this purpose in an easier way.
I do not want to have this debate now because we have opened it for the future proposal. This has progressed so far that the Commission proposes to accept it in the way I have presented.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Community incentive measures in employment
The next item is the report (A5-0018/2001) by Mrs Jensen, on behalf of the Committee on Employment and Social Affairs, on the proposal for a European Parliament and Council decision on Community incentive measures in the field of employment [COM(2000) 459 - C5-0384/2000 - 2000/0195(COD)].
Mr President, I should like to begin by thanking the shadow rapporteurs from the other parties for cooperating so well on this report. I think it is to be welcomed that we can muster a broad majority for a proposal that extends Parliament' s earlier decisions. By means of this proposal, we are establishing the framework for the EU' s employment policy over the next five years. Employment policy is based, of course, upon what we call open coordination which, most recently at the Lisbon Summit, has been highlighted as a method that may be used within many other areas of policy. Open coordination means that countries may use different methods of achieving common goals. And the common goal in this case is higher employment. What we have here are recommended guidelines for the policies of the Member States. Countries must report on what they are doing to make the unemployed better able to meet the demands of the labour market. Encouragement must be given to the spirit of enterprise and to flexibility in the labour market, and countries must work to promote a better relationship between work and family life.
This reporting, carried out by the Member States every year, therefore forms the point of departure for the Commission' s annual report on employment in the EU which, together with the Commission' s analyses and statistics concerning development, forms the basis for the Council' s recommendation to the individual countries. The process is open. There is a free choice of policy, and if a country goes down a markedly different path than the one recommended, it can be criticised, but nothing more. Is the process too informal, then? A whole lot of reports, meetings and conferences and a whole lot of words, but no certainty that the objectives will be achieved. On the surface of it, the process is indeed perhaps not formal enough. However, this policy whereby countries measure their efforts against each other and exchange experiences - benchmarking and employment of best practices, to use the modern terminology - means that a broader public gets to see which countries are doing well and which less well. To a large extent, open coordination works by becoming a subject in the public and national debate about employment policy. In those countries where youth unemployment is high, the public is bound to ask how it can be that their politicians are not achieving the same good results as politicians in other countries. Is there anything we can learn from the efforts of other countries? Transparency, understood as openness to the public, is in actual fact a very important agent in this process.
We therefore want to see more focus upon providing information to the public at large and upon involving the parties in the labour market, together with local and regional authorities, to a much greater extent than is contemplated in the Commission' s proposal. Article 129 provides, of course, for the possibility of introducing pilot projects. We want an exchange of information about the ways and means of involvement at local level. This could be a pilot project. There is no question of our having new projects which mimic practices with which the Social Fund has familiarised us. It is about developing analyses, knowledge and information about the whys and wherefores of local and regional involvement in employment policy. By means of its communication concerning the role of local and regional authorities, the Commission has already made a start upon work of this kind. In this year' s Budget, Parliament too has introduced a new budget line for preparative initiatives to promote local participation in employment policy. We have done this precisely to promote a broader knowledge of European employment strategy. By including in this proposal the role of local and regional authorities in employment policy, we ensure that there is a legal basis for this initiative.
When, in this way, we ask the Commission to do more work than is contemplated in the Commission' s own proposal, then appropriations must of course follow, and my report therefore proposes an increase in appropriations to EUR 65 million in contrast to the Commission' s proposal of EUR 55 million. To put it briefly, the open coordination method must be open in two senses. It must be open in the sense that countries retain the freedom to organise their own policies and that there must be a number of ways to achieve the same objectives. However, it must also be open in the sense that the general public is involved far more than it is at present. The policy on employment, or Luxembourg process, is to be commended, but why does it have to be a matter of such secrecy?
Mr President, ladies and gentlemen, this morning President Prodi reported that over a million new jobs were created in Europe last year, and that two-thirds of these were for women. This demonstrates that employment programmes and work in this area can have very positive effects. I also believe that the method adopted by the Commission is the right one, that is a combination of benchmarking and promoting best practice with a view to making Europe the world leader in the knowledge-based society.
The Commission has also applied its funding very carefully. Expenditure was only 50% of commitments. So a great deal has been achieved with very limited means, which is particularly commendable. And perhaps it will also be possible to trim administrative expenditure further in future. The potential is certainly there. On the other hand, we should do everything in our power to improve and extend this programme in future. The relevant committee has made appropriate proposals to this effect, and the European Parliament would be proud if the positive achievements of the past year could be carried forward. In the field of information technology alone - the information society - we will be unable to fill around a million jobs by 2004 because of inadequate training. I believe that it is a great challenge for us to create new, interesting and good jobs in this area and also in the field of biotechnology, where we need research to solve the problems associated with BSE. In short, we specifically need to invest in these new areas.
Mr President, Commissioner, the Commission proposal has the basic objective of encouraging cooperation between the Member States in terms of analysis, research and monitoring of employment policy, determining best practices and promoting the exchange and transfer of information and experiences.
Thus, based on the need to support and develop the European Employment Strategy, the Commission is proposing a series of measures, which include analysis, research and cooperation between Member States on employment, which will be very helpful for achieving the new strategic objective established in Lisbon, which is to make Europe the most competitive and dynamic knowledge-based economy in the world, with more and better jobs and with greater social cohesion.
We therefore fully support the Commission proposal, although I feel that it could be improved on some points which, broadly speaking, are as follows: firstly, and with regard to the planned Community measures, one of them supports a more strategic approach to employment in the Union, through analysis and evaluation of the factors that explain employment tendencies, the general political framework, etc. On this point the Commission proposal does not envisage that the analysis and evaluation will be conducted in a specific way, for men and for women, something that I consider to be essential if we take into account that unemployment in Europe is largely among women. It is not excessive to say that, if employment among women were not taken into account, in some regions of the Union there would even be full employment.
With this in mind, and given that employment incentive measures must be one of the key tools for developing equal opportunities, we need to consider what women' s employment needs are. We therefore need to consider which are the studies aimed at offering more childcare and social assistance in the home. In this respect, we need to ensure that there is sufficient supply of quality services, particularly when dealing with dependants, which in the majority of cases are the responsibility of women.
We therefore need to encourage the incorporation of women into the labour market and encourage them to remain in it, with an equal distribution of family responsibilities between men and women. We need to take into account the reinsertion of women and, without any doubt, differentiating between the studies by sex would help us to understand the problems that this raises.
Mr President, this evening, we have returned to the European Parliament, at 11.40 p.m., to discuss the document on the Community incentive measures in employment, an extremely important document which calls not only for our presence here but also for that of Commissioner Diamantopoulou, who is thus demonstrating a certain concern for employment issues.
Moreover, since 14 February, Valentine's Day is only a quarter of an hour away, I would like to take this opportunity to congratulate all lovers: I hope that there are some in this rough, tough, severe Parliament as well.
With regard to the document under consideration, I have tabled an amendment on behalf of the Group of the European People's Party calling for the scope of the directive to include an analysis of policy developments from the viewpoints of certain categories of people such as the elderly, the disabled and other vulnerable groups.
Mr President, this programme appropriates EUR 55 million over five years, chiefly to statistics and the drawing up of documentation on the employment strategy; we are talking mainly about aid to the Member States to achieve the above statistics. A small proportion of the amount, which I feel should be increased, is for pilot projects intended to identify new forms of employment and work. In my opinion, these should certainly include - as Commissioner Diamantopoulou said in her first speech - the new activity of caring for the ever-increasing number of elderly and disabled people carried out by young workers who are able to find work in this field and, at the same time, make life easier for the elderly.
I have already tabled this amendment in committee, Mr President, but I am afraid that the left-wing section of Parliament, the socialists that is, rejected it. I am tabling it again in the Chamber in the hope that, this time, the request for the scope of the directive to be extended to include this activity as well will be accepted by that section of Parliament which professes always to be sensitive to the problems of elderly and disabled people, that is the left side, and that Mrs Jensen's central section will vote for this amendment too.
Tomorrow morning, I shall request a vote by name on this amendment, although I am sure that this will not be necessary and that it will be accepted unanimously. I truly hope that Europe will concern itself, at last, with elderly and disabled people in the field of employment.
Mr President, first of all I want to say to the previous speaker, Mr Fatuzzo, that I am sorry that we in the Group of the Party of European Socialists are unable to support his amendments, for they simply do not fit into this context. Back to the report, however. First of all, I want to congratulate the rapporteur. There is reason for doing so, for this is Mrs Jensen' s first report, and it is also a very good piece of work she has done. As we all know, the report was, of course, adopted by a very large majority of the committee. That is gratifying, for this is a very important piece of work. This decision must ensure that the employment policy we talk so much about is not just a matter of fine words, but that these are in actual fact backed by vigorous action. Nor must there be any doubt that we in the Group of the Party of European Socialists support open coordination whenever this is the most effective tool for achieving the desired objectives.
Employment policy is so important because it is the test run for the open coordination method, and it is of the very greatest importance to show that this method is being taken seriously and is producing the desired results. Employment policy will simply be a model for many of the other areas - which are already part of the ambitious plan adopted in Lisbon last spring - in which we should also like to use the open coordination method. And in the next few weeks, when Heads of State and Government take the Commission' s telling-off seriously and give some impetus to the many outstanding initiatives in the wake of the Lisbon Summit, we shall hopefully also have it confirmed that the open coordination method can be used. The incentive measures must support employment policy, and that is why the incentive measures are important. I am therefore very pleased that we in the committees were able to reach agreement on a series of amendments and improvements to the Commission' s proposal.
These amendments relate to five different points. First of all, information must be provided about employment policy. Secondly, the parties in the labour market, together with the relevant local and regional authorities, must be involved. Thirdly, the focus must be placed upon equal opportunities for men and women, in which connection I should like to thank the Committee on Women' s Rights and Equal Opportunities. Fourthly, an assessment and revision of the open coordination method must be set in motion. And fifthly, the programme must be extended to include pilot projects as well. What, in other words, we are concerned with here is a quite extensive alteration to the incentive measures which, in a way, were good enough originally. In this way, we have extended their area of application, and I therefore also hope that, together, we can increase the financial resources we have for implementing the measures so that it will not in any case be possible to accuse Parliament of only producing fine words and not backing them up with genuine action. I hope that the Commission and the Council are ready to demonstrate the same drive that we have tried to demonstrate here in Parliament.
Mr President, Commissioner, I am speaking on behalf of the Italian radicals. Despite Mrs Jensen's fine work, I feel that this report is not of great significance. I know that there is effectively a need to do what the Commission, through its proposal, and the Treaties themselves call for, namely to combine best practices with all speed, to promote innovative processes and approaches and to assess the results.
I do not feel, however, that, in order to do this, there is still a need in the Europe of today to invest EUR 55 million over a small number of years in order to produce more detailed analyses, to attempt to find links between the experiences of the different countries and to promote cooperation - although it is not clear what this means in terms of employment - between the individual countries.
Do we really believe that, in order to carry out benchmarking, today, we need to perform once again yet more studies, to sprinkle euro dust on a thousand small more or less nepotistic channels - some to the trade unions, some to the different business organisations, some to the non-governmental organisations - to finance new studies which will end up, covered in dust, taking up space on the shelves of libraries? Mr President, I really do not think we need this. There may be a need to coordinate the recording of statistics or to consolidate and update the Eurostat comparison methods - I can see that - but I do not feel that we need to be spending money on further studies and analyses, on information exchange, on pilot projects which, when all is said and done, artificially create jobs subsidised by European, State or local public finances and will continue to do so in the future, but which will serve no practical purpose. We waste time, we confuse the European unemployed, but we do not carry out those reforms which are truly necessary and with which we are all familiar.
A few minutes ago, in this Chamber, we were talking about groups of people who are disadvantaged in terms of employment. In my country, Italy, thanks to a few reforms - extremely minor reforms opposed by the trade unions - liberalising the labour market, we created hundreds of thousands of new jobs last year, mainly in the disadvantaged areas of the South, for women and young people, but we did this through structural measures, which is what is needed, and not, I regret to say, thanks to new, enormously expensive studies.
Mr President, I disagree with the previous speaker so first of all I would like to congratulate the rapporteur, Mrs Jensen, on this comprehensive report. Indeed, there is much that we can support in this report, in particular the emphasis given to the proposed Community-level/local-level mixed approach to employment policy. In the Committee on Women's Rights and Equal Opportunities we emphasise that the analysis and evaluation of this action in the field of employment should be carried out on a gender-specific basis, given that women are bearing the brunt of unemployment in Europe.
Commissioner, the Lisbon objectives of bringing up the employment rates for women, a target for 2010 of 60% can already be considered too ambitious. In the Kingdom of Spain where the employment rate of women is probably the lowest in the European Union, it hardly reaches 30% of the active population. That is why the Committee on Women's Rights asked for an analysis of the causes of this tremendous gap: part-time working, pregnancy, parental leave, household responsibilities, etc. That is why we, Euskal Herritarok, ask all the Members of this House to back all the amendments proposed by the Committee on Women's Rights and of course the actual report by Mrs Jensen.
Mr President, after the abortive Nice Summit, we would do well to remember an event that gave the EU a great boost: the Luxembourg Employment Summit. That summit succeeded in convincing the Member States actively to do more to improve employability and adaptability, to establish a new entrepreneurial spirit and to enhance equal opportunities. Since then, model measures in the Member States have been a central plank of Europe's employment strategy. A thorough assessment and evaluation of what these have achieved is to take place: reintegration into working life, activities to promote equality of opportunities, elimination of exclusion, and targeted measures to create a suitable environment for setting up small and medium-sized businesses. Are we right in our view that European added value can be created if actions in the Member States are interlinked with Community initiatives and with Community education, training and further education programmes?
We want to involve local and regional stakeholders more actively by means of pilot projects and therefore call on the Commission to top up the funding it has proposed. I believe that a priority here is improved coordination of employment and economic policy, which are, after all, two sides of the same coin. We now need to have the courage to make more of our potential and not only be consulted when the employment policy guidelines are being drawn up - that is not enough. As a European Parliament we need to get involved on a more consistent basis in the employment week in Brussels in November, whilst here in Strasbourg we should at long last find time to devote a whole day to a debate on the creation of jobs of the future and the implementation of national action plans. As part of this, proper attention needs to be paid to the achievements of the social partners and the experiences of employees hit by unemployment and assisted by job creation measures. Mr President, that would be our contribution towards a good campaign on Europe's employment strategy.
Mr President, a job - work - is the most important means of preventing exclusion. The European Union is little able to tackle the question of employment directly. The Luxembourg process, as it is known, with its yearly reports on employment and its approach to best practices and learning by example, is an excellent attempt to reinforce cooperation among Member States and encourage success and transparency.
A big step forward will be the subsequent Luxembourg process, which invests in new technology and uses it to put Europe on the path to growth. Action to bolster employment must focus too on where best to obtain added value, in other words, education and training, research, the adoption of new technology as a tool of growth and, in particular, as one of sustainable growth. We shall have equality by attending to the matter of public social services, which also make it possible for women to be fully represented in the labour market.
Mr President, I wish, first of all, to congratulate the rapporteur, Mrs Jensen, on the timeliness and the quality of her rapport. One of the Union' s objectives is to promote a high level of employment. Therefore, within the framework of the Luxembourg process, the Member States have been cooperating in the field of employment policy, and are responsible for selecting specific measures for its implementation. In fact, it could not be otherwise. More recently, the Lisbon European Council set the Union the strategic objective of becoming the most competitive and dynamic knowledge-based economy in the world, capable of sustainable economic growth generating more and better jobs and greater social cohesion.
This report seeks to make a contribution towards meeting this new challenge set in Lisbon, covering equal opportunities for men and women in the field of employment, an important pillar in the European Employment Strategy. The report aims to foster cooperation between Member States in analysis, research and monitoring of labour market policy, identifying best practices and promoting exchanges and transfers of information and experience. All of this will be flanked by an active information policy, so that Europe' s citizens can easily see what the strategic objectives in the field of employment are. We must ensure that the social partners and relevant local and regional authorities are involved in this effort, which must be a communal effort. Furthermore, it is equally crucial that a study should be made of infrastructures that help men and women to gain employment and to remain employed, such as crèche places and home help, a point that is made clear in the opinion of the Committee on Women' s Rights and Equal Opportunities.
The European Parliament is already a key player within the consultation process in defining the annual employment guidelines and must now also participate in a quantitative and qualitative evaluation of the effects of the European Employment Strategy in general. I wish to say a final word about the allocation of resources for employment incentive measures. The use of public funds must be dealt with in a balanced and extremely rigorous way. An increased budgetary appropriation in this domain would therefore appear to be something that is essential and to be welcomed. It must also be emphasised that the allocation of resources must meet real, specific needs and take account of the implementation of the budget for each heading.
Mr President, I too would like to join my colleagues in thanking Mrs Jensen for her report and congratulating her on it.
In the limited time that is available it is important that, as a number of speakers have already touched upon a number of disadvantaged groups or groups who are not doing so well in employment areas, we consider a number of aspects, the three most important ones being: equality of opportunity, equality of access and equality of training. Equality of opportunity must mean that all jobs, all services that are available, are open to all equally. Equality of access means that there should be no physical impediment towards people accessing training or employment opportunities. Equality of education means that people must have the skills that are required for the jobs that are going to be available.
We have moved from a time when there was heavy industrialised and intensive labour areas of industry, to other smaller networks, smaller cooperation. We need to look more towards giving the skills and training to young people, middle-aged people, elderly people and those living in urban and rural areas to guarantee that they have equality of access to that training and new jobs.
The national action plans on employment, under the Luxembourg process, are very useful to us in ensuring that we use the carrot and stick with the Member States. We can give extra resources where they are providing good jobs and meeting their targets and we can take them back when they are not doing it.
Mr President, as it is now after midnight, I say to you, Mr President and to you, Commissioner, happy Valentine's day!
This is a very good report. I say that without surprise as it is by Mrs Jensen, so of course it is a good report. However, it was a slightly better report before the Committee on Employment and Social Affairs 'improved it' . Some of the amendments that have come through have not made it a better document. I refer to just two aspects.
The first aspect - taking my life in my hands - refers to some of the amendments of the Committee on Women's Rights and Equal Opportunities. I strongly support women's rights. I strongly support the rights of young people, of old people, of disabled people and many other minorities. But only the women have their own committee to speak up for them. At times, perhaps, their voice drowns out some of the other groups, in my judgment.
I take as an example Article 3.1(1) where the original text said: "To the maximum possible extent analysis will be gender-specific". I agree with that. It should be gender-specific to the maximum possible extent. But the Women's Committee has taken out the words "to the maximum possible extent". Apparently "maximum possible" is not quite maximum enough. I believe it was fine as it was. I use that as an example, but I am still supportive of women's rights. I have my tomato-proof suit on just in case you were thinking of doing something.
The second point concerns the budget. I believe the Committee on Budgets made a reference to the budget increasing from EUR 50 million to EUR 55 million, but on the basis that this should be proportionate to the implementation. Last year's budget was EUR 50 million. Only two-thirds of that was spent; 25% of that was eaten up by administrative costs. To go up from EUR 55 million to 65 million - which is the latest amendment - is, in my view, disproportionate. It is a reflection of the enthusiasm of the committee for this particular project. Sometimes it is all too common that in order to signify the importance of a subject more money is offered to it. I should like to hope that, increasingly, colleagues could recognise that money is not just a reflection of importance, and that it is possible to vote strongly for a report without increasing the money. I fear I may have to wait a long time to see that. Given my advancing years it may be my successors who see that approach first.
I would like to thank and congratulate Mrs Jensen on her report. I very much appreciate the fact that most of the Members of Parliament have referred to the Lisbon conclusions. This is our main ambition in this proposal as well. We want to use this proposal which is based on Article 129 of the Treaty to support, deepen and develop the employment strategy and through that to achieve the goal of full employment of Lisbon.
Before starting my speech and my references to the amendments I would like to reply to Mr Bushill-Matthews. I would say to him that women are not a group, they are not a minority, they are not a category. They are 51% of the population. Women comprise many groups. It is a horizontal problem so do not confuse the other groups with women. This is why women have their own committee.
We have worked very well together and I can accept the majority of the amendments which you propose. In some cases I would like to accept the spirit of your proposal but with some rewording in order to keep the consistency of the text.
Regarding the first amendment, I agree with a slight rewording that we should further emphasise the strengths of the European employment strategy. Likewise, I accept in spirit Amendment No 2 emphasising the importance of the role which Parliament plays in European employment policy. In relation to Amendment No 3 on Article 2, I can accept it in spirit. I will accordingly propose wording which takes account of both parts of the amendment. I quote: "examining and promulgating methods of cooperation with the social partners, relevant local and regional interests and enacting an active information policy".
A number of amendments relate to Article 3, which deals with the activities which will be carried out under this programme. Allow me to refer specifically to Amendment No 4 regarding Article 3(1). For Amendment No 5, I accept in spirit the need to assess the ways in which all interest groupings which have a contribution to make have been involved in the implementation of national action plans.
I can similarly accept the call in Amendment No 6 for a qualitative and quantitative evaluation of the facts of the European employment strategy and for an analysis of the relationship between that and general economic and other policy areas. However, it is not within the scope of this programme to arrive at conclusions on the transferability of the approach and method of the employment strategy to other policy areas. I very much agree that we must strengthen the Luxembourg approach. We have already extended it in other policies, for example exclusion policy, but we cannot use it here. So I cannot accept the last part of Amendment No 6.
Consistent with my policy approach in other legislative proposals which I have advanced, I support the advocacy of assistance for Member States in relation to equal opportunities for men and women. A number of amendments to various paragraphs in Article 3 have been put forward in relation to equal opportunities. I welcome this but to avoid the duplication and excessive detail on specific projects to be supported I am proposing a new addition to Article 3(2) so as to more explicitly take account of our mutual objectives in this context. This will cover all the issues raised in Amendments Nos 7, 8 and 9 such as analysis and monitoring, development of indicators, parental leave and part-time working and the publication of reports.
For similar reasons I cannot accept Amendment No 18 and I would reply to Mr Fatuzzo that the analysis of employment developments relating to the ageing of the population is already covered by Article 3(1). Other specific problems deal with policy activities relating to the elderly, disabled and vulnerable groups.
Amendment No 4 also concerns equal opportunities. Article 3 of the decision indicates that the analysis to be undertaken under this programme will to the maximum extent possible be gender-specific. While I fully agree with the need for, and importance of, gender-specific analysis I am obliged to recognise that there are problems with the data and with the statistical services in many Member States. We are actively working with Eurostat and with Member States, and this is one of our main recommendations for employment strategy in the joint employment report for many Member States, but we must admit that we have big problems with many Member States as far as the data is concerned. So I regret that I cannot accept this amendment.
Amendment No 10 for a new Article 3 is quite complex. I can agree to add to the existing text to emphasise the focus on the local employment dimension of the European employment strategy. However, I cannot accept the reservation of part of the appropriations for specific activities relating to local development as these will be covered by the general objectives of the programme. Similarly, I cannot accept the amendment to use this programme for local employment projects as this is covered by the other programmes such as the EQUAL Programme and those provided for under Article 6 of the European structural and social funds' regulation. So I can only accept Amendment No 10 in part.
I accept in spirit the proposed Amendments Nos 11 and 12 to Article 4 concerning the importance of dissemination of the results of European employment strategy. I share your concern to ensure consistency and complementarity between the activities under this decision and those in other Community programmes set out in Amendment No 13. Accordingly, I can accept in spirit the relevant amendments for this purpose.
Regarding the first part of Amendment No 14, there seems to be a misunderstanding. Provision for cooperation with the Employment Committee is made in Article 8. The amendment which seeks to refer to this also in Article 7 is therefore superfluous. Regarding the second part of Amendment No 14 relating to the representation of women in these committees, the Commission has already achieved a gender balance in committees and we have a goal of a participation of at least 40% of each gender in every committee and expert group. This specific target concerning committees and expert groups is laid down very clearly in the Commission's decision of 19 June 2000. This is part of a wider effort to increase the number of women in decision-making positions in economics and in policy. The inclusion of a specific provision regarding the representation in a number of employment-related committees is however beyond the scope of the decision in question. Parliament could play an important role in the nomination of men and women in these committees.
So, I cannot accept Amendment No 14. Amendment No 15 relating to creating linkages with the competent specialist committee of the European Parliament has to be rejected on institutional grounds.
As far as the budget is concerned, the budget of EUR 55 million which has been proposed for implementation of this decision and the staff resources necessary for the Commission to implement it effectively have been carefully calculated. They reflect the amount foreseen in the financial programming of the Commission within Category III expenditure. Accordingly, I cannot accept a significant increase in the budget as this would inhibit effective and efficient implementation of the programme. I therefore cannot accept Amendments Nos 16 and 17.
To sum up, I can accept in spirit Amendments Nos 1, 2, 3, 5, 7, 8, 9, 11, 12 and 13. I can also accept parts of Amendments Nos 6 and 10. For the reasons I have already put forward I must reject Amendments Nos 4, 14, 15, 16, 17 and 18.
I would like to thank the rapporteur, Mrs Jensen, for the considerable and valuable contribution which she has made. I had to refer in detail to the amendments which is why I had to speak for such a long time.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 12.20 a.m.)